 

Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement is entered into and dated as of July 19, 2006
(this “Agreement”), by and among SatCon Technology Corporation, a Delaware
corporation (the “Company”), and each of the purchasers identified on the
signature pages hereto (each, a “Purchaser” and collectively, the “Purchasers”).

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”), and Rule 506 promulgated thereunder, the Company desires to
issue and sell to each Purchaser, and each Purchaser, severally and not jointly,
desires to purchase from the Company, certain securities of the Company pursuant
to the terms set forth herein.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser,
severally and not jointly, agree as follows:


ARTICLE I.
DEFINITIONS


1.1       DEFINITIONS.  IN ADDITION TO THE TERMS DEFINED ELSEWHERE IN THIS
AGREEMENT, THE FOLLOWING TERMS SHALL HAVE THE MEANINGS SET FORTH IN THIS SECTION
1.1:

“Additional Warrants” means, collectively, the Common Stock warrants issued upon
exercise of the Warrant B, in the form of Exhibit B-3.

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the
Securities Act.  With respect to a Purchaser, any investment fund or managed
account that is managed on a discretionary basis by the same investment manager
as such Purchaser will be deemed to be an Affiliate of such Purchaser.

“Bankruptcy Event” means any of the following events: (a) the Company or any
Significant Subsidiary (as such term is defined in Rule 1-02(w) of Regulation
S-X) thereof commences a case or other proceeding under any bankruptcy,
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction relating to the
Company or any Significant Subsidiary thereof; (b) there is commenced against
the Company or any Significant Subsidiary thereof any such case or proceeding
that is not dismissed within 60 days after commencement; (c) the Company or any
Significant Subsidiary thereof is adjudicated insolvent or bankrupt or any order
of relief or other order approving any such case or proceeding is entered; (d)
the Company or any Significant Subsidiary thereof suffers any appointment of any
custodian or the like for it or any substantial


--------------------------------------------------------------------------------




part of its property that is not discharged or stayed within 60 days after such
appointment; (e) the Company or any Significant Subsidiary thereof makes a
general assignment for the benefit of creditors; (f) the Company or any
Significant Subsidiary thereof fails to pay, or states that it is unable to pay
or is unable to pay, its debts generally as they become due; (g) the Company or
any Significant Subsidiary thereof calls a meeting of its creditors with a view
to arranging a composition, adjustment or restructuring of its debts; or (h) the
Company or any Significant Subsidiary thereof, by any act or failure to act,
expressly indicates its consent to, approval of or acquiescence in any of the
foregoing or takes any corporate or other action for the purpose of effecting
any of the foregoing.

“Business Day” means any day except Saturday, Sunday and any day which shall be
a federal legal holiday or a day on which banking institutions in the State of
New York are authorized or required by law or other governmental action to
close.

“Change of Control” means the occurrence of any of the following in one or a
series of related transactions: (i) an acquisition after the date hereof by an
individual or legal entity or “group” (as described in Rule 13d-5(b)(1) under
the Exchange Act) of more than a majority of the voting rights or equity
interests in the Company (other than by means of conversion, redemption or
exercise of the Securities or in connection with the payment of principal or
interest on the Notes); (ii) a replacement of more than one-half of the members
of the Company’s board of directors that is not approved by a majority of those
individuals who are members of the board of directors on the date hereof (or
other directors previously approved by such individuals); (iii) a merger or
consolidation of the Company or a sale of more than one-half of the assets of
the Company, on a consolidated basis, in one or a series of related
transactions, unless following such transaction or series of transactions, the
holders of the Company’s securities prior to the first such transaction continue
to hold at least a majority of the voting rights and equity interests in of the
surviving entity or acquirer of such assets; (iv) a recapitalization,
reorganization or other transaction involving the Company that constitutes or
results in a transfer of more than a majority of the voting rights or equity
interests in the Company; (v) consummation of a “Rule 13e-3 transaction” as
defined in Rule 13e-3 under the Exchange Act with respect to the Company, or
(vi) the execution by the Company or its controlling shareholders of an
agreement providing for or reasonably likely to result in any of the foregoing
events.

“Closing” means the closing of the purchase and sale of the Securities pursuant
to Section 2.1.

“Closing Date” means the date of the Closing.

“Closing Price” means, for any date, the price determined by the first of the
following clauses that applies:  (a) if the Common Stock is then listed or
quoted on an Eligible Market or any other national securities exchange, the
closing bid price per share of the Common Stock for such date (or the nearest
preceding date) on the primary Eligible Market or exchange on which the Common
Stock is then listed or quoted; (b) if prices for the Common Stock are then
quoted on the OTC Bulletin Board, the closing bid price per share of the Common
Stock for such date (or the nearest preceding date) so quoted; (c) if prices for
the Common Stock are then reported in the “Pink Sheets” published by the
National Quotation Bureau Incorporated (or a

2


--------------------------------------------------------------------------------




similar organization or agency succeeding to its functions of reporting prices),
the most recent closing bid price per share of the Common Stock so reported; or
(d) in all other cases, the fair market value of a share of Common Stock as
determined by an independent appraiser selected in good faith by a majority in
interest of the Purchasers and reasonably acceptable to the Company.

“Commission” means the Securities and Exchange Commission.

“Common Stock” means the common stock of the Company, par value $0.01 per share,
and any securities into which such common stock may hereafter be reclassified.

“Common Stock Equivalents” means, collectively, Options and Convertible
Securities.

“Company Counsel” means Greenberg Traurig, LLP, counsel to the Company.

 “Convertible Securities” means any stock or securities (other than Options)
convertible into or exercisable or exchangeable for Common Stock.

“Effective Date” means the date that the Registration Statement is first
declared effective by the Commission.

“Eligible Market” means any of the New York Stock Exchange, the American Stock
Exchange, the Nasdaq National Market, or the Nasdaq Capital Market (formerly the
Nasdaq SmallCap Market).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Stock” means the issuance of (A) Common Stock upon exercise or
conversion of any options or other securities described in Schedule 3.1(g)
(provided that such exercise or conversion occurs in accordance with the terms
thereof, without amendment or modification, and that the applicable exercise or
conversion price or ratio is described in such schedule), including payments of
dividends on the Company’ outstanding shares of Series B Convertible Preferred
Stock in the form of Common Stock; (B) Common Stock or Common Stock Equivalents
in connection with any issuance of shares or grant of options to employees,
officers, directors or consultants of the Company pursuant to any stock option
plan or employee benefit plan described in Schedule 3.1(g) or hereafter adopted
or amended by the Company and approved by its shareholders or in respect of the
issuance of Common Stock upon exercise of any such options; (C) Common Stock or
Common Stock Equivalents upon exercise, conversion or redemption of the
Securities, or as payment of principal or interest on the Notes, or upon
exercise of warrants issued to the placement agent in connection with the
placement of the Securities; (D) securities issued as a result of any stock
split, stock dividend, reclassification, reorganization or similar event with
respect to the Common Stock; (E) Common Stock or Common Stock Equivalents in
connection with a merger, consolidation and/or acquisition of an entity,
business or assets (not primarily for the purpose of obtaining cash); (F) Common
Stock or Common Stock Equivalents pursuant to a bona fide firm commitment
underwritten public offering  with a nationally recognized underwriter
(excluding any equity lines) in an aggregate offering amount greater than
$20,000,000; and (G) Common Stock or Common Stock Equivalents in connection

3


--------------------------------------------------------------------------------




with a bona fide joint venture, strategic partnership or strategic alliance the
primary purpose of which is not to raise cash.

“Filing Date” means the 30th day following the Closing Date with respect to the
initial Registration Statement required to be filed hereunder, and, with respect
to any additional Registration Statements that may be required pursuant to
Section 6.1(a) or Section 6.1(f), the 30th day following the date on which the
Company first knows, or reasonably should have known, that such additional
Registration Statement is required and may be filed under such Section.

“Losses” means any and all losses, claims, damages, liabilities, settlement
costs and expenses, including without limitation costs of preparation of legal
action and reasonable attorneys’ fees.

“Notes” means the Senior Secured Convertible Notes due July 19, 2011 with an
aggregate principal face amount of $12,000,000 issued by the Company to the
Purchasers hereunder in the form of Exhibit A hereto.

 “Options” means any rights, warrants or options to subscribe, directly or
indirectly for or purchase Common Stock or Convertible Securities (including all
Additional Warrants that can be issued under the Transaction Documents).

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

“Prospectus” means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus including post effective amendments, and all material incorporated by
reference or deemed to be incorporated by reference in such Prospectus.

“Purchaser Counsel” means Malhotra & Associates LLP, counsel to Iroquois Master
Fund, Ltd.

“Registrable Securities” means any Common Stock (including Underlying Shares)
issued or issuable pursuant to the Transaction Documents, together with any
securities issued or issuable upon any stock split, dividend or other
distribution, recapitalization or similar event with respect to the foregoing.

4


--------------------------------------------------------------------------------




 

“Registration Statement” means the initial registration statement required to be
filed under Article VI and any additional registration statements contemplated
by Section 6.1(a) or Section 6.1(f), including (in each case) the Prospectus,
amendments and supplements to such registration statement or Prospectus,
including pre- and post-effective amendments, all exhibits thereto, and all
material incorporated by reference or deemed to be incorporated by reference in
such registration statement.

 “Required Effectiveness Date” means (i) with respect to the initial
Registration Statement required to be filed hereunder, the 90th day following
the Closing Date, and (ii) with respect to any additional Registration
Statements that may be required pursuant to Section 6.1(a) or Section 6.1(f),
the 60th day (or, in the event of a review of such additional Registration
Statement by the Commission, the 90th day) following the date on which the
Company first knows, or reasonably should have known, that such additional
Registration Statement is required and may be filed under such Section.

“Rule 144,” “Rule 415,” and “Rule 424” means Rule 144, Rule 415 and Rule 424,
respectively, promulgated by the Commission pursuant to the Securities Act, as
such Rules may be amended from time to time, or any similar rule or regulation
hereafter adopted by the Commission having substantially the same effect as such
Rule.

“Securities” means the Notes, the Warrant A, the Warrant B, the Additional
Warrant and the Underlying Shares issued or issuable (as applicable) to the
applicable Purchaser pursuant to the Transaction Documents.

“Securities Act” means the Securities Act of 1933, as amended.

“Security Agreement” means the Security Agreement dated as of the Closing Date,
among the Company, Iroquois Master Fund, Ltd., as agent, and the Purchasers
substantially in the form of Exhibit E.

 “Subsidiary” means any subsidiary of the Company that is required to be listed
on Schedule 3.1(a).

“SVB Credit Facility” means the Loan and Security Agreement, dated January 28,
2005, between the Company, certain of the Company’s Subsidiaries and Silicon
Valley Bank, as amended.

“Trading Day” means (a) any day on which the Common Stock is listed or quoted
and traded on its primary Trading Market, or (b) if the Common Stock is not then
listed or quoted and traded on any Trading Market, then any Business Day.

“Trading Market” means any Eligible Market or any national securities exchange,
market or trading or quotation facility on which the Common Stock is then listed
or quoted.

“Transaction Documents” means this Agreement, the Notes, the Warrant A, the
Warrant B, the Additional Warrant, the Security Agreement and any other
documents or agreements executed or delivered in connection with the
transactions contemplated hereby.

5


--------------------------------------------------------------------------------




 

“Transfer Agent Instructions” means the Company’s transfer agent instructions in
the form of Exhibit C.

 “Underlying Shares” means the shares of Common Stock issuable (i) upon
conversion or redemption of the Notes or as payment of principal or interest on
the Notes, (ii) upon exercise of the Warrants, (iii) upon exercise of the
Additional Warrants issued upon exercise of the Warrant B, and (v) in
satisfaction of any other obligation of the Company to issue shares of Common
Stock pursuant to the Transaction Documents, and in each case, any securities
issued or issuable in exchange for or in respect of such securities.

“VWAP” means on any particular Trading Day the volume weighted average trading
price per share of Common Stock on such date on an Eligible Market as reported
by Bloomberg L.P., or any successor performing similar functions; provided,
however, that during any period the VWAP is being determined, the VWAP shall be
subject to adjustment from time to time for stock splits, stock dividends,
combinations and similar events as applicable.

“Warrant A” means, collectively, the Common Stock warrants issued and sold under
this Agreement, in the form of Exhibit B-1.

“Warrant B” means, collectively, the Common Stock warrants issued and sold under
this Agreement, in the form of Exhibit B-2.

 “Warrants” means, collectively, each of the Warrant A and Warrant B issued and
sold under this Agreement


ARTICLE II.
PURCHASE AND SALE


2.1       CLOSING.  SUBJECT TO THE TERMS AND CONDITIONS SET FORTH IN THIS
AGREEMENT, AT THE CLOSING, THE COMPANY SHALL ISSUE AND SELL TO EACH PURCHASER,
AND EACH PURCHASER SHALL, SEVERALLY AND NOT JOINTLY, PURCHASE FROM THE COMPANY,
THE NOTES, THE WARRANT A AND THE WARRANT B FOR THE PURCHASE PRICE SET FORTH ON
SCHEDULE A HERETO UNDER THE HEADING “PURCHASE PRICE”.  THE CLOSING SHALL TAKE
PLACE AT THE OFFICES OF PURCHASER COUNSEL OR AT SUCH OTHER LOCATION OR TIME AS
THE PARTIES MAY AGREE.


2.2       CLOSING DELIVERIES.


(A)  AT THE CLOSING, THE COMPANY SHALL DELIVER OR CAUSE TO BE DELIVERED TO EACH
PURCHASER THE FOLLOWING:

(I)            A NOTE, REGISTERED IN THE NAME OF SUCH PURCHASER, IN THE
PRINCIPAL AMOUNT INDICATED ON SCHEDULE A HERETO UNDER THE HEADING “NOTE
PRINCIPAL AMOUNT”;

(II)           A WARRANT A, REGISTERED IN THE NAME OF SUCH PURCHASER, PURSUANT
TO WHICH SUCH PURCHASER SHALL HAVE THE RIGHT TO ACQUIRE SUCH NUMBER OF
UNDERLYING SHARES INDICATED ON SCHEDULE A HERETO UNDER THE HEADING “WARRANT
SHARES”.

6


--------------------------------------------------------------------------------




 

(III)          A WARRANT B, REGISTERED IN THE NAME OF SUCH PURCHASER, PURSUANT
TO WHICH SUCH PURCHASER SHALL HAVE THE RIGHT TO ACQUIRE (A) SUCH NUMBER OF
UNDERLYING SHARES INDICATED ON SCHEDULE A HERETO UNDER THE HEADING “WARRANT B
SHARES”, AND (B) AN ADDITIONAL WARRANT, PURSUANT TO WHICH SUCH PURCHASER SHALL
HAVE THE RIGHT TO ACQUIRE UP TO THE NUMBER OF UNDERLYING SHARES INDICATED ON
SCHEDULE A HERETO UNDER THE HEADING “ADDITIONAL WARRANT SHARES” (ASSUMING FULL
EXERCISE OF WARRANT B), EACH ON THE TERMS SET FORTH THEREIN;

(IV)          THE LEGAL OPINION OF COMPANY COUNSEL, IN THE FORM OF EXHIBIT D,
EXECUTED BY SUCH COUNSEL AND DELIVERED TO THE PURCHASERS;

(V)           EVIDENCE THAT ALL AMOUNTS OUTSTANDING UNDER THE SVB CREDIT
FACILITY HAVE BEEN PAID IN FULL AND THE SVB CREDIT FACILITY HAS BEEN TERMINATED;

(VI)          THE SECURITY AGREEMENT EXECUTED BY THE PARTIES THERETO;

(VII)         COPIES OF THE UNIFORM COMMERCIAL CODE FINANCING STATEMENTS AND
OTHER DOCUMENTS OR AGREEMENTS REQUIRED BY THE SECURITY AGREEMENT WITH RESPECT TO
THE SECURITY GRANTED THEREBY, AND EVIDENCE OF THE FILING OF SUCH FINANCING
STATEMENT, DOCUMENTS OR AGREEMENTS;

(VIII)        DULY EXECUTED TRANSFER AGENT INSTRUCTIONS; AND

(IX)           ANY OTHER DOCUMENT REASONABLY REQUESTED BY THE PURCHASERS OR
PURCHASER COUNSEL.


(B)  AT THE CLOSING, EACH PURCHASER SHALL DELIVER OR CAUSE TO BE DELIVERED TO
THE COMPANY (I) THE PURCHASE PRICE INDICATED BELOW SUCH PURCHASER’S NAME ON THE
SIGNATURE PAGE OF THIS AGREEMENT UNDER THE HEADING “PURCHASE PRICE”, IN UNITED
STATES DOLLARS AND IN IMMEDIATELY AVAILABLE FUNDS, BY WIRE TRANSFER TO AN
ACCOUNT DESIGNATED IN WRITING BY THE COMPANY FOR SUCH PURPOSE AND (II) THE
SECURITY AGREEMENT EXECUTED BY SUCH PURCHASER.


ARTICLE III.
REPRESENTATIONS AND WARRANTIES


3.1       REPRESENTATIONS AND WARRANTIES OF THE COMPANY.  THE COMPANY HEREBY
MAKES THE FOLLOWING REPRESENTATIONS AND WARRANTIES TO THE PURCHASERS:


(A)  SUBSIDIARIES.  THE COMPANY DOES NOT DIRECTLY OR INDIRECTLY CONTROL OR OWN 
ANY INTEREST IN ANY OTHER CORPORATION, PARTNERSHIP, JOINT VENTURE OR OTHER
BUSINESS ASSOCIATION OR ENTITY (A “SUBSIDIARY”), OTHER THAN THOSE LISTED IN
SCHEDULE 3.1(A).  EXCEPT AS DISCLOSED IN SCHEDULE 3.1(A), THE COMPANY OWNS,
DIRECTLY OR INDIRECTLY, ALL OF THE CAPITAL STOCK OR COMPARABLE EQUITY INTERESTS
OF EACH SUBSIDIARY FREE AND CLEAR OF ANY LIEN, CHARGE, CLAIM, SECURITY INTEREST,
ENCUMBRANCE, RIGHT OF FIRST REFUSAL OR OTHER RESTRICTION (COLLECTIVELY,
“LIENS”), AND ALL THE ISSUED AND OUTSTANDING SHARES OF CAPITAL STOCK OR
COMPARABLE EQUITY INTERESTS OF EACH SUBSIDIARY ARE VALIDLY ISSUED AND ARE FULLY
PAID, NON-ASSESSABLE AND FREE OF PREEMPTIVE AND SIMILAR RIGHTS.


(B)  ORGANIZATION AND QUALIFICATION.  EACH OF THE COMPANY AND THE SUBSIDIARIES
IS AN ENTITY DULY INCORPORATED OR OTHERWISE ORGANIZED, VALIDLY EXISTING AND IN
GOOD STANDING UNDER

7


--------------------------------------------------------------------------------




the laws of the jurisdiction of its incorporation or organization (as
applicable), with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted. 
Neither the Company nor any Subsidiary is in violation of any of the provisions
of its respective certificate or articles of incorporation, bylaws or other
organizational or charter documents.  Each of the Company and the Subsidiaries
is duly qualified to conduct business and is in good standing as a foreign
corporation or other entity in each jurisdiction in which the nature of the
business conducted or property owned by it makes such qualification necessary,
except where the failure to be so qualified or in good standing, as the case may
be, could not, individually or in the aggregate, reasonably expect to (i)
adversely affect the legality, validity or enforceability of any Transaction
Document, (ii) result in a material adverse effect on the results of operations,
assets, prospects, business or condition (financial or otherwise) of the Company
and the Subsidiaries, taken as a whole, or (iii) adversely impair the Company’s
ability to perform fully on a timely basis its obligations under any Transaction
Document (any of (i), (ii) or (iii), a “Material Adverse Effect”).


(C)  AUTHORIZATION; ENFORCEMENT.  THE COMPANY HAS THE REQUISITE CORPORATE POWER
AND AUTHORITY TO ENTER INTO AND TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY
EACH OF THE TRANSACTION DOCUMENTS AND OTHERWISE TO CARRY OUT ITS OBLIGATIONS
HEREUNDER AND THEREUNDER.  THE EXECUTION AND DELIVERY OF EACH OF THE TRANSACTION
DOCUMENTS BY THE COMPANY AND THE CONSUMMATION BY IT OF THE TRANSACTIONS
CONTEMPLATED HEREUNDER AND THEREUNDER HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY
ACTION ON THE PART OF THE COMPANY AND NO FURTHER CONSENT OR ACTION IS REQUIRED
BY THE COMPANY, ITS BOARD OF DIRECTORS OR ITS STOCKHOLDERS OTHER THAN IN
CONNECTION WITH THE REQUIRED APPROVALS.  EACH TRANSACTION DOCUMENT HAS BEEN (OR
UPON DELIVERY WILL BE) DULY EXECUTED BY THE COMPANY IS, OR WHEN DELIVERED IN
ACCORDANCE WITH THE TERMS HEREOF, WILL CONSTITUTE, THE VALID AND BINDING
OBLIGATION OF THE COMPANY ENFORCEABLE AGAINST THE COMPANY IN ACCORDANCE WITH ITS
TERMS, EXCEPT (I) AS LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM AND OTHER LAWS OF GENERAL APPLICATION AFFECTING
ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY, (II) AS LIMITED BY LAWS RELATING TO
THE AVAILABILITY OF SPECIFIC PERFORMANCE, INJUNCTIVE RELIEF OR OTHER EQUITABLE
REMEDIES AND (III) INSOFAR AS INDEMNIFICATION AND CONTRIBUTION PROVISIONS MAY BE
LIMITED BY APPLICABLE LAW.


(D)  NO CONFLICTS.  EXCEPT AS SET FORTH ON SCHEDULE 3.1(D), THE EXECUTION,
DELIVERY AND PERFORMANCE OF THE TRANSACTION DOCUMENTS BY THE COMPANY AND THE
CONSUMMATION BY THE COMPANY OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY
DO NOT AND WILL NOT (I) CONFLICT WITH OR VIOLATE ANY PROVISION OF THE COMPANY’S
OR ANY SUBSIDIARY’S CERTIFICATE OR ARTICLES OF INCORPORATION, BYLAWS OR OTHER
ORGANIZATIONAL OR CHARTER DOCUMENTS, OR (II) CONFLICT WITH, OR CONSTITUTE A
DEFAULT (OR AN EVENT THAT WITH NOTICE OR LAPSE OF TIME OR BOTH WOULD BECOME A
DEFAULT) UNDER, OR GIVE TO OTHERS ANY RIGHTS OF TERMINATION, AMENDMENT,
ACCELERATION OR CANCELLATION (WITH OR WITHOUT NOTICE, LAPSE OF TIME OR BOTH) OF,
ANY AGREEMENT, CREDIT FACILITY, DEBT OR OTHER INSTRUMENT (EVIDENCING A COMPANY
OR SUBSIDIARY DEBT OR OTHERWISE) OR OTHER UNDERSTANDING TO WHICH THE COMPANY OR
ANY SUBSIDIARY IS A PARTY OR BY WHICH ANY PROPERTY OR ASSET OF THE COMPANY OR
ANY SUBSIDIARY IS BOUND OR AFFECTED, OR (III) SUBJECT TO THE REQUIRED APPROVALS,
RESULT IN A VIOLATION OF ANY LAW, RULE, REGULATION, ORDER, JUDGMENT, INJUNCTION,
DECREE OR OTHER RESTRICTION OF ANY COURT OR GOVERNMENTAL AUTHORITY TO WHICH THE
COMPANY OR A SUBSIDIARY IS SUBJECT (INCLUDING FEDERAL AND STATE SECURITIES LAWS
AND REGULATIONS AND THE RULES AND REGULATIONS OF ANY SELF-REGULATORY
ORGANIZATION TO WHICH THE COMPANY OR ITS SECURITIES ARE SUBJECT), OR BY WHICH
ANY PROPERTY OR ASSET OF THE COMPANY OR A SUBSIDIARY IS BOUND OR AFFECTED;
EXCEPT IN EACH

8


--------------------------------------------------------------------------------




case as, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.


(E)  FILINGS, CONSENTS AND APPROVALS.  EXCEPT AS SET FORTH ON SCHEDULE 3.1(E),
THE COMPANY IS NOT REQUIRED TO OBTAIN ANY CONSENT, WAIVER, AUTHORIZATION OR
ORDER OF, GIVE ANY NOTICE TO, OR MAKE ANY FILING OR REGISTRATION WITH, ANY COURT
OR OTHER FEDERAL, STATE, LOCAL OR OTHER GOVERNMENTAL AUTHORITY OR OTHER PERSON
IN CONNECTION WITH THE EXECUTION, DELIVERY AND PERFORMANCE BY THE COMPANY OF THE
TRANSACTION DOCUMENTS, OTHER THAN (I) THE FILING WITH THE COMMISSION OF A FORM
8-K CURRENT REPORT, (II) THE FILING WITH THE COMMISSION OF THE REGISTRATION
STATEMENT, (III) THE NOTICES AND/OR APPLICATION(S) TO EACH TRADING MARKET FOR
THE LISTING OF THE UNDERLYING SHARES FOR TRADING THEREON, (IV) THE NOTIFICATION
TO THE TRADING MARKET OF THE CHANGE IN THE NUMBER OF SHARES OUTSTANDING (IF
REQUIRED), (V) APPLICABLE BLUE SKY FILINGS AND (VI) TO THE EXTENT THE PURCHASERS
REQUIRE SHAREHOLDER APPROVAL TO BE OBTAINED PURSUANT TO ANY OF THE TRANSACTION
DOCUMENTS (COLLECTIVELY, THE “REQUIRED APPROVALS”).


(F)  ISSUANCE OF THE SECURITIES. THE SECURITIES ARE DULY AUTHORIZED AND, WHEN
ISSUED AND PAID FOR IN ACCORDANCE WITH THE TRANSACTION DOCUMENTS, WILL BE DULY
AND VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE, FREE AND CLEAR OF ALL LIENS
(OTHER THAN RESTRICTIONS UNDER APPLICABLE SECURITIES LAWS AND AS SET FORTH
HEREIN), AND SHALL NOT BE SUBJECT TO PREEMPTIVE RIGHTS OR SIMILAR RIGHTS OF
SHAREHOLDERS. ASSUMING THE ACCURACY OF THE PURCHASERS REPRESENTATIONS AND
WARRANTIES SET FORTH IN SECTION 3.2, THE SECURITIES WILL BE ISSUED IN COMPLIANCE
WITH APPLICABLE SECURITIES LAWS, RULES AND REGULATIONS.  THE COMPANY HAS
RESERVED FROM ITS DULY AUTHORIZED CAPITAL STOCK THE MAXIMUM NUMBER OF SHARES OF
COMMON STOCK ISSUABLE UNDER THE TRANSACTION DOCUMENTS.


(G)  CAPITALIZATION.  EXCLUDING THE SECURITIES, THE NUMBER OF SHARES AND TYPE OF
ALL AUTHORIZED, ISSUED AND OUTSTANDING CAPITAL STOCK, OPTIONS AND OTHER
SECURITIES OF THE COMPANY (WHETHER OR NOT PRESENTLY CONVERTIBLE INTO OR
EXERCISABLE OR EXCHANGEABLE FOR SHARES OF CAPITAL STOCK OF THE COMPANY) IS SET
FORTH IN SCHEDULE 3.1(G).  ALL OUTSTANDING SHARES OF CAPITAL STOCK ARE DULY
AUTHORIZED, VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE AND HAVE BEEN ISSUED IN
COMPLIANCE WITH ALL APPLICABLE SECURITIES LAWS.  NO SECURITIES OF THE COMPANY
ARE ENTITLED TO PREEMPTIVE OR SIMILAR RIGHTS, AND NO PERSON HAS ANY RIGHT OF
FIRST REFUSAL, PREEMPTIVE RIGHT, RIGHT OF PARTICIPATION, OR ANY SIMILAR RIGHT TO
PARTICIPATE IN THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS. 
EXCEPT AS A RESULT OF THE PURCHASE AND SALE OF THE SECURITIES AND EXCEPT AS
DISCLOSED IN SCHEDULE 3.1(G), THERE ARE NO OUTSTANDING OPTIONS, WARRANTS, SCRIPT
RIGHTS TO SUBSCRIBE TO, CALLS OR COMMITMENTS OF ANY CHARACTER WHATSOEVER
RELATING TO, OR SECURITIES, RIGHTS OR OBLIGATIONS CONVERTIBLE INTO OR
EXCHANGEABLE FOR, OR GIVING ANY PERSON ANY RIGHT TO SUBSCRIBE FOR OR ACQUIRE,
ANY SHARES OF COMMON STOCK, OR CONTRACTS, COMMITMENTS, UNDERSTANDINGS OR
ARRANGEMENTS BY WHICH THE COMPANY OR ANY SUBSIDIARY IS OR MAY BECOME BOUND TO
ISSUE ADDITIONAL SHARES OF COMMON STOCK, OR SECURITIES OR RIGHTS CONVERTIBLE OR
EXCHANGEABLE INTO SHARES OF COMMON STOCK.  EXCEPT AS SET FORTH ON SCHEDULE
3.1(G), THE ISSUE AND SALE OF THE SECURITIES WILL NOT OBLIGATE THE COMPANY TO
ISSUE SHARES OF COMMON STOCK OR OTHER SECURITIES TO ANY PERSON (OTHER THAN THE
PURCHASERS) AND WILL NOT RESULT IN A RIGHT OF ANY HOLDER OF COMPANY SECURITIES
TO ADJUST THE EXERCISE, CONVERSION, EXCHANGE OR RESET PRICE UNDER SUCH
SECURITIES.  TO THE KNOWLEDGE OF THE COMPANY, EXCEPT AS SPECIFICALLY DISCLOSED
IN SCHEDULE 3.1(G), NO PERSON OR GROUP OF RELATED PERSONS BENEFICIALLY OWNS (AS
DETERMINED PURSUANT TO RULE 13D-3 UNDER THE EXCHANGE ACT), OR HAS THE RIGHT TO
ACQUIRE, BY AGREEMENT WITH OR BY OBLIGATION BINDING UPON THE COMPANY,

9


--------------------------------------------------------------------------------




beneficial ownership of in excess of 5% of the outstanding Common Stock,
ignoring for such purposes any limitation on the number of shares of Common
Stock that may be owned at any single time.


(H)  SEC REPORTS; FINANCIAL STATEMENTS.  THE COMPANY HAS FILED ALL REPORTS
REQUIRED TO BE FILED BY IT UNDER THE SECURITIES ACT AND THE EXCHANGE ACT,
INCLUDING PURSUANT TO SECTION 13(A) OR 15(D) THEREOF, FOR THE TWO YEARS
PRECEDING THE DATE HEREOF (OR SUCH SHORTER PERIOD AS THE COMPANY WAS REQUIRED BY
LAW TO FILE SUCH MATERIAL) (THE FOREGOING MATERIALS, INCLUDING THE EXHIBITS
THERETO AND THE DOCUMENTS INCORPORATED BY REFERENCE THEREIN, BEING COLLECTIVELY
REFERRED TO HEREIN AS THE “SEC REPORTS” AND, TOGETHER WITH THE SCHEDULES TO THIS
AGREEMENT, THE “DISCLOSURE MATERIALS”) ON A TIMELY BASIS OR HAS RECEIVED A VALID
EXTENSION OF SUCH TIME OF FILING AND HAS FILED ANY SUCH SEC REPORTS PRIOR TO THE
EXPIRATION OF ANY SUCH EXTENSION.  THE COMPANY HAS DELIVERED TO THE PURCHASERS A
COPY OF ALL SEC REPORTS FILED WITHIN THE 10 DAYS PRECEDING THE DATE HEREOF.  AS
OF THEIR RESPECTIVE DATES, THE SEC REPORTS COMPLIED IN ALL MATERIAL RESPECTS
WITH THE REQUIREMENTS OF THE SECURITIES ACT AND THE EXCHANGE ACT AND THE RULES
AND REGULATIONS OF THE COMMISSION PROMULGATED THEREUNDER, AS APPLICABLE, AND
NONE OF THE SEC REPORTS, WHEN FILED, CONTAINED ANY UNTRUE STATEMENT OF A
MATERIAL FACT OR OMITTED TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN
OR NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING.  THE FINANCIAL
STATEMENTS OF THE COMPANY INCLUDED IN THE SEC REPORTS COMPLY IN ALL MATERIAL
RESPECTS WITH APPLICABLE ACCOUNTING REQUIREMENTS AND THE RULES AND REGULATIONS
OF THE COMMISSION WITH RESPECT THERETO AS IN EFFECT AT THE TIME OF FILING.  SUCH
FINANCIAL STATEMENTS HAVE BEEN PREPARED IN ACCORDANCE WITH GENERALLY ACCEPTED
ACCOUNTING PRINCIPLES APPLIED ON A CONSISTENT BASIS DURING THE PERIODS INVOLVED
(“GAAP”), EXCEPT AS MAY BE OTHERWISE SPECIFIED IN SUCH FINANCIAL STATEMENTS OR
THE NOTES THERETO, AND FAIRLY PRESENT IN ALL MATERIAL RESPECTS THE FINANCIAL
POSITION OF THE COMPANY AND ITS CONSOLIDATED SUBSIDIARIES AS OF AND FOR THE
DATES THEREOF AND THE RESULTS OF OPERATIONS AND CASH FLOWS FOR THE PERIODS THEN
ENDED, SUBJECT, IN THE CASE OF UNAUDITED STATEMENTS, TO NORMAL, IMMATERIAL,
YEAR-END AUDIT ADJUSTMENTS. ALL MATERIAL AGREEMENTS TO WHICH THE COMPANY OR ANY
SUBSIDIARY IS A PARTY OR TO WHICH THE PROPERTY OR ASSETS OF THE COMPANY OR ANY
SUBSIDIARY ARE SUBJECT ARE INCLUDED AS PART OF OR SPECIFICALLY IDENTIFIED IN THE
SEC REPORTS.


(I)  MATERIAL CHANGES.  SINCE THE DATE OF THE LATEST AUDITED FINANCIAL
STATEMENTS INCLUDED WITHIN THE SEC REPORTS, EXCEPT AS SPECIFICALLY DISCLOSED IN
THE SEC REPORTS OR ON SCHEDULE 3.1(I), (I) THERE HAS BEEN NO EVENT, OCCURRENCE
OR DEVELOPMENT THAT, INDIVIDUALLY OR IN THE AGGREGATE, HAS HAD OR THAT COULD
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT, (II) THE COMPANY
HAS NOT INCURRED ANY LIABILITIES (CONTINGENT OR OTHERWISE) OTHER THAN (A) TRADE
PAYABLES AND ACCRUED EXPENSES INCURRED IN THE ORDINARY COURSE OF BUSINESS
CONSISTENT WITH PAST PRACTICE AND (B) LIABILITIES NOT REQUIRED TO BE REFLECTED
IN THE COMPANY’S FINANCIAL STATEMENTS PURSUANT TO GAAP OR REQUIRED TO BE
DISCLOSED IN FILINGS MADE WITH THE COMMISSION, (III) THE COMPANY HAS NOT ALTERED
ITS METHOD OF ACCOUNTING OR THE IDENTITY OF ITS AUDITORS, (IV) THE COMPANY HAS
NOT DECLARED OR MADE ANY DIVIDEND OR DISTRIBUTION OF CASH OR OTHER PROPERTY TO
ITS STOCKHOLDERS OR PURCHASED, REDEEMED OR MADE ANY AGREEMENTS TO PURCHASE OR
REDEEM ANY SHARES OF ITS CAPITAL STOCK, AND (V) THE COMPANY HAS NOT ISSUED ANY
EQUITY SECURITIES TO ANY OFFICER, DIRECTOR OR AFFILIATE, EXCEPT PURSUANT TO
EXISTING COMPANY STOCK OPTION PLANS.  THE COMPANY DOES NOT HAVE PENDING BEFORE
THE COMMISSION ANY REQUEST FOR CONFIDENTIAL TREATMENT OF INFORMATION.

 

10


--------------------------------------------------------------------------------



 


(J)  ABSENCE OF LITIGATION.  THERE IS NO ACTION, SUIT, INQUIRY, NOTICE OF
VIOLATION, PROCEEDING OR INVESTIGATION PENDING OR, TO THE KNOWLEDGE OF THE
COMPANY, THREATENED AGAINST OR AFFECTING THE COMPANY, ANY SUBSIDIARY OR ANY OF
THEIR RESPECTIVE PROPERTIES BEFORE OR BY ANY COURT, ARBITRATOR, GOVERNMENTAL OR
ADMINISTRATIVE AGENCY OR REGULATORY AUTHORITY (FEDERAL, STATE, COUNTY, LOCAL OR
FOREIGN) (COLLECTIVELY, AN “ACTION”) WHICH (I) ADVERSELY AFFECTS OR CHALLENGES
THE LEGALITY, VALIDITY OR ENFORCEABILITY OF ANY OF THE TRANSACTION DOCUMENTS OR
THE SECURITIES OR (II) COULD, IF THERE WERE AN UNFAVORABLE DECISION,
INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO RESULT IN A MATERIAL
ADVERSE EFFECT.  NEITHER THE COMPANY NOR ANY SUBSIDIARY, NOR ANY DIRECTOR OR
OFFICER THEREOF, IS OR HAS BEEN THE SUBJECT OF ANY ACTION INVOLVING A CLAIM OF
VIOLATION OF OR LIABILITY UNDER FEDERAL OR STATE SECURITIES LAWS OR A CLAIM OF
BREACH OF FIDUCIARY DUTY.  THERE HAS NOT BEEN, AND TO THE KNOWLEDGE OF THE
COMPANY, THERE IS NOT PENDING OR CONTEMPLATED, ANY INVESTIGATION BY THE
COMMISSION INVOLVING THE COMPANY OR ANY CURRENT OR FORMER DIRECTOR OR OFFICER OF
THE COMPANY.  THE COMMISSION HAS NOT ISSUED ANY STOP ORDER OR OTHER ORDER
SUSPENDING THE EFFECTIVENESS OF ANY REGISTRATION STATEMENT FILED BY THE COMPANY
OR ANY SUBSIDIARY UNDER THE EXCHANGE ACT OR THE SECURITIES ACT.


(K)  EMPLOYEE MATTERS. NEITHER THE COMPANY NOR ANY OF THE SUBSIDIARIES IS
ENGAGED IN ANY UNFAIR LABOR PRACTICE (AS DEFINED IN THE NATIONAL LABOR RELATIONS
ACT); EXCEPT FOR MATTERS WHICH WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, HAVE
A MATERIAL ADVERSE EFFECT, (I) THERE IS (A) NO UNFAIR LABOR PRACTICE COMPLAINT
PENDING OR, TO THE COMPANY’S KNOWLEDGE AFTER DUE INQUIRY, THREATENED AGAINST THE
COMPANY OR ANY OF THE SUBSIDIARIES BEFORE THE NATIONAL LABOR RELATIONS BOARD,
AND NO GRIEVANCE OR ARBITRATION PROCEEDING ARISING OUT OF OR UNDER COLLECTIVE
BARGAINING AGREEMENTS IS PENDING OR THREATENED, (B) NO STRIKE, LABOR DISPUTE,
SLOWDOWN OR STOPPAGE PENDING OR, TO THE COMPANY’S KNOWLEDGE, THREATENED AGAINST
THE COMPANY OR ANY OF THE SUBSIDIARIES AND (C) NO UNION REPRESENTATION DISPUTE
CURRENTLY EXISTING CONCERNING THE EMPLOYEES OF THE COMPANY OR ANY OF THE
SUBSIDIARIES, AND (II) TO THE COMPANY’S KNOWLEDGE, THERE HAS BEEN NO VIOLATION
OF ANY APPLICABLE FEDERAL, STATE, LOCAL OR FOREIGN LAW RELATING TO
DISCRIMINATION IN THE HIRING, PROMOTION OR PAY OF EMPLOYEES, ANY APPLICABLE WAGE
OR HOUR LAWS OR ANY APPLICABLE PROVISION OF THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974 OR THE RULES AND REGULATIONS PROMULGATED THEREUNDER
CONCERNING THE EMPLOYEES OF THE COMPANY OR ANY OF THE SUBSIDIARIES.


(L)  COMPLIANCE.  NEITHER THE COMPANY NOR ANY SUBSIDIARY (I) IS IN DEFAULT UNDER
OR IN VIOLATION OF (AND NO EVENT HAS OCCURRED THAT HAS NOT BEEN WAIVED THAT,
WITH NOTICE OR LAPSE OF TIME OR BOTH, WOULD RESULT IN A DEFAULT BY THE COMPANY
OR ANY SUBSIDIARY UNDER), NOR HAS THE COMPANY OR ANY SUBSIDIARY RECEIVED NOTICE
OF A CLAIM THAT IT IS IN DEFAULT UNDER OR THAT IT IS IN VIOLATION OF, ANY
INDENTURE, LOAN OR CREDIT AGREEMENT OR ANY OTHER AGREEMENT OR INSTRUMENT TO
WHICH IT IS A PARTY OR BY WHICH IT OR ANY OF ITS PROPERTIES IS BOUND (WHETHER OR
NOT SUCH DEFAULT OR VIOLATION HAS BEEN WAIVED), (II) IS IN VIOLATION OF ANY
ORDER OF ANY COURT, ARBITRATOR OR GOVERNMENTAL BODY, OR (III) IS OR HAS BEEN IN
VIOLATION OF ANY STATUTE, RULE OR REGULATION OF ANY GOVERNMENTAL AUTHORITY,
INCLUDING WITHOUT LIMITATION ALL FOREIGN, FEDERAL, STATE AND LOCAL LAWS RELATING
TO TAXES, ENVIRONMENTAL PROTECTION, OCCUPATIONAL HEALTH AND SAFETY, PRODUCT
QUALITY AND SAFETY AND EMPLOYMENT AND LABOR MATTERS, EXCEPT IN EACH CASE AS
COULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO RESULT IN
A MATERIAL ADVERSE EFFECT.


(M)  REGULATORY PERMITS.  THE COMPANY AND THE SUBSIDIARIES POSSESS ALL
CERTIFICATES, AUTHORIZATIONS AND PERMITS ISSUED BY THE APPROPRIATE FEDERAL,
STATE, LOCAL OR FOREIGN

11


--------------------------------------------------------------------------------




regulatory authorities necessary to conduct their respective businesses as
described in the SEC Reports, except where the failure to possess such permits
could not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect (“Material Permits”), and neither the Company nor any
Subsidiary has received any notice of proceedings relating to the revocation or
modification of any Material Permit.


(N)  TITLE TO ASSETS.  EXCEPT AS SET FORTH ON SCHEDULE 3.1(N), THE COMPANY AND
THE SUBSIDIARIES HAVE GOOD AND MARKETABLE TITLE IN FEE SIMPLE TO ALL REAL
PROPERTY (IF ANY) OWNED BY THEM THAT IS MATERIAL TO THE BUSINESS OF THE COMPANY
AND THE SUBSIDIARIES AND GOOD AND MARKETABLE TITLE IN ALL PERSONAL PROPERTY
OWNED BY THEM THAT IS MATERIAL TO THE BUSINESS OF THE COMPANY AND THE
SUBSIDIARIES, IN EACH CASE FREE AND CLEAR OF ALL LIENS, EXCEPT FOR LIENS AS DO
NOT MATERIALLY AFFECT THE VALUE OF SUCH PROPERTY AND DO NOT MATERIALLY INTERFERE
WITH THE USE MADE AND PROPOSED TO BE MADE OF SUCH PROPERTY BY THE COMPANY AND
THE SUBSIDIARIES. ANY REAL PROPERTY AND FACILITIES HELD UNDER LEASE BY THE
COMPANY AND THE SUBSIDIARIES ARE HELD BY THEM UNDER VALID, SUBSISTING AND
ENFORCEABLE LEASES OF WHICH THE COMPANY AND THE SUBSIDIARIES ARE IN COMPLIANCE.


(O)  PATENTS AND TRADEMARKS.  EXCEPT AS DISCLOSED IN THE SEC REPORTS, THE
COMPANY AND THE SUBSIDIARIES HAVE, OR HAVE RIGHTS TO USE, ALL PATENTS, PATENT
APPLICATIONS, TRADEMARKS, TRADEMARK APPLICATIONS, SERVICE MARKS, TRADE NAMES,
COPYRIGHTS, LICENSES AND OTHER SIMILAR RIGHTS THAT ARE NECESSARY OR MATERIAL FOR
USE IN CONNECTION WITH THEIR RESPECTIVE BUSINESSES AS DESCRIBED IN THE SEC
REPORTS AND WHICH THE FAILURE TO SO HAVE COULD REASONABLY BE EXPECTED TO RESULT
IN A MATERIAL ADVERSE EFFECT (COLLECTIVELY, THE “INTELLECTUAL PROPERTY
RIGHTS”).  NEITHER THE COMPANY NOR ANY SUBSIDIARY HAS RECEIVED A WRITTEN NOTICE
THAT THE INTELLECTUAL PROPERTY RIGHTS USED BY THE COMPANY OR ANY SUBSIDIARY
VIOLATES OR INFRINGES UPON THE RIGHTS OF ANY PERSON. TO THE KNOWLEDGE OF THE
COMPANY, ALL SUCH INTELLECTUAL PROPERTY RIGHTS ARE ENFORCEABLE AND THERE IS NO
EXISTING INFRINGEMENT BY ANOTHER PERSON OF ANY OF THE INTELLECTUAL PROPERTY
RIGHTS.


(P)  INSURANCE.  THE COMPANY AND THE SUBSIDIARIES ARE INSURED BY INSURERS OF
RECOGNIZED FINANCIAL RESPONSIBILITY AGAINST SUCH LOSSES AND RISKS AND IN SUCH
AMOUNTS AS ARE PRUDENT AND CUSTOMARY IN THE BUSINESSES IN WHICH THE COMPANY AND
THE SUBSIDIARIES ARE ENGAGED.  NEITHER THE COMPANY NOR ANY SUBSIDIARY HAS ANY
REASON TO BELIEVE THAT IT WILL NOT BE ABLE TO RENEW ITS EXISTING INSURANCE
COVERAGE AS AND WHEN SUCH COVERAGE EXPIRES OR TO OBTAIN SIMILAR COVERAGE FROM
SIMILAR INSURERS AS MAY BE NECESSARY TO CONTINUE ITS BUSINESS WITHOUT A
SIGNIFICANT INCREASE IN COST.


(Q)  TRANSACTIONS WITH AFFILIATES AND EMPLOYEES.  EXCEPT AS SET FORTH IN SEC
REPORTS, NONE OF THE OFFICERS OR DIRECTORS OF THE COMPANY AND, TO THE KNOWLEDGE
OF THE COMPANY, NONE OF THE EMPLOYEES OF THE COMPANY IS PRESENTLY A PARTY TO ANY
TRANSACTION WITH THE COMPANY OR ANY SUBSIDIARY (OTHER THAN FOR SERVICES AS
EMPLOYEES, OFFICERS AND DIRECTORS), INCLUDING ANY CONTRACT, AGREEMENT OR OTHER
ARRANGEMENT PROVIDING FOR THE FURNISHING OF SERVICES TO OR BY, PROVIDING FOR
RENTAL OF REAL OR PERSONAL PROPERTY TO OR FROM, OR OTHERWISE REQUIRING PAYMENTS
TO OR FROM ANY OFFICER, DIRECTOR OR SUCH EMPLOYEE OR, TO THE KNOWLEDGE OF THE
COMPANY, ANY ENTITY IN WHICH ANY OFFICER, DIRECTOR, OR ANY SUCH EMPLOYEE HAS A
SUBSTANTIAL INTEREST OR IS AN OFFICER, DIRECTOR, TRUSTEE OR PARTNER, IN EACH
CASE IN EXCESS OF $60,000.

12


--------------------------------------------------------------------------------





 


(R)  INTERNAL ACCOUNTING CONTROLS.  THE COMPANY AND THE SUBSIDIARIES MAINTAIN A
SYSTEM OF INTERNAL ACCOUNTING CONTROLS SUFFICIENT TO PROVIDE REASONABLE
ASSURANCE THAT (I) TRANSACTIONS ARE EXECUTED IN ACCORDANCE WITH MANAGEMENT’S
GENERAL OR SPECIFIC AUTHORIZATIONS, (II) TRANSACTIONS ARE RECORDED AS NECESSARY
TO PERMIT PREPARATION OF FINANCIAL STATEMENTS IN CONFORMITY WITH GAAP AND TO
MAINTAIN ASSET ACCOUNTABILITY, (III) ACCESS TO ASSETS IS PERMITTED ONLY IN
ACCORDANCE WITH MANAGEMENT’S GENERAL OR SPECIFIC AUTHORIZATION, AND (IV) THE
RECORDED ACCOUNTABILITY FOR ASSETS IS COMPARED WITH THE EXISTING ASSETS AT
REASONABLE INTERVALS AND APPROPRIATE ACTION IS TAKEN WITH RESPECT TO ANY
DIFFERENCES.


(S)  SOLVENCY.  BASED ON THE FINANCIAL CONDITION OF THE COMPANY AS OF THE
CLOSING DATE AFTER GIVING EFFECT TO THE RECEIPT BY THE COMPANY OF THE PROCEEDS
FROM THE SALE OF THE SECURITIES HEREUNDER, (I) THE COMPANY’S FAIR SALEABLE VALUE
OF ITS ASSETS EXCEEDS THE AMOUNT THAT WILL BE REQUIRED TO BE PAID ON OR IN
RESPECT OF THE COMPANY’S EXISTING DEBTS AND OTHER LIABILITIES (INCLUDING KNOWN
CONTINGENT LIABILITIES) AS THEY MATURE; (II) THE COMPANY’S ASSETS DO NOT
CONSTITUTE UNREASONABLY SMALL CAPITAL TO CARRY ON ITS BUSINESS FOR THE CURRENT
FISCAL YEAR AS NOW CONDUCTED AND AS PROPOSED TO BE CONDUCTED INCLUDING ITS
CAPITAL NEEDS TAKING INTO ACCOUNT THE PARTICULAR CAPITAL REQUIREMENTS OF THE
BUSINESS CONDUCTED BY THE COMPANY, AND PROJECTED CAPITAL REQUIREMENTS AND
CAPITAL AVAILABILITY THEREOF; AND (III) THE CURRENT CASH FLOW OF THE COMPANY,
TOGETHER WITH THE PROCEEDS THE COMPANY WOULD RECEIVE, WERE IT TO LIQUIDATE ALL
OF ITS ASSETS, AFTER TAKING INTO ACCOUNT ALL ANTICIPATED USES OF THE CASH, WOULD
BE SUFFICIENT TO PAY ALL AMOUNTS ON OR IN RESPECT OF ITS DEBT WHEN SUCH AMOUNTS
ARE REQUIRED TO BE PAID.  THE COMPANY DOES NOT INTEND TO INCUR DEBTS BEYOND ITS
ABILITY TO PAY SUCH DEBTS AS THEY MATURE (TAKING INTO ACCOUNT THE TIMING AND
AMOUNTS OF CASH TO BE PAYABLE ON OR IN RESPECT OF ITS DEBT).


(T)  CERTAIN FEES.  EXCEPT AS DESCRIBED IN SCHEDULE 3.1(T), NO BROKERAGE OR
FINDER’S FEES OR COMMISSIONS ARE OR WILL BE PAYABLE BY THE COMPANY TO ANY
BROKER, FINANCIAL ADVISOR OR CONSULTANT, FINDER, PLACEMENT AGENT, INVESTMENT
BANKER, BANK OR OTHER PERSON WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT.  THE PURCHASERS SHALL HAVE NO OBLIGATION WITH RESPECT TO ANY
FEES OR WITH RESPECT TO ANY CLAIMS MADE BY OR ON BEHALF OF OTHER PERSONS FOR
FEES OF A TYPE CONTEMPLATED IN THIS SECTION THAT MAY BE DUE IN CONNECTION WITH
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  THE COMPANY SHALL INDEMNIFY
AND HOLD HARMLESS THE PURCHASERS, THEIR EMPLOYEES, OFFICERS, DIRECTORS, AGENTS,
AND PARTNERS, AND THEIR RESPECTIVE AFFILIATES, FROM AND AGAINST ALL CLAIMS,
LOSSES, DAMAGES, COSTS (INCLUDING THE COSTS OF PREPARATION AND ATTORNEY’S FEES)
AND EXPENSES SUFFERED IN RESPECT OF ANY SUCH CLAIMED OR EXISTING FEES, AS SUCH
FEES AND EXPENSES ARE INCURRED.


(U)  PRIVATE PLACEMENT.  NEITHER THE COMPANY NOR ANY PERSON ACTING ON THE
COMPANY’S BEHALF HAS SOLD OR OFFERED TO SELL OR SOLICITED ANY OFFER TO BUY THE
SECURITIES BY MEANS OF ANY FORM OF GENERAL SOLICITATION OR ADVERTISING. 
ASSUMING THE ACCURACY OF THE PURCHASERS’ REPRESENTATION AND WARRANTIES SET FORTH
IN SECTION 3.2, NEITHER THE COMPANY NOR ANY OF ITS AFFILIATES NOR ANY PERSON
ACTING ON THE COMPANY’S BEHALF HAS, DIRECTLY OR INDIRECTLY, AT ANY TIME WITHIN
THE PAST SIX MONTHS, MADE ANY OFFER OR SALE OF ANY SECURITY OR SOLICITATION OF
ANY OFFER TO BUY ANY SECURITY UNDER CIRCUMSTANCES THAT WOULD (I) ELIMINATE THE
AVAILABILITY OF THE EXEMPTION FROM REGISTRATION UNDER REGULATION D UNDER THE
SECURITIES ACT IN CONNECTION WITH THE OFFER AND SALE OF THE SECURITIES AS
CONTEMPLATED HEREBY OR (II) CAUSE THE OFFERING OF THE SECURITIES PURSUANT TO THE
TRANSACTION DOCUMENTS TO BE INTEGRATED WITH PRIOR OFFERINGS BY THE COMPANY FOR
PURPOSES OF ANY STOCKHOLDER APPROVAL PROVISIONS UNDER THE RULES AND REGULATIONS
OF ANY TRADING MARKET.

13


--------------------------------------------------------------------------------




Assuming the accuracy of the Purchasers representations and warranties set forth
in Section 3.2, no registration under the Securities Act is required for the
offer and sale of the Securities by the Company to the Purchasers as
contemplated hereby.  The issuance and sale of the Securities hereunder does not
contravene the rules and regulations of the Trading Market and no shareholder
approval is required for the Company to fulfill its obligations under the
Transaction Documents (except to the extent the Purchasers require shareholder
approval to be obtained under the Transaction Documents). The Company is not a
United States real property holding corporation within the meaning of the
Foreign Investment in Real Property Tax Act of 1980.


(V)  FORM S-3 ELIGIBILITY. THE COMPANY IS ELIGIBLE TO REGISTER THE RESALE OF
ITS  COMMON STOCK BY THE PURCHASERS UNDER FORM S-3 PROMULGATED UNDER THE
SECURITIES ACT.


(W)  LISTING AND MAINTENANCE REQUIREMENTS.  THE COMPANY HAS NOT, IN THE TWO
YEARS PRECEDING THE DATE HEREOF, RECEIVED NOTICE (WRITTEN OR ORAL) FROM ANY
ELIGIBLE MARKET ON WHICH THE COMMON STOCK IS OR HAS BEEN LISTED OR QUOTED TO THE
EFFECT THAT THE COMPANY IS NOT IN COMPLIANCE WITH THE LISTING OR MAINTENANCE
REQUIREMENTS OF SUCH ELIGIBLE MARKET. THE COMPANY IS, AND HAS NO REASON TO
BELIEVE THAT IT WILL NOT IN THE FORESEEABLE FUTURE CONTINUE TO BE, IN COMPLIANCE
WITH ALL SUCH LISTING AND MAINTENANCE REQUIREMENTS.


(X)  REGISTRATION RIGHTS.  EXCEPT AS DESCRIBED HEREIN OR ON SCHEDULE 3.1(X), THE
COMPANY HAS NOT GRANTED OR AGREED TO GRANT TO ANY PERSON ANY RIGHTS (INCLUDING
“PIGGY BACK” REGISTRATION RIGHTS) TO HAVE ANY SECURITIES OF THE COMPANY
REGISTERED WITH THE COMMISSION OR ANY OTHER GOVERNMENTAL AUTHORITY THAT HAVE NOT
BEEN SATISFIED.


(Y)  APPLICATION OF TAKEOVER PROTECTIONS.  THE COMPANY AND ITS BOARD OF
DIRECTORS HAVE TAKEN ALL NECESSARY ACTION, IF ANY, IN ORDER TO RENDER
INAPPLICABLE ANY CONTROL SHARE ACQUISITION, BUSINESS COMBINATION, POISON PILL
(INCLUDING ANY DISTRIBUTION UNDER A RIGHTS AGREEMENT) OR OTHER SIMILAR
ANTI-TAKEOVER PROVISION UNDER THE COMPANY’S CERTIFICATE OF INCORPORATION (OR
SIMILAR CHARTER DOCUMENTS) OR THE LAWS OF ITS STATE OF INCORPORATION THAT IS OR
COULD BECOME APPLICABLE TO THE PURCHASERS AS A RESULT OF THE PURCHASERS AND THE
COMPANY FULFILLING THEIR OBLIGATIONS OR EXERCISING THEIR RIGHTS UNDER THE
TRANSACTION DOCUMENTS, INCLUDING WITHOUT LIMITATION THE COMPANY’S ISSUANCE OF
THE SECURITIES AND THE PURCHASERS’ OWNERSHIP OF THE SECURITIES.


(Z)  DISCLOSURE.  EXCEPT WITH RESPECT TO THE MATERIAL TERMS AND CONDITIONS OF
THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS, WHICH SHALL BE
DISCLOSED TO THE PUBLIC IN THE PRESS RELEASE ISSUED PURSUANT TO SECTION 4.8
HEREOF, THE COMPANY CONFIRMS THAT NEITHER IT NOR ANY OTHER PERSON ACTING ON ITS
BEHALF HAS PROVIDED ANY OF THE PURCHASERS OR THEIR AGENTS OR COUNSEL WITH ANY
INFORMATION THAT CONSTITUTES OR MIGHT CONSTITUTE MATERIAL, NON-PUBLIC
INFORMATION.  THE COMPANY UNDERSTANDS AND CONFIRMS THAT THE PURCHASERS WILL RELY
ON THE FOREGOING REPRESENTATIONS IN EFFECTING TRANSACTIONS IN SECURITIES OF THE
COMPANY.  ALL DISCLOSURE PROVIDED TO THE PURCHASERS REGARDING THE COMPANY, ITS
BUSINESS AND THE TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING THE SCHEDULES TO
THIS AGREEMENT, FURNISHED BY OR ON BEHALF OF THE COMPANY ARE TRUE AND CORRECT
AND DO NOT CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE ANY
MATERIAL FACT NECESSARY IN ORDER TO MAKE THE STATEMENTS MADE THEREIN, IN LIGHT
OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING.  NO EVENT OR
CIRCUMSTANCE HAS OCCURRED OR INFORMATION EXISTS WITH RESPECT TO THE COMPANY OR
ANY OF ITS SUBSIDIARIES OR ITS OR

14


--------------------------------------------------------------------------------




their business, properties, prospects, operations or financial conditions,
which, under applicable law, rule or regulation, requires public disclosure or
announcement by the Company but which has not been so publicly announced or
disclosed.  The Company acknowledges and agrees that no Purchaser makes or has
made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in Section 3.2.


(AA)  NO VIOLATION.  THE ISSUANCE AND SALE OF THE SECURITIES CONTEMPLATED HEREBY
DOES NOT CONFLICT WITH OR VIOLATE ANY RULES OR REGULATIONS OF THE TRADING
MARKET.


(BB)  ACKNOWLEDGMENT REGARDING PURCHASERS’ PURCHASE OF SECURITIES.  THE COMPANY
ACKNOWLEDGES AND AGREES THAT EACH OF THE PURCHASERS IS ACTING SOLELY IN THE
CAPACITY OF AN ARM’S LENGTH PURCHASER WITH RESPECT TO THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY.  THE COMPANY FURTHER ACKNOWLEDGES THAT NO
PURCHASER IS ACTING AS A FINANCIAL ADVISOR OR FIDUCIARY OF THE COMPANY OR ANY
OTHER PURCHASER (OR IN ANY SIMILAR CAPACITY) WITH RESPECT TO THIS AGREEMENT AND
THE TRANSACTIONS CONTEMPLATED HEREBY AND ANY ADVICE GIVEN BY ANY PURCHASER OR
ANY OF THEIR RESPECTIVE REPRESENTATIVES OR AGENTS IN CONNECTION WITH THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY IS MERELY INCIDENTAL TO SUCH
PURCHASER’S PURCHASE OF THE SECURITIES.  THE COMPANY FURTHER REPRESENTS TO EACH
PURCHASER THAT THE COMPANY’S DECISION TO ENTER INTO THIS AGREEMENT AND THE OTHER
TRANSACTION DOCUMENTS HAS BEEN BASED SOLELY ON THE INDEPENDENT EVALUATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY BY THE COMPANY AND ITS REPRESENTATIVES. THE
COMPANY FURTHER ACKNOWLEDGES THAT NO PURCHASER HAS MADE ANY PROMISES OR
COMMITMENTS OTHER THAN AS SET FORTH IN THIS AGREEMENT AND THE OTHER TRANSACTION
DOCUMENTS TO WHICH IT IS A PARTY, INCLUDING ANY PROMISES OR COMMITMENTS FOR ANY
ADDITIONAL INVESTMENT BY ANY SUCH PURCHASER IN THE COMPANY.


(CC)  INVESTMENT COMPANY.  THE COMPANY IS NOT, AND IS NOT AN AFFILIATE OF, AN
INVESTMENT COMPANY WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT OF 1940, AS
AMENDED.


(DD)  RANKING.  EXCEPT AS SET FORTH ON SCHEDULE 3.1(DD), AS OF THE DATE OF THIS
AGREEMENT, NO INDEBTEDNESS OF THE COMPANY IS SENIOR TO, OR PARI PASSU WITH, THE
NOTES IN RIGHT OF PAYMENT, WHETHER WITH RESPECT TO INTEREST OR UPON LIQUIDATION
OR DISSOLUTION, OR OTHERWISE, OTHER THAN INDEBTEDNESS SECURED BY PURCHASE MONEY
SECURITY INTERESTS (WHICH IS SENIOR ONLY AS TO UNDERLYING ASSETS COVERED
THEREBY) AND CAPITAL LEASE OBLIGATIONS (WHICH IS SENIOR ONLY AS TO THE PROPERTY
COVERED THEREBY).


(EE)  INDEBTEDNESS.  EXCEPT AS SET FORTH ON SCHEDULE 3.1(EE) AND TRADE PAYABLES
ARISING IN THE ORDINARY COURSE OF BUSINESS NOT MORE THAN SIXTY (60) DAYS PAST
DUE, THE COMPANY DOES NOT HAVE ANY INDEBTEDNESS.


(FF)  TAXES.  EXCEPT FOR MATTERS THAT WOULD NOT, INDIVIDUALLY OR IN THE
AGGREGATE, REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT, THE
COMPANY AND EACH OF ITS SUBSIDIARIES (I) HAS MADE OR FILED ALL FEDERAL, FOREIGN
AND STATE INCOME AND ALL OTHER TAX RETURNS, REPORTS AND DECLARATIONS REQUIRED BY
ANY JURISDICTION TO WHICH IT IS SUBJECT, (II) HAS PAID ALL TAXES AND OTHER
GOVERNMENTAL ASSESSMENTS AND CHARGES THAT ARE MATERIAL IN AMOUNT, SHOWN OR
DETERMINED TO BE DUE ON SUCH RETURNS, REPORTS AND DECLARATIONS, EXCEPT THOSE
BEING CONTESTED IN GOOD FAITH AND (III) HAS SET ASIDE ON ITS BOOKS PROVISION
REASONABLY ADEQUATE FOR THE PAYMENT OF ALL TAXES FOR PERIODS SUBSEQUENT TO THE
PERIODS TO WHICH SUCH RETURNS, REPORTS OR DECLARATIONS

15


--------------------------------------------------------------------------------




apply.  There are no unpaid taxes in any material amount claimed to be due by
the taxing authority of any jurisdiction, and the Company knows of no basis for
any such claim.


(GG)  ENVIRONMENTAL.  THE COMPANY AND THE SUBSIDIARIES AND THEIR PROPERTIES,
ASSETS AND OPERATIONS ARE IN COMPLIANCE WITH, AND HOLD ALL PERMITS,
AUTHORIZATIONS AND APPROVALS REQUIRED UNDER, ENVIRONMENTAL LAWS (AS DEFINED
BELOW), EXCEPT TO THE EXTENT THAT FAILURE TO SO COMPLY OR TO HOLD SUCH PERMITS,
AUTHORIZATIONS OR APPROVALS WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, HAVE A
MATERIAL ADVERSE EFFECT; EXCEPT AS WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE,
HAVE A MATERIAL ADVERSE EFFECT, THERE ARE NO PAST OR PRESENT EVENTS, CONDITIONS,
CIRCUMSTANCES, ACTIVITIES, PRACTICES, ACTIONS, OMISSIONS OR PLANS RELATING TO OR
IN ANY WAY AFFECTING THE COMPANY OR THE SUBSIDIARIES THAT VIOLATE OR MAY VIOLATE
ENVIRONMENTAL LAWS; EXCEPT AS WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, HAVE
A MATERIAL ADVERSE EFFECT, NEITHER THE COMPANY NOR ANY OF THE SUBSIDIARIES (I)
IS THE SUBJECT OF ANY INVESTIGATION, (II) HAS RECEIVED ANY NOTICE OR CLAIM,
(III) IS A PARTY TO OR AFFECTED BY ANY PENDING OR THREATENED ACTION, SUIT OR
PROCEEDING, (IV) IS BOUND BY ANY JUDGMENT, DECREE OR ORDER OR (V) HAS ENTERED
INTO ANY AGREEMENT, IN EACH CASE RELATING TO ANY ALLEGED VIOLATION OF ANY
ENVIRONMENTAL LAW OR ANY ACTUAL OR ALLEGED RELEASE OR THREATENED RELEASE OR
CLEANUP AT ANY LOCATION OF ANY HAZARDOUS MATERIALS (AS DEFINED BELOW) (AS USED
HEREIN, “ENVIRONMENTAL LAW” MEANS ANY FEDERAL, STATE, LOCAL OR FOREIGN LAW,
STATUTE, ORDINANCE, RULE, REGULATION, ORDER, DECREE, JUDGMENT, INJUNCTION,
PERMIT, LICENSE, AUTHORIZATION OR OTHER BINDING REQUIREMENT OR COMMON LAW
(INCLUDING ANY APPLICABLE REGULATIONS AND STANDARDS ADOPTED BY THE INTERNATIONAL
MARITIME ORGANIZATION) RELATING TO HEALTH, SAFETY OR THE PROTECTION, CLEANUP OR
RESTORATION OF THE ENVIRONMENT OR NATURAL RESOURCES, INCLUDING THOSE RELATING TO
THE DISTRIBUTION, PROCESSING, GENERATION, TREATMENT, STORAGE, DISPOSAL,
TRANSPORTATION, OTHER HANDLING OR RELEASE OR THREATENED RELEASE OF HAZARDOUS
MATERIALS, AND “HAZARDOUS MATERIALS” MEANS ANY MATERIAL (INCLUDING, WITHOUT
LIMITATION, POLLUTANTS, CONTAMINANTS, HAZARDOUS OR TOXIC SUBSTANCES OR WASTES)
THAT IS REGULATED BY OR MAY GIVE RISE TO LIABILITY UNDER ANY ENVIRONMENTAL LAW).


(HH)  SARBANES-OXLEY ACT. THE COMPANY IS IN COMPLIANCE WITH ALL PROVISIONS OF
THE SARBANES-OXLEY ACT OF 2002 AND APPLICABLE RULES AND REGULATIONS PROMULGATED
BY THE COMMISSION THEREUNDER IN EFFECT AS OF THE DATE OF THIS AGREEMENT WHICH
ARE APPLICABLE TO THE COMPANY AS OF THE DATE OF THIS AGREEMENT, EXCEPT WHERE
SUCH NONCOMPLIANCE COULD NOT BE REASONABLY EXPECTED TO HAVE, INDIVIDUALLY OR IN
THE AGGREGATE, A MATERIAL ADVERSE EFFECT.


3.2       REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS.  EACH PURCHASER
HEREBY, AS TO ITSELF ONLY AND FOR NO OTHER PURCHASER, REPRESENTS AND WARRANTS TO
THE COMPANY AS FOLLOWS:


(A)  ORGANIZATION; AUTHORITY.  SUCH PURCHASER IS AN ENTITY DULY ORGANIZED,
VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS
ORGANIZATION WITH THE REQUISITE CORPORATE, LIMITED LIABILITY COMPANY OR
PARTNERSHIP POWER AND AUTHORITY TO ENTER INTO AND TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED BY THE TRANSACTION DOCUMENTS AND OTHERWISE TO CARRY OUT ITS
OBLIGATIONS HEREUNDER AND THEREUNDER.  THE EXECUTION, DELIVERY AND PERFORMANCE
BY SUCH PURCHASER OF THIS AGREEMENT AND EACH OTHER TRANSACTION DOCUMENT TO WHICH
IT IS A PARTY HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE OR SIMILAR
ACTION ON THE PART OF SUCH PURCHASER.  EACH TRANSACTION DOCUMENT TO WHICH IT IS
A PARTY HAS BEEN DULY EXECUTED BY SUCH PURCHASER AND, WHEN DELIVERED BY SUCH
PURCHASER IN ACCORDANCE WITH ITS TERMS, WILL CONSTITUTE THE VALID AND LEGALLY
BINDING OBLIGATION OF SUCH PURCHASER, ENFORCEABLE AGAINST IT IN ACCORDANCE WITH
ITS TERMS, EXCEPT (I) AS LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM

16


--------------------------------------------------------------------------------




and other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.


(B)  INVESTMENT INTENT.  SUCH PURCHASER IS ACQUIRING THE SECURITIES FOR ITS OWN
ACCOUNT AND NOT WITH A VIEW TO OR FOR DISTRIBUTING OR RESELLING SUCH SECURITIES
OR ANY PART THEREOF, WITHOUT PREJUDICE, HOWEVER, TO SUCH PURCHASER’S RIGHT,
SUBJECT TO THE PROVISIONS OF THIS AGREEMENT, AT ALL TIMES TO SELL OR OTHERWISE
DISPOSE OF ALL OR ANY PART OF SUCH SECURITIES PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR UNDER AN EXEMPTION FROM SUCH
REGISTRATION AND IN COMPLIANCE WITH APPLICABLE FEDERAL AND STATE SECURITIES
LAWS.  NOTHING CONTAINED HEREIN SHALL BE DEEMED A REPRESENTATION OR WARRANTY BY
SUCH PURCHASER TO HOLD SECURITIES FOR ANY PERIOD OF TIME.  SUCH PURCHASER IS
ACQUIRING THE SECURITIES HEREUNDER IN THE ORDINARY COURSE OF ITS BUSINESS.


(C)  PURCHASER STATUS.  AT THE TIME SUCH PURCHASER WAS OFFERED THE SECURITIES,
IT WAS, AND AT THE DATE HEREOF IT IS, AND ON EACH DATE ON WHICH IT SHALL
EXERCISE ANY WARRANTS OR ADDITIONAL WARRANTS OR CONVERT ANY NOTES IT WILL BE, AN
“ACCREDITED INVESTOR” AS DEFINED IN RULE 501(A) UNDER THE SECURITIES ACT.  SUCH
PURCHASER IS NOT A REGISTERED BROKER-DEALER UNDER SECTION 15 OF THE EXCHANGE
ACT.


(D)  EXPERIENCE OF SUCH PURCHASER.  SUCH PURCHASER, EITHER ALONE OR TOGETHER
WITH ITS REPRESENTATIVES, HAS SUCH KNOWLEDGE, SOPHISTICATION AND EXPERIENCE IN
BUSINESS AND FINANCIAL MATTERS SO AS TO BE CAPABLE OF EVALUATING THE MERITS AND
RISKS OF THE PROSPECTIVE INVESTMENT IN THE SECURITIES, AND HAS SO EVALUATED THE
MERITS AND RISKS OF SUCH INVESTMENT.  SUCH PURCHASER IS ABLE TO BEAR THE
ECONOMIC RISK OF AN INVESTMENT IN THE SECURITIES AND, AT THE PRESENT TIME, IS
ABLE TO AFFORD A COMPLETE LOSS OF SUCH INVESTMENT.


(E)  GENERAL SOLICITATION.  SUCH PURCHASER IS NOT PURCHASING THE SECURITIES AS A
RESULT OF ANY ADVERTISEMENT, ARTICLE, NOTICE OR OTHER COMMUNICATION REGARDING
THE SECURITIES PUBLISHED IN ANY NEWSPAPER, MAGAZINE OR SIMILAR MEDIA OR
BROADCAST OVER TELEVISION OR RADIO OR PRESENTED AT ANY SEMINAR OR ANY OTHER
GENERAL SOLICITATION OR GENERAL ADVERTISEMENT.


(F)  SHORT SALES AND CONFIDENTIALITY PRIOR TO THE DATE HEREOF.  OTHER THAN THE
TRANSACTION CONTEMPLATED HEREUNDER, SUCH PURCHASER HAS NOT DIRECTLY OR
INDIRECTLY, NOR HAS ANY PERSON ACTING ON BEHALF OF OR PURSUANT TO ANY
UNDERSTANDING WITH SUCH PURCHASER, EXECUTED ANY DISPOSITION, INCLUDING SHORT
SALES, IN THE SECURITIES OF THE COMPANY DURING THE PERIOD COMMENCING FROM JUNE
16, 2006 UNTIL THE DATE HEREOF (“DISCUSSION TIME”).  NOTWITHSTANDING THE
FOREGOING, IN THE CASE OF A PURCHASER THAT IS A MULTI-MANAGED INVESTMENT VEHICLE
WHEREBY SEPARATE PORTFOLIO MANAGERS MANAGE SEPARATE PORTIONS OF SUCH PURCHASER’S
ASSETS AND THE PORTFOLIO MANAGERS HAVE NO DIRECT KNOWLEDGE OF THE INVESTMENT
DECISIONS MADE BY THE PORTFOLIO MANAGERS MANAGING OTHER PORTIONS OF SUCH
PURCHASER’S ASSETS, THE REPRESENTATION SET FORTH ABOVE SHALL ONLY APPLY WITH
RESPECT TO THE PORTION OF ASSETS MANAGED BY THE PORTFOLIO MANAGER THAT MADE THE
INVESTMENT DECISION TO PURCHASE THE SECURITIES COVERED BY THIS AGREEMENT.  OTHER
THAN TO OTHER PERSONS PARTY TO THIS AGREEMENT, SUCH PURCHASER HAS MAINTAINED THE
CONFIDENTIALITY OF ALL DISCLOSURES MADE TO IT IN CONNECTION WITH THIS
TRANSACTION (INCLUDING THE EXISTENCE AND TERMS OF THIS TRANSACTION).

17


--------------------------------------------------------------------------------





 


ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES


4.1       TRANSFER RESTRICTIONS.


(A)  THE SECURITIES MAY ONLY BE DISPOSED OF PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, AND IN
COMPLIANCE WITH ANY APPLICABLE STATE SECURITIES LAWS.  IN CONNECTION WITH ANY
TRANSFER OF SECURITIES OTHER THAN PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT OR TO THE COMPANY OR PURSUANT TO RULE 144(K), EXCEPT AS OTHERWISE SET
FORTH HEREIN, THE COMPANY MAY REQUIRE THE TRANSFEROR TO PROVIDE TO THE COMPANY
AN OPINION OF COUNSEL SELECTED BY THE TRANSFEROR, THE FORM AND SUBSTANCE OF
WHICH OPINION SHALL BE REASONABLY SATISFACTORY TO THE COMPANY, TO THE EFFECT
THAT SUCH TRANSFER DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT.
NOTWITHSTANDING THE FOREGOING, THE COMPANY HEREBY CONSENTS TO AND AGREES TO
REGISTER ON THE BOOKS OF THE COMPANY AND WITH ITS TRANSFER AGENT, WITHOUT ANY
SUCH LEGAL OPINION, ANY TRANSFER OF SECURITIES BY A PURCHASER TO AN AFFILIATE OF
SUCH PURCHASER, PROVIDED THAT THE TRANSFEREE CERTIFIES TO THE COMPANY THAT IT IS
AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(A) UNDER THE SECURITIES ACT.


(B)  THE PURCHASERS AGREE TO THE IMPRINTING, EXCEPT AS OTHERWISE PERMITTED BY
SECTION 4.1(C), THE FOLLOWING LEGEND ON ANY CERTIFICATE EVIDENCING SECURITIES:

[NEITHER] THESE SECURITIES [NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
[EXERCISABLE] [CONVERTIBLE]] HAVE [NOT] BEEN REGISTERED WITH THE SECURITIES AND
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON
AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN COMPLIANCE WITH
APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS.  NOTWITHSTANDING THE
FOREGOING, THESE SECURITIES AND THE SECURITIES ISSUABLE UPON [EXERCISE]
[CONVERSION] OF THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE
MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY SUCH
SECURITIES.


(C)  CERTIFICATES EVIDENCING SECURITIES SHALL NOT BE REQUIRED TO CONTAIN THE
LEGEND SET FORTH IN SECTION 4.1(B) OR ANY OTHER LEGEND (I) WHILE A REGISTRATION
STATEMENT COVERING THE RESALE OF SUCH SECURITIES IS EFFECTIVE UNDER THE
SECURITIES ACT, OR (II) FOLLOWING ANY SALE OF SUCH SECURITIES PURSUANT TO RULE
144, OR (III) IF SUCH SECURITIES ARE ELIGIBLE FOR SALE UNDER RULE 144(K), OR
(IV) IF SUCH LEGEND IS NOT REQUIRED UNDER APPLICABLE REQUIREMENTS OF THE
SECURITIES ACT

18


--------------------------------------------------------------------------------




(including judicial interpretations and pronouncements issued by the Staff of
the Commission).  The Company shall cause its counsel to issue the legal opinion
included in the Transfer Agent Instructions to the Company’s transfer agent
promptly after the Effective Date to effect the removal of the legend
hereunder.  Following the Effective Date or at such earlier time as a legend is
no longer required for certain Securities, the Company will no later than three
Trading Days following the delivery by a Purchaser to the Company’s transfer
agent of a legended certificate representing such Securities, deliver or cause
to be delivered to such Purchaser a certificate representing such Securities
that is free from all restrictive and other legends.  The Company may not make
any notation on its records or give instructions to any transfer agent of the
Company that enlarge the restrictions on transfer set forth in Section 4.1(b).


(D)  THE COMPANY ACKNOWLEDGES AND AGREES THAT A PURCHASER MAY FROM TIME TO TIME
PLEDGE OR GRANT A SECURITY INTEREST IN SOME OR ALL OF THE SECURITIES IN
CONNECTION WITH A BONA FIDE MARGIN AGREEMENT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES AND, IF REQUIRED UNDER THE TERMS OF SUCH
AGREEMENT, LOAN OR ARRANGEMENT, SUCH PURCHASER MAY TRANSFER PLEDGED OR SECURED
SECURITIES TO THE PLEDGEES OR SECURED PARTIES, PROVIDED ANY SUCH PLEDGEE OR
SECURED PARTY IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(A) UNDER THE
SECURITIES ACT AND AGREES TO BE BOUND BY THE PROVISIONS OF THIS AGREEMENT.  SUCH
A PLEDGE OR TRANSFER WOULD NOT BE SUBJECT TO APPROVAL OF THE COMPANY AND NO
LEGAL OPINION OF THE PLEDGEE, SECURED PARTY OR PLEDGOR SHALL BE REQUIRED IN
CONNECTION THEREWITH.  FURTHER, NO NOTICE SHALL BE REQUIRED OF SUCH PLEDGE.  AT
THE APPROPRIATE PURCHASER’S EXPENSE, THE COMPANY WILL EXECUTE AND DELIVER SUCH
REASONABLE DOCUMENTATION AS A PLEDGEE OR SECURED PARTY OF SECURITIES MAY
REASONABLY REQUEST IN CONNECTION WITH A PLEDGE OR TRANSFER OF THE SECURITIES,
INCLUDING THE PREPARATION AND FILING OF ANY REQUIRED PROSPECTUS SUPPLEMENT UNDER
RULE 424(B)(3) OF THE SECURITIES ACT OR OTHER APPLICABLE PROVISION OF THE
SECURITIES ACT TO APPROPRIATELY AMEND THE LIST OF SELLING STOCKHOLDERS
THEREUNDER.


4.2       ACKNOWLEDGMENT OF DILUTION.  THE COMPANY ACKNOWLEDGES THAT THE
ISSUANCE OF THE SECURITIES (INCLUDING THE UNDERLYING SHARES) WILL RESULT IN
DILUTION OF THE OUTSTANDING SHARES OF COMMON STOCK, WHICH DILUTION MAY BE
SUBSTANTIAL UNDER CERTAIN MARKET CONDITIONS.  THE COMPANY FURTHER ACKNOWLEDGES
THAT ITS OBLIGATIONS UNDER THE TRANSACTION DOCUMENTS, INCLUDING WITHOUT
LIMITATION ITS OBLIGATION TO ISSUE THE SECURITIES (INCLUDING THE UNDERLYING
SHARES) PURSUANT TO THE TRANSACTION DOCUMENTS, ARE UNCONDITIONAL AND ABSOLUTE
AND NOT SUBJECT TO ANY RIGHT OF SET OFF, COUNTERCLAIM, DELAY OR REDUCTION,
REGARDLESS OF THE EFFECT OF ANY SUCH DILUTION OR ANY CLAIM THAT THE COMPANY MAY
HAVE AGAINST ANY PURCHASER.  THE COMPANY ACKNOWLEDGES EACH PURCHASER’S RIGHT,
SUBJECT TO THE PROVISIONS OF THIS AGREEMENT, AT ALL TIMES TO SELL OR OTHERWISE
DISPOSE OF ALL OR ANY PART OF THE SECURITIES, INCLUDING, WITHOUT LIMITATION,
SHARES OF COMMON STOCK ISSUED AS PAYMENT OF INTEREST OR PRINCIPAL ON THE NOTES,
IN COMPLIANCE WITH APPLICABLE FEDERAL AND STATE SECURITIES LAWS.


4.3       FURNISHING OF INFORMATION.  AS LONG AS ANY PURCHASER OWNS SECURITIES,
THE COMPANY COVENANTS TO TIMELY FILE (OR OBTAIN EXTENSIONS IN RESPECT THEREOF
AND FILE WITHIN THE APPLICABLE GRACE PERIOD) ALL REPORTS REQUIRED TO BE FILED BY
THE COMPANY AFTER THE DATE HEREOF PURSUANT TO THE EXCHANGE ACT.  UPON THE
REQUEST OF ANY PURCHASER, THE COMPANY SHALL DELIVER TO SUCH PURCHASER A WRITTEN
CERTIFICATION OF A DULY AUTHORIZED OFFICER AS TO WHETHER IT HAS COMPLIED WITH
THE PRECEDING SENTENCE. AS LONG AS ANY PURCHASER OWNS SECURITIES, IF THE COMPANY
IS NOT REQUIRED TO FILE REPORTS PURSUANT TO SUCH LAWS, IT WILL PREPARE AND
FURNISH TO THE PURCHASERS AND MAKE PUBLICLY AVAILABLE IN ACCORDANCE WITH
PARAGRAPH (C) OF RULE 144 SUCH INFORMATION AS IS REQUIRED FOR THE

19


--------------------------------------------------------------------------------




Purchasers to sell the Securities under Rule 144.  The Company further covenants
that it will take such further action as any holder of Securities may reasonably
request to satisfy the provisions of Rule 144 applicable to the issuer of
securities relating to transactions for the sale of securities pursuant to Rule
144.


4.4       INTEGRATION.  THE COMPANY SHALL NOT, AND SHALL USE ITS BEST EFFORTS TO
ENSURE THAT NO AFFILIATE OF THE COMPANY SHALL, SELL, OFFER FOR SALE OR SOLICIT
OFFERS TO BUY OR OTHERWISE NEGOTIATE IN RESPECT OF ANY SECURITY (AS DEFINED IN
SECTION 2 OF THE SECURITIES ACT) THAT WOULD BE INTEGRATED WITH THE OFFER OR SALE
OF THE SECURITIES IN A MANNER THAT WOULD REQUIRE THE REGISTRATION UNDER THE
SECURITIES ACT OF THE SALE OF THE SECURITIES TO THE PURCHASERS OR THAT WOULD BE
INTEGRATED WITH THE OFFER OR SALE OF THE SECURITIES FOR PURPOSES OF THE RULES
AND REGULATIONS OF ANY TRADING MARKET.


4.5       RESERVATION AND LISTING OF SECURITIES.


(A)  THE COMPANY SHALL MAINTAIN A RESERVE FROM ITS DULY AUTHORIZED SHARES OF
COMMON STOCK FOR ISSUANCE PURSUANT TO THE TRANSACTION DOCUMENTS IN SUCH AMOUNT
AS MAY BE REQUIRED TO FULFILL ITS OBLIGATIONS IN FULL UNDER THE TRANSACTION
DOCUMENTS.


(B)  THE COMPANY SHALL, IF APPLICABLE: (I) IN THE TIME AND MANNER REQUIRED BY
EACH TRADING MARKET, PREPARE AND FILE WITH SUCH TRADING MARKET AN ADDITIONAL
SHARES LISTING APPLICATION COVERING ALL OF THE SHARES OF COMMON STOCK ISSUED OR
ISSUABLE UNDER THE TRANSACTION DOCUMENTS, (II) TAKE ALL STEPS NECESSARY TO CAUSE
SUCH SHARES OF COMMON STOCK TO BE APPROVED FOR LISTING ON EACH TRADING MARKET AS
SOON AS POSSIBLE THEREAFTER, (III) PROVIDE TO THE PURCHASERS EVIDENCE OF SUCH
LISTING, AND (IV) MAINTAIN THE LISTING OF SUCH COMMON STOCK ON EACH SUCH TRADING
MARKET OR ANOTHER ELIGIBLE MARKET.


(C)  IN THE CASE OF A BREACH BY THE COMPANY OF SECTION 4.5(A), IN ADDITION TO
THE OTHER REMEDIES AVAILABLE TO THE PURCHASERS, THE PURCHASERS SHALL HAVE THE
RIGHT TO REQUIRE THE COMPANY TO EITHER: (I) USE ITS BEST EFFORTS TO OBTAIN THE
REQUIRED SHAREHOLDER APPROVAL NECESSARY TO PERMIT THE ISSUANCE OF SUCH SHARES OF
COMMON STOCK AS SOON AS IS POSSIBLE, BUT IN ANY EVENT NOT LATER THAN THE 90TH
DAY AFTER SUCH NOTICE, OR (II) WITHIN FIVE TRADING DAYS AFTER DELIVERY OF A
WRITTEN NOTICE OF EXERCISE OR CONVERSION OF SECURITIES WHICH CANNOT BE SATISFIED
AS A RESULT OF A BREACH BY THE COMPANY OF SECTION 4.5(A), PAY CASH TO SUCH
PURCHASER, AS LIQUIDATED DAMAGES AND NOT AS A PENALTY, IN AN AMOUNT EQUAL TO THE
NUMBER OF SHARES OF COMMON STOCK NOT ISSUABLE BY THE COMPANY TIMES 115% OF THE
ARITHMETIC AVERAGE OF THE VWAP FOR EACH OF THE FIVE TRADING DAYS IMMEDIATELY
PRIOR TO THE DATE OF SUCH NOTICE OR, IF GREATER, THE FIVE TRADING DAYS
IMMEDIATELY PRIOR TO THE DATE OF PAYMENT (THE “CASH AMOUNT”).  IF THE EXERCISING
OR CONVERTING PURCHASER ELECTS THE FIRST OPTION UNDER THE PRECEDING SENTENCE AND
THE COMPANY FAILS TO OBTAIN THE REQUIRED SHAREHOLDER APPROVAL ON OR PRIOR TO THE
90TH DAY AFTER SUCH NOTICE, THEN WITHIN THREE TRADING DAYS AFTER SUCH 90TH DAY,
THE COMPANY SHALL PAY THE CASH AMOUNT TO SUCH PURCHASER, AS LIQUIDATED DAMAGES
AND NOT AS PENALTY.


4.6       SUBSEQUENT PLACEMENTS.


(A)  FROM THE DATE HEREOF UNTIL 30 TRADING DAYS AFTER THE EFFECTIVE DATE, THE
COMPANY WILL NOT, DIRECTLY OR INDIRECTLY, OFFER, SELL, GRANT ANY OPTION TO
PURCHASE, OR OTHERWISE DISPOSE OF (OR ANNOUNCE ANY OFFER, SALE, GRANT OR ANY
OPTION TO PURCHASE OR OTHER DISPOSITION OF)

20


--------------------------------------------------------------------------------



 

any of its or the Subsidiaries’ equity or equity equivalent securities,
including without limitation any debt, preferred stock or other instrument or
security that is, at any time during its life and under any circumstances,
convertible into or exchangeable or exercisable for Common Stock or Common Stock
Equivalents (any such offer, sale, grant, disposition or announcement being
referred to as a “Subsequent Placement”).


(B)  FROM THE EFFECTIVE DATE AND FOR SO LONG AS THE NOTES ARE OUTSTANDING, THE
COMPANY WILL NOT, DIRECTLY OR INDIRECTLY, EFFECT ANY SUBSEQUENT PLACEMENT UNLESS
THE COMPANY SHALL HAVE FIRST COMPLIED WITH THIS SECTION 4.6(B).

(I)   THE COMPANY SHALL DELIVER TO EACH PURCHASER A WRITTEN NOTICE (THE “OFFER”)
OF ANY PROPOSED OR INTENDED ISSUANCE OR SALE OR EXCHANGE OF THE SECURITIES BEING
OFFERED (THE “OFFERED SECURITIES”) IN A SUBSEQUENT PLACEMENT, WHICH OFFER SHALL
(W) IDENTIFY AND DESCRIBE THE OFFERED SECURITIES, (X) DESCRIBE THE PRICE AND
OTHER TERMS UPON WHICH THEY ARE TO BE ISSUED, SOLD OR EXCHANGED, AND THE NUMBER
OR AMOUNT OF THE OFFERED SECURITIES TO BE ISSUED, SOLD OR EXCHANGED, (Y)
IDENTIFY THE PERSONS OR ENTITIES TO WHICH OR WITH WHICH THE OFFERED SECURITIES
ARE TO BE OFFERED, ISSUED, SOLD OR EXCHANGED AND (Z) OFFER TO ISSUE AND SELL TO
OR EXCHANGE WITH EACH PURCHASER (A) A PRO RATA PORTION OF 50% OF THE OFFERED
SECURITIES BASED ON SUCH PURCHASER’S PRO RATA PORTION OF THE AGGREGATE PRINCIPAL
AMOUNT OF THE NOTES PURCHASED HEREUNDER (THE “BASIC AMOUNT”), AND (B) WITH
RESPECT TO EACH PURCHASER THAT ELECTS TO PURCHASE ITS BASIC AMOUNT, ANY
ADDITIONAL PORTION OF THE OFFERED SECURITIES ATTRIBUTABLE TO THE BASIC AMOUNTS
OF OTHER PURCHASERS AS SUCH PURCHASER SHALL INDICATE IT WILL PURCHASE OR ACQUIRE
SHOULD THE OTHER PURCHASERS SUBSCRIBE FOR LESS THAN THEIR BASIC AMOUNTS (THE
“UNDERSUBSCRIPTION AMOUNT”).

(II)  TO ACCEPT AN OFFER, IN WHOLE OR IN PART, A PURCHASER MUST DELIVER A
WRITTEN NOTICE TO THE COMPANY PRIOR TO THE END OF THE 7 TRADING DAY PERIOD OF
THE OFFER, SETTING FORTH THE PORTION OF THE PURCHASER’S BASIC AMOUNT THAT SUCH
PURCHASER ELECTS TO PURCHASE AND, IF SUCH PURCHASER SHALL ELECT TO PURCHASE ALL
OF ITS BASIC AMOUNT, THE UNDERSUBSCRIPTION AMOUNT, IF ANY, THAT SUCH PURCHASER
ELECTS TO PURCHASE (IN EITHER CASE, THE “NOTICE OF ACCEPTANCE”).  IF THE BASIC
AMOUNTS SUBSCRIBED FOR BY ALL PURCHASERS ARE LESS THAN THE TOTAL OF ALL OF THE
BASIC AMOUNTS, THEN EACH PURCHASER WHO HAS SET FORTH AN UNDERSUBCRIPTION AMOUNT
IN ITS NOTICE OF ACCEPTANCE SHALL BE ENTITLED TO PURCHASE, IN ADDITION TO THE
BASIC AMOUNTS SUBSCRIBED FOR, THE UNDERSUBSCRIPTION AMOUNT IT HAS SUBSCRIBED
FOR; PROVIDED, HOWEVER, THAT IF THE UNDERSUBSCRIPTION AMOUNTS SUBSCRIBED FOR
EXCEED THE DIFFERENCE BETWEEN THE TOTAL OF ALL THE BASIC AMOUNTS AND THE BASIC
AMOUNTS SUBSCRIBED FOR (THE “AVAILABLE UNDERSUBSCRIPTION AMOUNT”), EACH
PURCHASER WHO HAS SUBSCRIBED FOR ANY UNDERSUBSCRIPTION AMOUNT SHALL BE ENTITLED
TO PURCHASE ON THAT PORTION OF THE AVAILABLE UNDERSUBSCRIPTION AMOUNT AS THE
BASIC AMOUNT OF SUCH PURCHASER BEARS TO THE TOTAL BASIC AMOUNTS OF ALL
PURCHASERS THAT HAVE SUBSCRIBED FOR UNDERSUBSCRIPTION AMOUNTS, SUBJECT TO
ROUNDING BY THE BOARD OF DIRECTORS TO THE EXTENT ITS DEEMS REASONABLY NECESSARY.

(III)   THE COMPANY SHALL HAVE 7 TRADING DAYS FROM THE EXPIRATION OF THE PERIOD
SET FORTH IN SECTION 4.6(B)(II) ABOVE TO ISSUE, SELL OR EXCHANGE ALL OR ANY PART
OF SUCH OFFERED SECURITIES AS TO WHICH A NOTICE OF ACCEPTANCE HAS NOT BEEN GIVEN
BY THE PURCHASERS (THE “REFUSED SECURITIES”), BUT ONLY TO THE OFFEREES DESCRIBED
IN THE OFFER 

21


--------------------------------------------------------------------------------




AND ONLY UPON TERMS AND CONDITIONS (INCLUDING, WITHOUT LIMITATION, UNIT PRICES
AND INTEREST RATES) THAT ARE NOT MORE FAVORABLE TO THE ACQUIRING PERSON OR
PERSONS OR LESS FAVORABLE TO THE COMPANY THAN THOSE SET FORTH IN THE OFFER.

(IV)  IN THE EVENT THE COMPANY SHALL PROPOSE TO SELL LESS THAN ALL THE REFUSED
SECURITIES (ANY SUCH SALE TO BE IN THE MANNER AND ON THE TERMS SPECIFIED IN
SECTION 4.6(B)(III) ABOVE), THEN EACH PURCHASER MAY, AT ITS SOLE OPTION AND IN
ITS SOLE DISCRETION, REDUCE THE NUMBER OR AMOUNT OF THE OFFERED SECURITIES
SPECIFIED IN ITS NOTICE OF ACCEPTANCE TO AN AMOUNT THAT SHALL BE NOT LESS THAN
THE NUMBER OR AMOUNT OF THE OFFERED SECURITIES THAT THE PURCHASER ELECTED TO
PURCHASE PURSUANT TO SECTION 4.6(B)(II) ABOVE MULTIPLIED BY A FRACTION, (I) THE
NUMERATOR OF WHICH SHALL BE THE NUMBER OR AMOUNT OF OFFERED SECURITIES THE
COMPANY ACTUALLY PROPOSES TO ISSUE, SELL OR EXCHANGE (INCLUDING OFFERED
SECURITIES TO BE ISSUED OR SOLD TO PURCHASERS PURSUANT TO SECTION 4.6(C)(II)
ABOVE PRIOR TO SUCH REDUCTION) AND (II) THE DENOMINATOR OF WHICH SHALL BE THE
ORIGINAL AMOUNT OF THE OFFERED SECURITIES.  IN THE EVENT THAT ANY PURCHASER SO
ELECTS TO REDUCE THE NUMBER OR AMOUNT OF OFFERED SECURITIES SPECIFIED IN ITS
NOTICE OF ACCEPTANCE, THE COMPANY MAY NOT ISSUE, SELL OR EXCHANGE MORE THAN THE
REDUCED NUMBER OR AMOUNT OF THE OFFERED SECURITIES UNLESS AND UNTIL SUCH
SECURITIES HAVE AGAIN BEEN OFFERED TO THE PURCHASERS IN ACCORDANCE WITH SECTION
4.6(B)(I) ABOVE.

(V) UPON THE CLOSING OF THE ISSUANCE, SALE OR EXCHANGE OF ALL OR LESS THAN ALL
OF THE REFUSED SECURITIES, THE PURCHASERS SHALL ACQUIRE FROM THE COMPANY, AND
THE COMPANY SHALL ISSUE TO THE PURCHASERS, THE NUMBER OR AMOUNT OF OFFERED
SECURITIES SPECIFIED IN THE NOTICES OF ACCEPTANCE, AS REDUCED PURSUANT TO
SECTION 4.6(B)(IV) ABOVE IF THE PURCHASERS HAVE SO ELECTED, UPON THE TERMS AND
CONDITIONS SPECIFIED IN THE OFFER.  THE PURCHASE BY THE PURCHASERS OF ANY
OFFERED SECURITIES IS SUBJECT IN ALL CASES TO THE PREPARATION, EXECUTION AND
DELIVERY BY THE COMPANY AND THE PURCHASERS OF A PURCHASE AGREEMENT RELATING TO
SUCH OFFERED SECURITIES REASONABLY SATISFACTORY IN FORM AND SUBSTANCE TO THE
PURCHASERS AND THEIR RESPECTIVE COUNSEL.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED IN THIS AGREEMENT, IF THE COMPANY DOES NOT CONSUMMATE THE
CLOSING OF THE ISSUANCE, SALE OR EXCHANGE OF ALL OR LESS THAN ALL OF THE REFUSED
SECURITIES WITHIN 7 TRADING DAYS OF THE EXPIRATION OF THE PERIOD SET FORTH IN
SECTION 4.6(B)(II), THE COMPANY SHALL SELL TO THE PURCHASERS THE NUMBER OR
AMOUNT OF OFFERED SECURITIES SPECIFIED IN THE NOTICES OF ACCEPTANCE, AS REDUCED
PURSUANT TO SECTION 4.6(B)(IV) ABOVE IF THE PURCHASERS HAVE SO ELECTED, UPON THE
TERMS AND CONDITIONS SPECIFIED IN THE OFFER AND SUBJECT IN ALL CASES TO THE
PREPARATION, EXECUTION AND DELIVERY BY THE COMPANY AND THE PURCHASERS OF A
PURCHASE AGREEMENT RELATING TO SUCH OFFERED SECURITIES IN ACCORDANCE WITH THE
PRECEDING SENTENCE.

(VI)  ANY OFFERED SECURITIES NOT ACQUIRED BY THE PURCHASERS OR OTHER PERSONS IN
ACCORDANCE WITH SECTION 4.6(B)(III) ABOVE MAY NOT BE ISSUED, SOLD OR EXCHANGED
UNTIL THEY ARE AGAIN OFFERED TO THE PURCHASERS UNDER THE PROCEDURES SPECIFIED IN
THIS AGREEMENT.


(C)  THE RESTRICTIONS CONTAINED IN PARAGRAPHS (A) AND (B) OF THIS SECTION 4.6
SHALL NOT APPLY TO EXCLUDED STOCK.

22


--------------------------------------------------------------------------------





 


4.7       CONVERSION AND EXERCISE PROCEDURES.  EXCEPT AS QUALIFIED RESPECTIVELY
BY THE WARRANTS, THE ADDITIONAL WARRANTS OR THE NOTES, THE FORM OF EXERCISE
NOTICE INCLUDED IN THE WARRANTS AND ADDITIONAL WARRANTS AND THE FORM OF HOLDER
CONVERSION NOTICE INCLUDED IN THE NOTES SET FORTH THE TOTALITY OF THE PROCEDURES
REQUIRED BY THE PURCHASERS IN ORDER TO EXERCISE THE WARRANTS OR ADDITIONAL
WARRANTS OR CONVERT THE NOTES.  NO ADDITIONAL LEGAL OPINION OR OTHER INFORMATION
OR INSTRUCTIONS SHALL BE NECESSARY TO ENABLE THE PURCHASERS TO EXERCISE THEIR
WARRANTS OR CONVERT THEIR NOTES.  THE COMPANY SHALL HONOR EXERCISES OF THE
WARRANTS AND ADDITIONAL WARRANTS AND CONVERSIONS OF THE NOTES AND SHALL DELIVER
UNDERLYING SHARES IN ACCORDANCE WITH THE TERMS, CONDITIONS AND TIME PERIODS SET
FORTH IN THE TRANSACTION DOCUMENTS.


4.8       SECURITIES LAWS DISCLOSURE; PUBLICITY.  ON OR BEFORE 8:30 A.M., NEW
YORK TIME, ON JULY 20, 2006, THE COMPANY SHALL ISSUE A PRESS RELEASE ACCEPTABLE
TO THE PURCHASERS DISCLOSING ALL MATERIAL TERMS OF THE TRANSACTIONS CONTEMPLATED
HEREBY.  WITHIN TWO BUSINESS DAYS OF THE DATE OF THIS AGREEMENT, THE COMPANY
SHALL FILE A CURRENT REPORT ON FORM 8-K WITH THE COMMISSION (THE “8-K FILING”)
DESCRIBING THE TERMS OF THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION
DOCUMENTS AND INCLUDING AS EXHIBITS TO SUCH CURRENT REPORT ON FORM 8-K THIS
AGREEMENT AND THE FORM OF NOTES AND WARRANTS, IN THE FORM REQUIRED BY THE
EXCHANGE ACT.  THEREAFTER, THE COMPANY SHALL TIMELY FILE ANY FILINGS AND NOTICES
REQUIRED BY THE COMMISSION OR APPLICABLE LAW WITH RESPECT TO THE TRANSACTIONS
CONTEMPLATED HEREBY AND PROVIDE COPIES THEREOF TO THE PURCHASERS PROMPTLY AFTER
FILING.  EXCEPT WITH RESPECT TO THE 8-K FILING, THE PRESS RELEASE REFERENCED
ABOVE (A COPY OF WHICH WILL BE PROVIDED TO PURCHASER COUNSEL FOR ITS REVIEW AS
EARLY AS PRACTICABLE PRIOR TO ITS FILING), AND ANY SUBSEQUENT PERIODIC REPORT
FILED UNDER THE EXCHANGE ACT, THE COMPANY SHALL, AT LEAST TWO TRADING DAYS PRIOR
TO THE FILING OR DISSEMINATION OF ANY DISCLOSURE REQUIRED BY THIS PARAGRAPH,
PROVIDE A COPY THEREOF TO THE PURCHASERS FOR THEIR REVIEW.  THE COMPANY AND THE
PURCHASERS SHALL CONSULT WITH EACH OTHER IN ISSUING ANY PRESS RELEASES OR
OTHERWISE MAKING PUBLIC STATEMENTS OR FILINGS AND OTHER COMMUNICATIONS WITH THE
COMMISSION OR ANY REGULATORY AGENCY OR TRADING MARKET WITH RESPECT TO THE
TRANSACTIONS CONTEMPLATED HEREBY, AND NEITHER PARTY SHALL ISSUE ANY SUCH PRESS
RELEASE OR OTHERWISE MAKE ANY SUCH PUBLIC STATEMENT, FILING OR OTHER
COMMUNICATION WITHOUT THE PRIOR CONSENT OF THE OTHER, EXCEPT IF SUCH DISCLOSURE
IS REQUIRED BY LAW, IN WHICH CASE THE DISCLOSING PARTY SHALL PROMPTLY PROVIDE
THE OTHER PARTY WITH PRIOR NOTICE OF SUCH PUBLIC STATEMENT, FILING OR OTHER
COMMUNICATION.  NOTWITHSTANDING THE FOREGOING, THE COMPANY SHALL NOT PUBLICLY
DISCLOSE THE NAME OF ANY PURCHASER, OR INCLUDE THE NAME OF ANY PURCHASER IN ANY
FILING WITH THE COMMISSION OR ANY REGULATORY AGENCY OR TRADING MARKET, WITHOUT
THE PRIOR WRITTEN CONSENT OF SUCH PURCHASER, EXCEPT TO THE EXTENT SUCH
DISCLOSURE (BUT NOT ANY DISCLOSURE AS TO THE CONTROLLING PERSONS THEREOF) IS
REQUIRED BY LAW OR TRADING MARKET REGULATIONS (INCLUDING THE FILING OF THE FINAL
TRANSACTION DOCUMENTS (INCLUDING SIGNATURE PAGES THERETO) WITH THE COMMISSION),
IN WHICH CASE THE COMPANY SHALL PROVIDE THE PURCHASERS WITH PRIOR NOTICE OF SUCH
DISCLOSURE.  THE COMPANY SHALL NOT, AND SHALL CAUSE EACH OF ITS SUBSIDIARIES AND
ITS AND EACH OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES AND AGENTS NOT
TO, PROVIDE ANY PURCHASER WITH ANY MATERIAL NONPUBLIC INFORMATION REGARDING THE
COMPANY OR ANY OF ITS SUBSIDIARIES FROM AND AFTER THE FILING OF THE 8-K FILING
WITHOUT THE EXPRESS WRITTEN CONSENT OF SUCH PURCHASER.  IN THE EVENT OF A BREACH
OF THE FOREGOING COVENANT BY THE COMPANY, ANY OF ITS SUBSIDIARIES, OR ANY OF ITS
OR THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES AND AGENTS, IN ADDITION TO
ANY OTHER REMEDY PROVIDED HEREIN OR IN THE TRANSACTION DOCUMENTS, A PURCHASER
SHALL HAVE THE RIGHT TO REQUIRE THE COMPANY TO MAKE A PUBLIC DISCLOSURE, IN THE
FORM OF A PRESS RELEASE, PUBLIC ADVERTISEMENT OR OTHERWISE, OF SUCH MATERIAL
NONPUBLIC INFORMATION.  NO PURCHASER SHALL HAVE ANY LIABILITY TO THE COMPANY,
ITS SUBSIDIARIES, OR ANY OF ITS OR THEIR RESPECTIVE OFFICERS,

23


--------------------------------------------------------------------------------




directors, employees, shareholders or agents for any such disclosure.  Subject
to the foregoing, neither the Company nor any Purchaser shall issue any press
releases or any other public statements with respect to the transactions
contemplated hereby; provided, however, that the Company shall be entitled,
without the prior approval of any Purchaser, to make any press release or other
public disclosure with respect to such transactions (i) in substantial
conformity with the 8-K Filing and contemporaneously therewith and (ii) as is
required by applicable law and regulations (provided that in the case of clause
(i) Purchaser Counsel shall be consulted by the Company in connection with any
such press release or other public disclosure prior to its release).   Each
press release disseminated during the 12 months prior to the Closing Date did
not at the time of release contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading.


4.9       USE OF PROCEEDS.  THE COMPANY SHALL USE THE NET PROCEEDS FROM THE SALE
OF THE SECURITIES HEREUNDER FOR WORKING CAPITAL PURPOSES AND NOT FOR THE
SATISFACTION OF ANY PORTION OF THE COMPANY’S DEBT (OTHER THAN PAYMENT OF TRADE
PAYABLES AND ACCRUED EXPENSES IN THE ORDINARY COURSE OF THE COMPANY’S BUSINESS
AND PRIOR PRACTICES), TO REDEEM ANY COMPANY EQUITY OR EQUITY-EQUIVALENT
SECURITIES OR TO SETTLE ANY OUTSTANDING LITIGATION.


4.10     INDEBTEDNESS.


(A)  FOR SO LONG AS THE NOTES ARE OUTSTANDING, NEITHER THE COMPANY NOR ANY
SUBSIDIARY OF THE COMPANY SHALL INCUR ANY INDEBTEDNESS, LIABILITY OR OBLIGATION
THAT IS SENIOR TO, OR PARI PASSU WITH, THE NOTES IN RIGHT OF PAYMENT, WHETHER
WITH RESPECT TO INTEREST OR UPON LIQUIDATION OR DISSOLUTION, OR OTHERWISE;
PROVIDED, HOWEVER, THAT NOTWITHSTANDING THE FOREGOING, THE COMPANY MAY, IN THE
ORDINARY COURSE OF BUSINESS, INCUR INDEBTEDNESS SECURED BY PURCHASE MONEY
SECURITY INTERESTS (WHICH WILL BE SENIOR ONLY AS TO THE UNDERLYING ASSETS
COVERED THEREBY) AND INDEBTEDNESS UNDER CAPITAL LEASE OBLIGATIONS (WHICH  WILL
BE SENIOR ONLY AS TO THE UNDERLYING ASSETS COVERED THEREBY); PROVIDED, HOWEVER,
THAT THE COMPANY MAY INCUR ANY SUCH INDEBTEDNESS IF THE PROCEEDS RECEIVED IN
RESPECT THEREOF ARE USED FOR REPAYMENT OF THE NOTES IN FULL, TO THE EXTENT
PERMISSIBLE UNDER THE NOTE.


(B)  THE PROVISIONS OF THIS SECTION 4.10 SHALL TERMINATE AND BE OF NO FURTHER
FORCE OR EFFECT UPON THE CONVERSION OR INDEFEASIBLE REPAYMENT IN FULL OF THE
NOTES AND ALL ACCRUED INTEREST THEREON AND ANY AND ALL EXPENSES OR LIABILITIES
RELATING THERETO.


4.11     REPAYMENT OF NOTES.  EACH OF THE PARTIES HERETO AGREES THAT ALL
REPAYMENTS OF THE NOTES (INCLUDING ANY ACCRUED INTEREST THEREON) BY THE COMPANY
(OTHER THAN BY CONVERSION OF THE NOTES) WILL BE PAID PRO RATA TO THE HOLDERS
THEREOF BASED UPON THE PRINCIPAL AMOUNT THEN OUTSTANDING TO EACH OF SUCH
HOLDERS.


4.12     NO IMPAIRMENT.  AT ALL TIMES AFTER THE DATE HEREOF, THE COMPANY WILL
NOT TAKE OR PERMIT ANY ACTION, OR CAUSE OR PERMIT ANY SUBSIDIARY TO TAKE OR
PERMIT ANY ACTION THAT IMPAIRS OR ADVERSELY AFFECTS THE RIGHTS OF THE PURCHASERS
UNDER THE AGREEMENT OR THE NOTES.

24


--------------------------------------------------------------------------------




 


4.13     FUNDAMENTAL CHANGES.


(A)  IN ADDITION TO ANY OTHER RIGHTS PROVIDED BY LAW OR SET FORTH HEREIN, FROM
AND AFTER THE DATE OF THIS AGREEMENT AND FOR SO LONG AS AT LEAST $3,000,000 IN
PRINCIPAL AMOUNT OF THE NOTES REMAIN OUTSTANDING, THE COMPANY SHALL NOT WITHOUT
FIRST OBTAINING THE APPROVAL (BY VOTE OR WRITTEN CONSENT, AS PROVIDED BY LAW) OF
THE HOLDERS OF A MAJORITY OF THE OUTSTANDING PRINCIPAL FACE AMOUNT OF THE NOTES:


(I)    PURCHASE, REDEEM (OTHER THAN PURSUANT TO EQUITY INCENTIVE AGREEMENTS WITH
EMPLOYEES GIVING THE COMPANY THE RIGHT TO REPURCHASE SHARES UPON THE TERMINATION
OF SERVICES) OR SET ASIDE ANY SUMS FOR THE PURCHASE OR REDEMPTION OF, OR DECLARE
OR PAY ANY CASH DIVIDEND OR MAKE ANY OTHER CASH DISTRIBUTION WITH RESPECT TO,
ANY SHARES OF CAPITAL STOCK OR ANY OTHER SECURITIES THAT ARE CONVERTIBLE INTO OR
EXERCISABLE FOR SUCH STOCK (EXCLUDING WITH RESPECT TO THE SECURITIES AS
CONTEMPLATED BY THE TRANSACTION DOCUMENTS);


(II)   CHANGE THE NATURE OF THE COMPANY’S BUSINESS TO ANY BUSINESS WHICH IS
FUNDAMENTALLY DISTINCT AND SEPARATE FROM THE BUSINESS CURRENTLY CONDUCTED BY THE
COMPANY; OR


(III)  CAUSE OR PERMIT ANY SUBSIDIARY OF THE COMPANY DIRECTLY OR INDIRECTLY TO
TAKE ANY ACTIONS DESCRIBED IN CLAUSES (A) THROUGH (B) ABOVE, OTHER THAN ISSUING
SECURITIES TO THE COMPANY.


(B)  FROM THE DATE OF THIS AGREEMENT UNTIL THE 30TH TRADING DAY FOLLOWING THE 
EFFECTIVE DATE, THE COMPANY SHALL NOT WITHOUT FIRST OBTAINING THE WRITTEN
APPROVAL OF IROQUOIS MASTER FUND, LTD:


(I)   ACQUIRE OR MERGE WITH ANY OTHER BUSINESS ENTITY;


(II)  SELL A SUBSTANTIAL PORTION OF ASSETS NOT IN THE ORDINARY COURSE OF
BUSINESS;


(III) ENTER INTO A TRANSACTION THAT RESULTS IN OR CAUSE A CHANGE OF CONTROL;


(IV) AMEND THE COMPANY’S CHARTER OR BY-LAWS;


(V)  INCREASE THE NUMBER OF SHARES ISSUABLE PURSUANT TO ANY STOCK OPTION OR
OTHER EQUITY INCENTIVE PLAN;


(VI) CHANGE THE NATURE OF THE COMPANY’S BUSINESS TO ANY BUSINESS WHICH IS
FUNDAMENTALLY DISTINCT AND SEPARATE FROM THE BUSINESS CURRENTLY CONDUCTED BY THE
COMPANY;


(VII) CREATE, INCUR, ASSUME OR SUFFER TO EXIST INDEBTEDNESS GREATER THAN
$100,000 IN AGGREGATE, OTHER THAN (A) INDEBTEDNESS SET FORTH ON SCHEDULE
3.1(EE), (B) TRADE PAYABLES ARISING IN THE ORDINARY COURSE OF BUSINESS NOT MORE
THAN 90 DAYS PAST DUE, AND (C) CAPITAL LEASE OBLIGATIONS AND PURCHASE MONEY
INDEBTEDNESS OF UP TO $150,000 IN THE AGGREGATE INCURRED IN CONNECTION WITH THE
ACQUISITION OF CAPITAL ASSETS AND CAPITAL LEASE OBLIGATIONS WITH RESPECT TO
NEWLY ACQUIRED OR LEASED ASSETS;

25


--------------------------------------------------------------------------------





 


(VIII)  CREATE OR SUFFER TO EXIST ANY LIEN OR TRANSFER UPON OR AGAINST ANY OF
ITS PROPERTY OR ASSETS NOW OWNED OR HEREAFTER ACQUIRED, EXCEPT WITH RESPECT TO
INDEBTEDNESS ALLOWED PURSUANT TO SECTION 4.13(B)(VII) ABOVE; OR


(IX)    CAUSE OR PERMIT ANY SUBSIDIARY OF THE COMPANY DIRECTLY OR INDIRECTLY TO
TAKE ANY ACTIONS DESCRIBED IN CLAUSES (I) THROUGH (VIII) ABOVE, OTHER THAN
ISSUING SECURITIES TO THE COMPANY.


4.14     REIMBURSEMENT.  IF ANY PURCHASER OR ANY OF ITS AFFILIATES OR ANY
OFFICER, DIRECTOR, PARTNER, CONTROLLING PERSON, EMPLOYEE OR AGENT OF A PURCHASER
OR ANY OF ITS AFFILIATES (A “RELATED PERSON”) BECOMES INVOLVED IN ANY CAPACITY
IN ANY PROCEEDING BROUGHT BY OR AGAINST ANY PERSON IN CONNECTION WITH OR AS A
RESULT OF THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS, THE
COMPANY WILL INDEMNIFY AND HOLD HARMLESS SUCH PURCHASER OR RELATED PERSON FOR
ITS REASONABLE LEGAL AND OTHER EXPENSES (INCLUDING THE COSTS OF ANY
INVESTIGATION, PREPARATION AND TRAVEL) AND FOR ANY LOSSES INCURRED IN CONNECTION
THEREWITH, AS SUCH EXPENSES OR LOSSES ARE INCURRED, EXCLUDING ONLY LOSSES THAT
RESULT DIRECTLY FROM SUCH PURCHASER’S OR RELATED PERSON’S GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT.  IN ADDITION, THE COMPANY SHALL INDEMNIFY AND HOLD HARMLESS
EACH PURCHASER AND RELATED PERSON FROM AND AGAINST ANY AND ALL LOSSES, AS
INCURRED, ARISING OUT OF OR RELATING TO ANY BREACH BY THE COMPANY OF ANY OF THE
REPRESENTATIONS, WARRANTIES OR COVENANTS MADE BY THE COMPANY IN THIS AGREEMENT
OR ANY OTHER TRANSACTION DOCUMENT, OR ANY ALLEGATION BY A THIRD PARTY THAT, IF
TRUE, WOULD CONSTITUTE A BREACH.  THE CONDUCT OF ANY PROCEEDINGS FOR WHICH
INDEMNIFICATION IS AVAILABLE UNDER THIS PARAGRAPH SHALL BE GOVERNED BY SECTION
6.4(C) BELOW.  THE INDEMNIFICATION OBLIGATIONS OF THE COMPANY UNDER THIS
PARAGRAPH SHALL BE IN ADDITION TO ANY LIABILITY THAT THE COMPANY MAY OTHERWISE
HAVE AND SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF ANY SUCCESSORS,
ASSIGNS, HEIRS AND PERSONAL REPRESENTATIVES OF THE PURCHASERS AND ANY SUCH
RELATED PERSONS.  IF THE COMPANY BREACHES ITS OBLIGATIONS UNDER ANY TRANSACTION
DOCUMENT, THEN, IN ADDITION TO ANY OTHER LIABILITIES THE COMPANY MAY HAVE UNDER
ANY TRANSACTION DOCUMENT OR APPLICABLE LAW, THE COMPANY SHALL PAY OR REIMBURSE
THE PURCHASERS ON DEMAND FOR ALL COSTS OF COLLECTION AND ENFORCEMENT (INCLUDING
REASONABLE ATTORNEYS’ FEES AND EXPENSES).  WITHOUT LIMITING THE GENERALITY OF
THE FOREGOING, THE COMPANY SPECIFICALLY AGREES TO REIMBURSE THE PURCHASERS ON
DEMAND FOR ALL COSTS OF ENFORCING THE INDEMNIFICATION OBLIGATIONS IN THIS
PARAGRAPH.


4.15     SHAREHOLDERS RIGHTS PLAN.  NO CLAIM WILL BE MADE OR ENFORCED BY THE
COMPANY OR ANY OTHER PERSON THAT ANY PURCHASER IS AN “ACQUIRING PERSON” UNDER
ANY SHAREHOLDERS RIGHTS PLAN OR SIMILAR PLAN OR ARRANGEMENT IN EFFECT OR
HEREAFTER ADOPTED BY THE COMPANY, OR THAT ANY PURCHASER COULD BE DEEMED TO
TRIGGER THE PROVISIONS OF ANY SUCH PLAN OR ARRANGEMENT, BY VIRTUE OF RECEIVING
UNDERLYING SHARES UNDER THE TRANSACTION DOCUMENTS OR UNDER ANY OTHER AGREEMENT
BETWEEN THE COMPANY AND THE PURCHASERS.


4.16     SENIORITY.  FOR SO LONG AS THE NOTES ARE OUTSTANDING, (I)  NO
INDEBTEDNESS OF THE COMPANY IS OR WILL BE SENIOR TO, OR PARI PASSU WITH, THE
NOTES IN RIGHT OF PAYMENT, WHETHER WITH RESPECT OF INTEREST, DAMAGES OR UPON
LIQUIDATION OR DISSOLUTION OR OTHERWISE AND (II) THE COMPANY WILL NOT, AND WILL
NOT PERMIT ANY SUBSIDIARY TO, DIRECTLY OR INDIRECTLY, ENTER INTO, CREATE, INCUR,
ASSUME OR SUFFER TO EXIST ANY INDEBTEDNESS FOR BORROWED MONEY OF ANY KIND, ON OR
WITH RESPECT TO ANY OF ITS PROPERTY OR ASSETS NOW OWNED OR HEREAFTER ACQUIRED OR
ANY INTEREST THEREIN OR ANY

26


--------------------------------------------------------------------------------




income or profits therefrom, that is senior or pari passu in any respect to the
Company’s obligations under the Notes, whether with respect to interest or upon
liquidation or dissolution, or otherwise; provided, however, that
notwithstanding the foregoing, the Company may, in the ordinary course of
business, incur indebtedness secured by purchase money security interests (which
will be senior only as to the underlying assets covered thereby) and
indebtedness under capital lease obligations (which  will be senior only as to
the underlying assets covered thereby);  provided further, however, that the
Company may incur any such indebtedness if the proceeds received in respect
thereof are used for repayment of the Notes in full, to the extent permissable
under the Note.


4.17     REVERSE MERGER.       FOR SO LONG AS AT LEAST $3,000,000 IN PRINCIPAL
AMOUNT OF THE NOTES REMAIN OUTSTANDING, THE COMPANY SHALL NOT EFFECT A REVERSE
STOCK SPLIT OF ONE OR MORE CLASSES OF THE COMPANY’S COMMON STOCK.


ARTICLE V.
CONDITIONS


5.1       CONDITIONS PRECEDENT TO THE OBLIGATIONS OF THE PURCHASERS.  THE
OBLIGATION OF EACH PURCHASER TO ACQUIRE SECURITIES AT THE CLOSING IS SUBJECT TO
THE SATISFACTION OR WAIVER BY SUCH PURCHASER, AT OR BEFORE THE CLOSING, OF EACH
OF THE FOLLOWING CONDITIONS:


(A)  REPRESENTATIONS AND WARRANTIES.  THE REPRESENTATIONS AND WARRANTIES OF THE
COMPANY CONTAINED HEREIN SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS
OF THE DATE WHEN MADE AND AS OF THE CLOSING AS THOUGH MADE ON AND AS OF SUCH
DATE;


(B)  PERFORMANCE.  THE COMPANY AND EACH OTHER PURCHASER SHALL HAVE PERFORMED,
SATISFIED AND COMPLIED IN ALL MATERIAL RESPECTS WITH ALL COVENANTS, AGREEMENTS
AND CONDITIONS REQUIRED BY THE TRANSACTION DOCUMENTS TO BE PERFORMED, SATISFIED
OR COMPLIED WITH BY IT AT OR PRIOR TO THE CLOSING;


(C)  NO INJUNCTION.  NO STATUTE, RULE, REGULATION, EXECUTIVE ORDER, DECREE,
RULING OR INJUNCTION SHALL HAVE BEEN ENACTED, ENTERED, PROMULGATED OR ENDORSED
BY ANY COURT OR GOVERNMENTAL AUTHORITY OF COMPETENT JURISDICTION THAT PROHIBITS
THE CONSUMMATION OF ANY OF THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION
DOCUMENTS;


(D)  ADVERSE CHANGES.  SINCE THE DATE OF EXECUTION OF THIS AGREEMENT, NO EVENT
OR SERIES OF EVENTS SHALL HAVE OCCURRED THAT REASONABLY WOULD BE EXPECTED TO
HAVE OR RESULT IN A MATERIAL ADVERSE EFFECT; AND


(E)  NO SUSPENSIONS OF TRADING IN COMMON STOCK; LISTING.  TRADING IN THE COMMON
STOCK SHALL NOT HAVE BEEN SUSPENDED BY THE COMMISSION OR ANY TRADING MARKET
(EXCEPT FOR ANY SUSPENSIONS OF TRADING OF NOT MORE THAN ONE TRADING DAY SOLELY
TO PERMIT DISSEMINATION OF MATERIAL INFORMATION REGARDING THE COMPANY) AT ANY
TIME SINCE THE DATE OF EXECUTION OF THIS AGREEMENT, AND THE COMMON STOCK SHALL
HAVE BEEN AT ALL TIMES SINCE SUCH DATE LISTED FOR TRADING ON AN ELIGIBLE MARKET.

27


--------------------------------------------------------------------------------





 


5.2       CONDITIONS PRECEDENT TO THE OBLIGATIONS OF THE COMPANY.  THE
OBLIGATION OF THE COMPANY TO SELL SECURITIES AT THE CLOSING IS SUBJECT TO THE
SATISFACTION OR WAIVER BY THE COMPANY, AT OR BEFORE THE CLOSING, OF EACH OF THE
FOLLOWING CONDITIONS:


(A)  REPRESENTATIONS AND WARRANTIES.  THE REPRESENTATIONS AND WARRANTIES OF THE
PURCHASERS CONTAINED HEREIN SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS
AS OF THE DATE WHEN MADE AND AS OF THE CLOSING DATE AS THOUGH MADE ON AND AS OF
SUCH DATE;


(B)  PERFORMANCE.  THE PURCHASERS SHALL HAVE PERFORMED, SATISFIED AND COMPLIED
IN ALL MATERIAL RESPECTS WITH ALL COVENANTS, AGREEMENTS AND CONDITIONS REQUIRED
BY THE TRANSACTION DOCUMENTS TO BE PERFORMED, SATISFIED OR COMPLIED WITH BY THE
PURCHASERS AT OR PRIOR TO THE CLOSING; AND


(C)  NO INJUNCTION.  NO STATUTE, RULE, REGULATION, EXECUTIVE ORDER, DECREE,
RULING OR INJUNCTION SHALL HAVE BEEN ENACTED, ENTERED, PROMULGATED OR ENDORSED
BY ANY COURT OR GOVERNMENTAL AUTHORITY OF COMPETENT JURISDICTION THAT PROHIBITS
THE CONSUMMATION OF ANY OF THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION
DOCUMENTS.


ARTICLE VI.
REGISTRATION RIGHTS


6.1       SHELF REGISTRATION.


(A)  AS PROMPTLY AS POSSIBLE, AND IN ANY EVENT ON OR PRIOR TO THE FILING DATE,
THE COMPANY SHALL PREPARE AND FILE WITH THE COMMISSION A “SHELF” REGISTRATION
STATEMENT COVERING THE RESALE OF ALL REGISTRABLE SECURITIES FOR AN OFFERING TO
BE MADE ON A CONTINUOUS BASIS PURSUANT TO RULE 415.  IF FOR ANY REASON THE
COMMISSION DOES NOT PERMIT ALL OF THE REGISTRABLE SECURITIES TO BE INCLUDED IN
SUCH REGISTRATION STATEMENT, THEN THE COMPANY SHALL PREPARE AND FILE WITH THE
COMMISSION A SEPARATE REGISTRATION STATEMENT WITH RESPECT TO ANY SUCH
REGISTRABLE SECURITIES NOT INCLUDED WITH THE INITIAL REGISTRATION STATEMENTS, AS
EXPEDITIOUSLY AS POSSIBLE, BUT IN NO EVENT LATER THAN THE DATE WHICH IS 30 DAYS
AFTER THE DATE ON WHICH THE COMMISSION SHALL INDICATE AS BEING THE FIRST DATE
SUCH FILING MAY BE MADE.  THE REGISTRATION STATEMENT SHALL BE ON FORM S-3 AND
SHALL CONTAIN (EXCEPT IF OTHERWISE DIRECTED BY THE PURCHASERS) THE “PLAN OF
DISTRIBUTION”, SUBSTANTIALLY AS ATTACHED HERETO AS EXHIBIT F.  IN THE EVENT THE
FORM S-3 IS NOT AVAILABLE FOR THE REGISTRATION OF THE RESALE OF REGISTRABLE
SECURITIES HEREUNDER, THE COMPANY SHALL (I) REGISTER THE RESALE OF THE
REGISTRABLE SECURITIES ON ANOTHER APPROPRIATE FORM IN ACCORDANCE HEREWITH AS THE
PURCHASERS MAY CONSENT AND (II) ATTEMPT TO REGISTER THE REGISTRABLE SECURITIES
ON FORM S-3 AS SOON AS SUCH FORM IS AVAILABLE, PROVIDED THAT THE COMPANY SHALL
MAINTAIN THE EFFECTIVENESS OF THE REGISTRATION STATEMENTS THEN IN EFFECT UNTIL
SUCH TIME AS A REGISTRATION STATEMENT ON FORM S-3 COVERING THE REGISTRABLE
SECURITIES HAS BEEN DECLARED EFFECTIVE BY THE COMMISSION.


(B)  THE COMPANY SHALL USE ITS BEST EFFORTS TO CAUSE THE REGISTRATION STATEMENT
TO BE DECLARED EFFECTIVE BY THE COMMISSION AS PROMPTLY AS POSSIBLE AFTER THE
FILING THEREOF, BUT IN ANY EVENT PRIOR TO THE REQUIRED EFFECTIVENESS DATE, AND
SHALL USE ITS BEST EFFORTS TO KEEP THE REGISTRATION STATEMENT CONTINUOUSLY
EFFECTIVE UNDER THE SECURITIES ACT UNTIL THE EARLIER OF (I) THE FIFTH
ANNIVERSARY OF THE EFFECTIVE DATE, (II) THE DATE WHEN ALL REGISTRABLE SECURITIES
COVERED BY SUCH REGISTRATION STATEMENT HAVE BEEN SOLD PUBLICLY, OR (III) THE
DATE ON WHICH THE REGISTRABLE

28


--------------------------------------------------------------------------------




Securities are eligible for sale without registration pursuant to subparagraph
(k) of Rule 144 (the “Effectiveness Period”).


(C)  THE COMPANY SHALL NOTIFY EACH PURCHASER IN WRITING PROMPTLY (AND IN ANY
EVENT WITHIN ONE BUSINESS DAY) AFTER RECEIVING NOTIFICATION FROM THE COMMISSION
THAT THE REGISTRATION STATEMENT HAS BEEN DECLARED EFFECTIVE.


(D)  IF: (I) ANY REGISTRATION STATEMENT IS NOT FILED ON OR PRIOR TO THE FILING
DATE (IF THE COMPANY FILES SUCH REGISTRATION STATEMENT WITHOUT AFFORDING THE
PURCHASERS THE OPPORTUNITY TO REVIEW AND COMMENT ON THE SAME AS REQUIRED BY
SECTION 6.2(A) HEREOF, THE COMPANY SHALL NOT BE DEEMED TO HAVE SATISFIED THIS
CLAUSE (I)), OR (II) THE COMPANY FAILS TO FILE WITH THE COMMISSION A REQUEST FOR
ACCELERATION IN ACCORDANCE WITH RULE 461 PROMULGATED UNDER THE SECURITIES ACT,
WITHIN FIVE TRADING DAYS AFTER THE DATE THAT THE COMPANY IS NOTIFIED (ORALLY OR
IN WRITING, WHICHEVER IS EARLIER) BY THE COMMISSION THAT A REGISTRATION
STATEMENT WILL NOT BE “REVIEWED,” OR WILL NOT BE SUBJECT TO FURTHER REVIEW, OR
(III) THE COMPANY FAILS TO RESPOND TO ANY COMMENTS MADE BY THE COMMISSION WITHIN
10 DAYS AFTER THE RECEIPT OF SUCH COMMENTS, OR (IV) A REGISTRATION STATEMENT
FILED HEREUNDER IS NOT DECLARED EFFECTIVE BY THE COMMISSION BY THE REQUIRED
EFFECTIVENESS DATE, OR (V) AFTER A REGISTRATION STATEMENT IS FILED WITH AND
DECLARED EFFECTIVE BY THE COMMISSION, AND PRIOR TO THE EXPIRATION OF THE
EFFECTIVENESS PERIOD, SUCH REGISTRATION STATEMENT CEASES TO BE CONTINUOUSLY
EFFECTIVE AS TO ALL REGISTRABLE SECURITIES TO WHICH IT IS REQUIRED TO RELATE AT
ANY TIME PRIOR TO THE EXPIRATION OF THE EFFECTIVENESS PERIOD WITHOUT BEING
SUCCEEDED WITHIN 10 TRADING DAYS BY AN AMENDMENT TO SUCH REGISTRATION STATEMENT
OR BY A SUBSEQUENT REGISTRATION STATEMENT FILED WITH AND DECLARED EFFECTIVE BY
THE COMMISSION, (VI) AN AMENDMENT TO A REGISTRATION STATEMENT IS NOT FILED BY
THE COMPANY WITH THE COMMISSION WITHIN 10 TRADING DAYS AFTER THE COMMISSION’S
HAVING NOTIFIED THE COMPANY THAT SUCH AMENDMENT IS REQUIRED IN ORDER FOR SUCH
REGISTRATION STATEMENT TO BE DECLARED EFFECTIVE, (VII) THE COMMON STOCK IS NOT
LISTED OR QUOTED, OR IS SUSPENDED FROM TRADING ON AN ELIGIBLE MARKET FOR A
PERIOD OF FIVE TRADING DAYS (WHICH NEED NOT BE CONSECUTIVE TRADING DAYS) (IT
BEING UNDERSTOOD AND AGREED THAT THERE SHALL BE NO “EVENT” HEREUNDER IF THE
COMMON STOCK IS LISTED OR QUOTED, AND TRADING IS ALLOWED ON ANOTHER ELIGIBLE
MARKET), OR (VIII) THE EXERCISE RIGHTS OF THE PURCHASERS PURSUANT TO THE
WARRANTS ARE SUSPENDED FOR ANY REASON (IT BEING UNDERSTOOD AND AGREED THAT, TO
THE EXTENT THAT THE EXERCISE OF THE WARRANTS ARE LIMITED AS A RESULT OF THE
RESTRICTIONS SET FORTH IN SECTION 11 OF THE WARRANTS, THIS SECTION 6.1(C)(VIII)
SHALL NOT CONSTITUTE AN EVENT) (ANY SUCH FAILURE OR BREACH BEING REFERRED TO AS
AN “EVENT,” AND FOR PURPOSES OF CLAUSE (I), (IV) OR (VIII) THE DATE ON WHICH
SUCH EVENT OCCURS, OR FOR PURPOSES OF CLAUSE (II) THE DATE ON WHICH SUCH FIVE
TRADING DAY PERIOD IS EXCEEDED, OR FOR PURPOSES OF CLAUSES (III), (V) OR (VI)
THE DATE WHICH SUCH TEN TRADING DAY-PERIOD IS EXCEEDED, OR FOR PURPOSES OF
CLAUSE (VII) THE DATE ON WHICH SUCH FIVE TRADING DAY PERIOD IS EXCEEDED, BEING
REFERRED TO AS “EVENT DATE”), THEN: (X) ON EACH SUCH EVENT DATE THE COMPANY
SHALL PAY TO EACH PURCHASER AN AMOUNT IN CASH, AS PARTIAL LIQUIDATED DAMAGES AND
NOT AS A PENALTY, EQUAL TO 1% OF THE AGGREGATE PURCHASE PRICE PAID BY SUCH
PURCHASER PURSUANT TO THIS AGREEMENT; AND (Y) ON EACH MONTHLY ANNIVERSARY OF
EACH SUCH EVENT DATE THEREOF (IF THE APPLICABLE EVENT SHALL NOT HAVE BEEN CURED
BY SUCH DATE) UNTIL THE APPLICABLE EVENT IS CURED, THE COMPANY SHALL PAY TO EACH
PURCHASER AN AMOUNT IN CASH, AS PARTIAL LIQUIDATED DAMAGES AND NOT AS A PENALTY,
EQUAL TO 1.5% OF THE AGGREGATE PURCHASE PRICE PAID BY SUCH PURCHASER PURSUANT TO
THIS AGREEMENT (COLLECTIVELY, THE “PAYMENT AMOUNT”).  SUCH PAYMENTS SHALL BE IN
PARTIAL COMPENSATION TO THE PURCHASERS AND SHALL NOT CONSTITUTE THE PURCHASER’S
EXCLUSIVE REMEDY FOR SUCH EVENTS.  IF THE COMPANY FAILS TO PAY ANY LIQUIDATED
DAMAGES PURSUANT

29


--------------------------------------------------------------------------------




to this Section in full within seven days after the date payable, the Company
will pay interest thereon at a rate of 18% per annum (or such lesser maximum
amount that is permitted to be paid by applicable law) to the Purchaser,
accruing daily from the date such liquidated damages are due until such amounts,
plus all such interest thereon, are paid in full.  The partial liquidated
damages pursuant to the terms hereof shall apply on a daily pro-rata basis for
any portion of a month prior to the cure of an Event.  Notwithstanding anything
to the contrary, in no event shall the aggregate Payment Amount exceed 24% of
the aggregate purchase price paid by such Purchaser pursuant to this Agreement.


(E)  THE COMPANY SHALL NOT, PRIOR TO THE EFFECTIVE DATE OF THE REGISTRATION
STATEMENT, PREPARE AND FILE WITH THE COMMISSION A REGISTRATION STATEMENT
RELATING TO AN OFFERING FOR ITS OWN ACCOUNT OR THE ACCOUNT OF OTHERS UNDER THE
SECURITIES ACT OF ANY OF ITS EQUITY SECURITIES.


(F)  IF THE COMPANY ISSUES TO THE PURCHASERS ANY COMMON STOCK PURSUANT TO THE
TRANSACTION DOCUMENTS THAT IS NOT INCLUDED IN THE INITIAL REGISTRATION
STATEMENT, THEN THE COMPANY SHALL FILE AN ADDITIONAL REGISTRATION STATEMENT
COVERING SUCH NUMBER OF SHARES OF COMMON STOCK ON OR PRIOR TO THE FILING DATE
AND SHALL USE IT BEST EFFORTS, BUT IN NO EVENT LATER THAN THE REQUIRED
EFFECTIVENESS DATE, TO CAUSE SUCH ADDITIONAL REGISTRATION STATEMENT TO BECOME
EFFECTIVE BY THE COMMISSION.


(G)  NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, AFTER 60
CONSECUTIVE TRADING DAYS OF CONTINUOUS EFFECTIVENESS OF THE INITIAL REGISTRATION
STATEMENT FILED AND DECLARED EFFECTIVE PURSUANT TO THIS AGREEMENT, THE COMPANY
MAY, BY WRITTEN NOTICE TO THE PURCHASERS, SUSPEND SALES UNDER A REGISTRATION
STATEMENT AFTER THE EFFECTIVE DATE THEREOF AND/OR REQUIRE THAT THE PURCHASERS
IMMEDIATELY CEASE THE SALE OF SHARES OF COMMON STOCK PURSUANT THERETO AND/OR
DEFER THE FILING OF ANY SUBSEQUENT REGISTRATION STATEMENT IF THE COMPANY IS
ENGAGED IN A MATERIAL MERGER, ACQUISITION OR SALE AND THE BOARD OF DIRECTORS
DETERMINES IN GOOD FAITH, BY APPROPRIATE RESOLUTIONS, THAT, AS A RESULT OF SUCH
ACTIVITY, (A) IT WOULD BE MATERIALLY DETRIMENTAL TO THE COMPANY (OTHER THAN AS
RELATING SOLELY TO THE PRICE OF THE COMMON STOCK) TO FILE A REGISTRATION
STATEMENT OR ALLOW SUCH SALES UNDER A REGISTRATION STATEMENT AT SUCH TIME AND
(B) IT IS IN THE BEST INTERESTS OF THE COMPANY TO RESTRICT SUCH SALES OR DEFER
PROCEEDING WITH SUCH REGISTRATION AT SUCH TIME (A “SUSPENSION EVENT”). UPON
RECEIPT OF SUCH NOTICE, EACH PURCHASER SHALL IMMEDIATELY DISCONTINUE ANY SALES
OF REGISTRABLE SECURITIES PURSUANT TO SUCH REGISTRATION UNTIL SUCH PURCHASER HAS
RECEIVED COPIES OF A SUPPLEMENTED OR AMENDED PROSPECTUS OR UNTIL SUCH PURCHASER
IS ADVISED IN WRITING BY THE COMPANY THAT THE THEN-CURRENT PROSPECTUS MAY BE
USED AND HAS RECEIVED COPIES OF ANY ADDITIONAL OR SUPPLEMENTAL FILINGS THAT ARE
INCORPORATED OR DEEMED INCORPORATED BY REFERENCE IN SUCH PROSPECTUS. IN NO
EVENT, HOWEVER, SHALL THIS RIGHT BE EXERCISED TO SUSPEND SALES BEYOND THE PERIOD
DURING WHICH (IN THE GOOD FAITH DETERMINATION OF THE COMPANY’S BOARD OF
DIRECTORS) THE FAILURE TO REQUIRE SUCH SUSPENSION WOULD BE MATERIALLY
DETRIMENTAL TO THE COMPANY. THE COMPANY’S RIGHTS, UNDER THIS SECTION 6(G) MAY BE
EXERCISED FOR A PERIOD OF NO MORE THAN 2 TIMES IN ANY TWELVE-MONTH PERIOD, OF
WHICH NO MORE THAN 7 TRADING DAYS MAY BE CONSECUTIVE. IMMEDIATELY AFTER THE END
OF ANY SUSPENSION PERIOD UNDER THIS SECTION 6(G), THE COMPANY SHALL TAKE ALL
NECESSARY ACTIONS (INCLUDING FILING ANY REQUIRED SUPPLEMENTAL PROSPECTUS) TO
RESTORE THE EFFECTIVENESS OF THE APPLICABLE REGISTRATION STATEMENT AND THE
ABILITY OF THE PURCHASERS TO PUBLICLY RESELL THEIR REGISTRABLE SECURITIES
PURSUANT TO SUCH EFFECTIVE REGISTRATION STATEMENT.  FOR THE PURPOSES OF CLAUSE
(V) OF SECTION 6.1(D), THE SUSPENSION OF THE

 

30


--------------------------------------------------------------------------------


 

Registration Statement due to a Suspension Event in accordance with this Section
6.1(g) shall not constitute an Event.


6.2       REGISTRATION PROCEDURES.  IN CONNECTION WITH THE COMPANY’S
REGISTRATION OBLIGATIONS HEREUNDER, THE COMPANY SHALL:


(A)  NOT LESS THAN THREE TRADING DAYS PRIOR TO THE FILING OF A REGISTRATION
STATEMENT OR ANY RELATED PROSPECTUS OR ANY AMENDMENT OR SUPPLEMENT THERETO
(INCLUDING ANY DOCUMENT THAT WOULD BE INCORPORATED OR DEEMED TO BE INCORPORATED
THEREIN BY REFERENCE), THE COMPANY SHALL (I) FURNISH TO THE PURCHASERS AND
PURCHASER COUNSEL COPIES OF ALL SUCH DOCUMENTS PROPOSED TO BE FILED, WHICH
DOCUMENTS (OTHER THAN THOSE INCORPORATED OR DEEMED TO BE INCORPORATED BY
REFERENCE) WILL BE SUBJECT TO THE REVIEW OF SUCH PURCHASERS AND PURCHASER
COUNSEL, AND (II) CAUSE ITS OFFICERS AND DIRECTORS, COUNSEL AND INDEPENDENT
CERTIFIED PUBLIC ACCOUNTANTS TO RESPOND TO SUCH INQUIRIES AS SHALL BE NECESSARY,
IN THE REASONABLE OPINION OF RESPECTIVE COUNSEL, TO CONDUCT A REASONABLE
INVESTIGATION WITHIN THE MEANING OF THE SECURITIES ACT.  THE COMPANY SHALL NOT
FILE A REGISTRATION STATEMENT OR ANY SUCH PROSPECTUS OR ANY AMENDMENTS OR
SUPPLEMENTS THERETO TO WHICH PURCHASERS HOLDING A MAJORITY OF THE REGISTRABLE
SECURITIES SHALL REASONABLY OBJECT.  EACH PURCHASER AGREES TO FURNISH TO THE
COMPANY A COMPLETED QUESTIONNAIRE IN THE FORM ATTACHED HERETO AS EXHIBIT G (A
“SELLING STOCKHOLDER QUESTIONNAIRE”) NOT MORE THAN 7 TRADING DAYS FOLLOWING THE
DATE HEREOF.


(B)  (I) PREPARE AND FILE WITH THE COMMISSION SUCH AMENDMENTS, INCLUDING
POST-EFFECTIVE AMENDMENTS, TO EACH REGISTRATION STATEMENT AND THE PROSPECTUS
USED IN CONNECTION THEREWITH AS MAY BE NECESSARY TO KEEP THE REGISTRATION
STATEMENT CONTINUOUSLY EFFECTIVE AS TO THE APPLICABLE REGISTRABLE SECURITIES FOR
THE EFFECTIVENESS PERIOD AND PREPARE AND FILE WITH THE COMMISSION SUCH
ADDITIONAL REGISTRATION STATEMENTS IN ORDER TO REGISTER FOR RESALE UNDER THE
SECURITIES ACT ALL OF THE REGISTRABLE SECURITIES; (II) CAUSE THE RELATED
PROSPECTUS TO BE AMENDED OR SUPPLEMENTED BY ANY REQUIRED PROSPECTUS SUPPLEMENT,
AND AS SO SUPPLEMENTED OR AMENDED TO BE FILED PURSUANT TO RULE 424; (III)
RESPOND AS PROMPTLY AS REASONABLY POSSIBLE, AND IN ANY EVENT WITHIN TEN DAYS, TO
ANY COMMENTS RECEIVED FROM THE COMMISSION WITH RESPECT TO THE REGISTRATION
STATEMENT OR ANY AMENDMENT THERETO AND AS PROMPTLY AS REASONABLY POSSIBLE
PROVIDE THE PURCHASERS TRUE AND COMPLETE COPIES OF ALL CORRESPONDENCE FROM AND
TO THE COMMISSION RELATING TO THE REGISTRATION STATEMENT (PROVIDED THAT THE
COMPANY MAY REDACT ANY INFORMATION CONTAINED THEREIN WHICH COULD CONSTITUTE
MATERIAL NON-PUBLIC INFORMATION AS TO ANY PURCHASER WHICH HAS NOT EXECUTED A
CONFIDENTIALITY AGREEMENT WITH THE COMPANY); AND (IV) COMPLY IN ALL MATERIAL
RESPECTS WITH THE PROVISIONS OF THE SECURITIES ACT AND THE EXCHANGE ACT WITH
RESPECT TO THE DISPOSITION OF ALL REGISTRABLE SECURITIES COVERED BY THE
REGISTRATION STATEMENT DURING THE APPLICABLE PERIOD IN ACCORDANCE WITH THE
INTENDED METHODS OF DISPOSITION BY THE PURCHASERS THEREOF SET FORTH IN THE
REGISTRATION STATEMENT AS SO AMENDED OR IN SUCH PROSPECTUS AS SO SUPPLEMENTED.


(C)  NOTIFY THE PURCHASERS OF REGISTRABLE SECURITIES TO BE SOLD AND PURCHASER
COUNSEL AS PROMPTLY AS REASONABLY POSSIBLE, AND (IF REQUESTED BY ANY SUCH
PERSON) CONFIRM SUCH NOTICE IN WRITING NO LATER THAN ONE TRADING DAY THEREAFTER,
OF ANY OF THE FOLLOWING EVENTS: (I) THE COMMISSION NOTIFIES THE COMPANY WHETHER
THERE WILL BE A “REVIEW” OF ANY REGISTRATION STATEMENT; (II) THE COMMISSION
COMMENTS IN WRITING ON ANY REGISTRATION STATEMENT; (III) ANY REGISTRATION
STATEMENT OR ANY POST-EFFECTIVE AMENDMENT IS DECLARED EFFECTIVE; (IV) THE
COMMISSION OR ANY OTHER FEDERAL OR STATE GOVERNMENTAL AUTHORITY REQUESTS ANY
AMENDMENT OR

31


--------------------------------------------------------------------------------




 

supplement to any Registration Statement or Prospectus or requests additional
information related thereto; (v) the Commission issues any stop order suspending
the effectiveness of any Registration Statement or initiates any Proceedings for
that purpose; (vi) the Company receives notice of any suspension of the
qualification or exemption from qualification of any Registrable Securities for
sale in any jurisdiction, or the initiation or threat of any Proceeding for such
purpose; (vii) the financial statements included or incorporated by reference in
any Registration Statement become ineligible for inclusion or incorporation
therein or any statement made in any Registration Statement or Prospectus or any
document incorporated or deemed to be incorporated therein by reference is
untrue in any material respect or any revision to a Registration Statement,
Prospectus or other document is required so that it will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading or (viii) the
occurrence or existence of a Suspension Event.


(D)  USE ITS BEST EFFORTS TO AVOID THE ISSUANCE OF OR, IF ISSUED, OBTAIN THE
WITHDRAWAL OF (I) ANY ORDER SUSPENDING THE EFFECTIVENESS OF ANY REGISTRATION
STATEMENT, OR (II) ANY SUSPENSION OF THE QUALIFICATION (OR EXEMPTION FROM
QUALIFICATION) OF ANY OF THE REGISTRABLE SECURITIES FOR SALE IN ANY
JURISDICTION, AS SOON AS POSSIBLE.


(E)  IF REQUESTED BY ANY PURCHASER, FURNISH TO EACH PURCHASER AND PURCHASER
COUNSEL, WITHOUT CHARGE, AT LEAST ONE CONFORMED COPY OF EACH REGISTRATION
STATEMENT AND EACH AMENDMENT THERETO, INCLUDING FINANCIAL STATEMENTS AND
SCHEDULES, ALL DOCUMENTS INCORPORATED OR DEEMED TO BE INCORPORATED THEREIN BY
REFERENCE, AND ALL EXHIBITS TO THE EXTENT REQUESTED BY SUCH PERSON (INCLUDING
THOSE PREVIOUSLY FURNISHED OR INCORPORATED BY REFERENCE) PROMPTLY AFTER THE
FILING OF SUCH DOCUMENTS WITH THE COMMISSION.


(F)  PROMPTLY DELIVER TO EACH PURCHASER AND PURCHASER COUNSEL, WITHOUT CHARGE,
AS MANY COPIES OF THE PROSPECTUS OR PROSPECTUSES (INCLUDING EACH FORM OF
PROSPECTUS) AND EACH AMENDMENT OR SUPPLEMENT THERETO AS SUCH PERSONS MAY
REASONABLY REQUEST.  SUBJECT TO THE TERMS OF THIS AGREEMENT, THE COMPANY HEREBY
CONSENTS TO THE USE OF SUCH PROSPECTUS AND EACH AMENDMENT OR SUPPLEMENT THERETO
BY EACH OF THE SELLING PURCHASERS IN CONNECTION WITH THE OFFERING AND SALE OF
THE REGISTRABLE SECURITIES COVERED BY SUCH PROSPECTUS AND ANY AMENDMENT OR
SUPPLEMENT THERETO.


(G)  (I) IN THE TIME AND MANNER REQUIRED BY EACH TRADING MARKET, PREPARE AND
FILE WITH SUCH TRADING MARKET AN ADDITIONAL SHARES LISTING APPLICATION COVERING
ALL OF THE REGISTRABLE SECURITIES (IF REQUIRED); (II) TAKE ALL STEPS NECESSARY
TO CAUSE SUCH REGISTRABLE SECURITIES TO BE APPROVED FOR LISTING ON EACH TRADING
MARKET AS SOON AS POSSIBLE THEREAFTER; (III) PROVIDE TO THE PURCHASERS EVIDENCE
OF SUCH LISTING; AND (IV) MAINTAIN THE LISTING OF SUCH REGISTRABLE SECURITIES ON
EACH SUCH TRADING MARKET OR ANOTHER ELIGIBLE MARKET.


(H)  PRIOR TO ANY PUBLIC OFFERING OF REGISTRABLE SECURITIES, USE ITS BEST
EFFORTS TO REGISTER OR QUALIFY OR COOPERATE WITH THE SELLING PURCHASERS AND
PURCHASER COUNSEL IN CONNECTION WITH THE REGISTRATION OR QUALIFICATION (OR
EXEMPTION FROM SUCH REGISTRATION OR QUALIFICATION) OF SUCH REGISTRABLE
SECURITIES FOR OFFER AND SALE UNDER THE SECURITIES OR BLUE SKY LAWS OF SUCH
JURISDICTIONS WITHIN THE UNITED STATES AS ANY PURCHASER REQUESTS IN WRITING, TO
KEEP EACH SUCH REGISTRATION OR QUALIFICATION (OR EXEMPTION THEREFROM) EFFECTIVE
DURING THE EFFECTIVENESS PERIOD

32


--------------------------------------------------------------------------------




 

and to do any and all other acts or things necessary or advisable to enable the
disposition in such jurisdictions of the Registrable Securities covered by a
Registration Statement; provided, that the Company shall not be required to
qualify generally to do business in any jurisdiction where it is not then so
qualified, subject the Company to any material tax in any such jurisdiction
where it is not then so subject or file a general consent to service of process
in any such jurisdiction.


(I)  COOPERATE WITH THE PURCHASERS TO FACILITATE THE TIMELY PREPARATION AND
DELIVERY OF CERTIFICATES REPRESENTING REGISTRABLE SECURITIES TO BE DELIVERED TO
A TRANSFEREE PURSUANT TO A REGISTRATION STATEMENT, WHICH CERTIFICATES SHALL BE
FREE, TO THE EXTENT PERMITTED BY THIS AGREEMENT, OF ALL RESTRICTIVE LEGENDS, AND
TO ENABLE SUCH REGISTRABLE SECURITIES TO BE IN SUCH DENOMINATIONS AND REGISTERED
IN SUCH NAMES AS ANY SUCH PURCHASERS MAY REQUEST.


(J)  UPON THE OCCURRENCE OF ANY EVENT DESCRIBED IN SECTION 6.2(C)(VII), AS
PROMPTLY AS REASONABLY POSSIBLE UNDER THE CIRCUMSTANCES TAKING INTO ACCOUNT THE
COMPANY’S GOOD FAITH ASSESSMENT OF ANY ADVERSE CONSEQUENCES TO THE COMPANY AND
ITS STOCKHOLDERS OF THE PREMATURE DISCLOSURE OF SUCH EVENT, PREPARE A SUPPLEMENT
OR AMENDMENT, INCLUDING A POST-EFFECTIVE AMENDMENT, TO THE REGISTRATION
STATEMENT OR A SUPPLEMENT TO THE RELATED PROSPECTUS OR ANY DOCUMENT INCORPORATED
OR DEEMED TO BE INCORPORATED THEREIN BY REFERENCE, AND FILE ANY OTHER REQUIRED
DOCUMENT SO THAT, AS THEREAFTER DELIVERED, NEITHER THE REGISTRATION STATEMENT
NOR SUCH PROSPECTUS WILL CONTAIN AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT
TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE
STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
MADE, NOT MISLEADING.


(K)  COOPERATE WITH ANY DUE DILIGENCE INVESTIGATION UNDERTAKEN BY THE PURCHASERS
IN CONNECTION WITH THE SALE OF REGISTRABLE SECURITIES, INCLUDING, WITHOUT
LIMITATION, BY MAKING AVAILABLE ANY DOCUMENTS AND INFORMATION; PROVIDED THAT THE
COMPANY WILL NOT DELIVER OR MAKE AVAILABLE TO ANY PURCHASER MATERIAL, NONPUBLIC
INFORMATION UNLESS SUCH PURCHASER SPECIFICALLY REQUESTS IN ADVANCE TO RECEIVE
MATERIAL, NONPUBLIC INFORMATION IN WRITING AND EXECUTES A CONFIDENTIALITY
AGREEMENT WITH THE COMPANY.


(L)  COMPLY WITH ALL APPLICABLE RULES AND REGULATIONS OF THE COMMISSION.


(M)  IF THE COMPANY IS UNABLE TO MEET ITS OBLIGATIONS HEREUNDER WITH RESPECT TO
THE REGISTRATION OF THE REGISTRABLE SECURITIES SOLELY BECAUSE ANY PURCHASER
FAILS TO FURNISH INFORMATION EXPRESSLY REQUIRED BY THE COMMISSION WITHIN SEVEN
TRADING DAYS OF THE COMPANY’S REQUEST, ANY LIQUIDATED DAMAGES THAT ARE ACCRUING
AT SUCH TIME AS TO SUCH PURCHASER ONLY SHALL BE TOLLED AND ANY EVENT THAT MAY
OTHERWISE OCCUR SOLELY BECAUSE OF SUCH DELAY SHALL BE SUSPENDED AS TO SUCH
PURCHASER ONLY, UNTIL SUCH INFORMATION IS DELIVERED TO THE COMPANY.


6.3       REGISTRATION EXPENSES.  THE COMPANY SHALL PAY (OR REIMBURSE THE
PURCHASERS FOR) ALL FEES AND EXPENSES INCIDENT TO THE PERFORMANCE OF OR
COMPLIANCE WITH THIS AGREEMENT BY THE COMPANY, INCLUDING WITHOUT LIMITATION (A)
ALL REGISTRATION AND FILING FEES AND EXPENSES, INCLUDING WITHOUT LIMITATION
THOSE RELATED TO FILINGS WITH THE COMMISSION, ANY TRADING MARKET AND IN
CONNECTION WITH APPLICABLE STATE SECURITIES OR BLUE SKY LAWS, (B) PRINTING
EXPENSES (INCLUDING WITHOUT LIMITATION EXPENSES OF PRINTING CERTIFICATES FOR
REGISTRABLE SECURITIES AND OF PRINTING PROSPECTUSES REQUESTED BY THE
PURCHASERS), (C) MESSENGER, TELEPHONE AND DELIVERY EXPENSES, (D) FEES AND
DISBURSEMENTS OF COUNSEL FOR THE COMPANY, (E) FEES AND EXPENSES OF ALL OTHER
PERSONS

33


--------------------------------------------------------------------------------




 

retained by the Company in connection with the consummation of the transactions
contemplated by this Agreement, and (f) all listing fees to be paid by the
Company to the Trading Market.  In no event shall the Company be responsible for
any broker or similar commissions of any Purchaser or, except to the extent
provided for in the Transaction Documents, any legal fees or other costs of the
Purchasers.


6.4       INDEMNIFICATION.


(A)  INDEMNIFICATION BY THE COMPANY.  THE COMPANY SHALL, NOTWITHSTANDING ANY
TERMINATION OF THIS AGREEMENT, INDEMNIFY AND HOLD HARMLESS EACH PURCHASER, THE
OFFICERS, DIRECTORS, PARTNERS, MEMBERS, AGENTS, BROKERS (INCLUDING BROKERS WHO
OFFER AND SELL REGISTRABLE SECURITIES AS PRINCIPAL AS A RESULT OF A PLEDGE OR
ANY FAILURE TO PERFORM UNDER A MARGIN CALL OF COMMON STOCK), INVESTMENT ADVISORS
AND EMPLOYEES OF EACH OF THEM, EACH PERSON WHO CONTROLS ANY SUCH PURCHASER
(WITHIN THE MEANING OF SECTION 15 OF THE SECURITIES ACT OR SECTION 20 OF THE
EXCHANGE ACT) AND THE OFFICERS, DIRECTORS, PARTNERS, MEMBERS, AGENTS AND
EMPLOYEES OF EACH SUCH CONTROLLING PERSON, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, FROM AND AGAINST ANY AND ALL LOSSES, AS INCURRED, ARISING OUT OF
OR RELATING TO ANY UNTRUE OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT
CONTAINED IN THE REGISTRATION STATEMENT, ANY PROSPECTUS OR ANY FORM OF
PROSPECTUS OR IN ANY AMENDMENT OR SUPPLEMENT THERETO OR IN ANY PRELIMINARY
PROSPECTUS, OR ARISING OUT OF OR RELATING TO ANY OMISSION OR ALLEGED OMISSION OF
A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE
STATEMENTS THEREIN (IN THE CASE OF ANY PROSPECTUS OR FORM OF PROSPECTUS OR
SUPPLEMENT THERETO, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
MADE) NOT MISLEADING, EXCEPT TO THE EXTENT, BUT ONLY TO THE EXTENT, THAT (I)
SUCH UNTRUE STATEMENTS, ALLEGED UNTRUE STATEMENTS, OMISSIONS OR ALLEGED
OMISSIONS ARE BASED SOLELY UPON INFORMATION REGARDING SUCH PURCHASER FURNISHED
IN WRITING TO THE COMPANY BY SUCH PURCHASER EXPRESSLY FOR USE THEREIN, OR TO THE
EXTENT THAT SUCH INFORMATION RELATES TO SUCH PURCHASER OR SUCH PURCHASER’S
PROPOSED METHOD OF DISTRIBUTION OF REGISTRABLE SECURITIES AND WAS REVIEWED AND
EXPRESSLY APPROVED IN WRITING BY SUCH PURCHASER EXPRESSLY FOR USE IN THE
REGISTRATION STATEMENT, SUCH PROSPECTUS OR SUCH FORM OF PROSPECTUS OR IN ANY
AMENDMENT OR SUPPLEMENT THERETO OR (II) IN THE CASE OF AN OCCURRENCE OF AN EVENT
OF THE TYPE SPECIFIED IN SECTION 6.2(C)(IV)-(VII), THE USE BY SUCH PURCHASER OF
AN OUTDATED OR DEFECTIVE PROSPECTUS AFTER THE COMPANY HAS NOTIFIED SUCH
PURCHASER IN WRITING THAT THE PROSPECTUS IS OUTDATED OR DEFECTIVE AND PRIOR TO
THE RECEIPT BY SUCH PURCHASER OF THE ADVICE CONTEMPLATED IN SECTION 6.5.


(B)  INDEMNIFICATION BY PURCHASERS.  EACH PURCHASER SHALL, SEVERALLY AND NOT
JOINTLY, INDEMNIFY AND HOLD HARMLESS THE COMPANY, ITS DIRECTORS, OFFICERS,
AGENTS AND EMPLOYEES, EACH PERSON WHO CONTROLS THE COMPANY (WITHIN THE MEANING
OF SECTION 15 OF THE SECURITIES ACT AND SECTION 20 OF THE EXCHANGE ACT), AND THE
DIRECTORS, OFFICERS, MEMBERS, SHAREHOLDERS, PARTNERS, AGENTS OR EMPLOYEES OF
SUCH CONTROLLING PERSONS, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
FROM AND AGAINST ALL LOSSES (AS DETERMINED BY A COURT OF COMPETENT JURISDICTION
IN A FINAL JUDGMENT NOT SUBJECT TO APPEAL OR REVIEW) TO THE EXTENT ARISING
SOLELY OUT OF OR BASED SOLELY UPON: (X) SUCH PURCHASER’S FAILURE TO COMPLY WITH
THE PROSPECTUS DELIVERY REQUIREMENTS OF THE SECURITIES ACT OR (Y) ANY UNTRUE
STATEMENT OF A MATERIAL FACT CONTAINED IN THE REGISTRATION STATEMENT, ANY
PROSPECTUS, OR ANY FORM OF PROSPECTUS, OR IN ANY AMENDMENT OR SUPPLEMENT
THERETO, OR ARISING SOLELY OUT OF ANY OMISSION OF A MATERIAL FACT REQUIRED TO BE
STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN (IN THE CASE OF ANY
PROSPECTUS OR FORM OF PROSPECTUS OR SUPPLEMENT THERETO, IN THE LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE) NOT

34


--------------------------------------------------------------------------------




 

misleading (i) to the extent, but only to the extent, that such untrue statement
or omission is contained in any information so furnished in writing by such
Purchaser to the Company specifically for inclusion in such Registration
Statement or such Prospectus or (ii) to the extent that (A) such information
relates to such Purchaser or such Purchaser’s proposed method of distribution of
Registrable Securities and was reviewed and expressly approved in writing by
such Purchaser expressly for use in the Registration Statement, such Prospectus
or such form of Prospectus or in any amendment or supplement thereto or (B) in
the case of an occurrence of an event of the type specified in Section
6.2(c)(iv)-(vii), the use by such Purchaser of an outdated or defective
Prospectus after the Company has notified such Purchaser in writing that the
Prospectus is outdated or defective and prior to the receipt by such Purchaser
of the Advice contemplated in Section 6.5.  In no event shall the liability of
any selling Purchaser hereunder be greater in amount than the dollar amount of
the net proceeds received by such Purchaser upon the sale of the Registrable
Securities giving rise to such indemnification obligation.


(C)  CONDUCT OF INDEMNIFICATION PROCEEDINGS. IF ANY PROCEEDING SHALL BE BROUGHT
OR ASSERTED AGAINST ANY PERSON ENTITLED TO INDEMNITY HEREUNDER (AN “INDEMNIFIED
PARTY”), SUCH INDEMNIFIED PARTY SHALL PROMPTLY NOTIFY THE PERSON FROM WHOM
INDEMNITY IS SOUGHT (THE “INDEMNIFYING PARTY”) IN WRITING, AND THE INDEMNIFYING
PARTY SHALL ASSUME THE DEFENSE THEREOF, INCLUDING THE EMPLOYMENT OF COUNSEL
REASONABLY SATISFACTORY TO THE INDEMNIFIED PARTY AND THE PAYMENT OF ALL FEES AND
EXPENSES INCURRED IN CONNECTION WITH DEFENSE THEREOF; PROVIDED, THAT THE FAILURE
OF ANY INDEMNIFIED PARTY TO GIVE SUCH NOTICE SHALL NOT RELIEVE THE INDEMNIFYING
PARTY OF ITS OBLIGATIONS OR LIABILITIES PURSUANT TO THIS AGREEMENT, EXCEPT (AND
ONLY) TO THE EXTENT THAT IT SHALL BE FINALLY DETERMINED BY A COURT OF COMPETENT
JURISDICTION (WHICH DETERMINATION IS NOT SUBJECT TO APPEAL OR FURTHER REVIEW)
THAT SUCH FAILURE SHALL HAVE PROXIMATELY AND MATERIALLY ADVERSELY PREJUDICED THE
INDEMNIFYING PARTY.

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless:  (i) the Indemnifying Party has agreed in writing to pay such fees and
expenses; or (ii) the Indemnifying Party shall have failed promptly to assume
the defense of such Proceeding and to employ counsel reasonably satisfactory to
such Indemnified Party in any such Proceeding; or (iii) the named parties to any
such Proceeding (including any impleaded parties) include both such Indemnified
Party and the Indemnifying Party, and such Indemnified Party shall have been
advised by counsel that a conflict of interest is likely to exist if the same
counsel were to represent such Indemnified Party and the Indemnifying Party (in
which case, if such Indemnified Party notifies the Indemnifying Party in writing
that it elects to employ separate counsel at the expense of the Indemnifying
Party, the Indemnifying Party shall not have the right to assume the defense
thereof and the reasonable fees and expenses of no more than one separate
counsel shall be at the expense of the Indemnifying Party).  The Indemnifying
Party shall not be liable for any settlement of any such Proceeding effected
without its written consent, which consent shall not be unreasonably withheld. 
No Indemnifying Party shall, without the prior written consent of the
Indemnified Party, effect any settlement of any pending Proceeding in respect of
which any Indemnified Party is a party, unless such settlement includes an
unconditional release of such Indemnified Party from all liability on claims
that are the subject matter of such Proceeding.

35


--------------------------------------------------------------------------------




 

Subject to the terms of this Agreement, all fees and expenses of the Indemnified
Party (including reasonable fees and expenses to the extent incurred in
connection with investigating or preparing to defend such Proceeding in a manner
not inconsistent with this Section) shall be paid to the Indemnified Party, as
incurred, within ten Trading Days of written notice thereof to the Indemnifying
Party; provided, that the Indemnifying Party may require such Indemnified Party
to undertake to reimburse all such fees and expenses to the extent it is finally
judicially determined that such Indemnified Party is not entitled to
indemnification hereunder.


(D)  CONTRIBUTION.  IF A CLAIM FOR INDEMNIFICATION UNDER SECTION 6.4(A) OR (B)
IS UNAVAILABLE TO AN INDEMNIFIED PARTY (BY REASON OF PUBLIC POLICY OR
OTHERWISE), THEN EACH INDEMNIFYING PARTY, IN LIEU OF INDEMNIFYING SUCH
INDEMNIFIED PARTY, SHALL CONTRIBUTE TO THE AMOUNT PAID OR PAYABLE BY SUCH
INDEMNIFIED PARTY AS A RESULT OF SUCH LOSSES, IN SUCH PROPORTION AS IS
APPROPRIATE TO REFLECT THE RELATIVE FAULT OF THE INDEMNIFYING PARTY AND
INDEMNIFIED PARTY IN CONNECTION WITH THE ACTIONS, STATEMENTS OR OMISSIONS THAT
RESULTED IN SUCH LOSSES AS WELL AS ANY OTHER RELEVANT EQUITABLE CONSIDERATIONS. 
THE RELATIVE FAULT OF SUCH INDEMNIFYING PARTY AND INDEMNIFIED PARTY SHALL BE
DETERMINED BY REFERENCE TO, AMONG OTHER THINGS, WHETHER ANY ACTION IN QUESTION,
INCLUDING ANY UNTRUE OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT OR OMISSION
OR ALLEGED OMISSION OF A MATERIAL FACT, HAS BEEN TAKEN OR MADE BY, OR RELATES TO
INFORMATION SUPPLIED BY, SUCH INDEMNIFYING PARTY OR INDEMNIFIED PARTY, AND THE
PARTIES’ RELATIVE INTENT, KNOWLEDGE, ACCESS TO INFORMATION AND OPPORTUNITY TO
CORRECT OR PREVENT SUCH ACTION, STATEMENT OR OMISSION.  THE AMOUNT PAID OR
PAYABLE BY A PARTY AS A RESULT OF ANY LOSSES SHALL BE DEEMED TO INCLUDE, SUBJECT
TO THE LIMITATIONS SET FORTH IN SECTION 6.4(C), ANY REASONABLE ATTORNEYS’ OR
OTHER REASONABLE FEES OR EXPENSES INCURRED BY SUCH PARTY IN CONNECTION WITH ANY
PROCEEDING TO THE EXTENT SUCH PARTY WOULD HAVE BEEN INDEMNIFIED FOR SUCH FEES OR
EXPENSES IF THE INDEMNIFICATION PROVIDED FOR IN THIS SECTION WAS AVAILABLE TO
SUCH PARTY IN ACCORDANCE WITH ITS TERMS.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 6.4(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph. 
Notwithstanding the provisions of this Section 6.4(d), no Purchaser shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the net proceeds actually received by such Purchaser from the sale of the
Registrable Securities subject to the Proceeding exceeds the amount of any
damages that such Purchaser has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission.  No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.

The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.


6.5       DISPOSITIONS.  EACH PURCHASER AGREES THAT (I) ANY SALE BY SUCH
PURCHASER OF REGISTRABLE SECURITIES PURSUANT TO A REGISTRATION STATEMENT WILL BE
MADE IN ACCORDANCE WITH THE PLAN OF DISTRIBUTION ATTACHED HERETO AS EXHIBIT F
AND (II) IT WILL COMPLY WITH THE PROSPECTUS DELIVERY REQUIREMENTS OF THE
SECURITIES ACT AS APPLICABLE TO IT IN CONNECTION WITH SALES OF REGISTRABLE
SECURITIES PURSUANT TO THE REGISTRATION STATEMENT.  EACH PURCHASER FURTHER
AGREES THAT, UPON RECEIPT OF A NOTICE FROM THE COMPANY OF THE OCCURRENCE OF ANY
EVENT OF THE KIND

36


--------------------------------------------------------------------------------




 

described in Sections 6.2(c)(iv) through (vii), such Purchaser will discontinue
disposition of such Registrable Securities under the Registration Statement
until such Purchaser’s receipt of the copies of the supplemented Prospectus
and/or amended Registration Statement contemplated by Section 6.2(j), or until
it is advised in writing (the “Advice”) by the Company that the use of the
applicable Prospectus (as it may have been amended or supplemented) may be
resumed, and such documents are on file with the Commission.  The Company may
provide appropriate stop orders to enforce the provisions of this paragraph.


6.6       NO PIGGYBACK ON REGISTRATIONS.  EXCEPT AS SET FORTH ON SCHEDULE 3.1(X)
NEITHER THE COMPANY NOR ANY OF ITS SECURITY HOLDERS (OTHER THAN THE PURCHASERS
IN SUCH CAPACITY PURSUANT HERETO) MAY INCLUDE SECURITIES OF THE COMPANY IN THE
REGISTRATION STATEMENT OTHER THAN THE REGISTRABLE SECURITIES, AND THE COMPANY
SHALL NOT AFTER THE DATE HEREOF ENTER INTO ANY AGREEMENT PROVIDING ANY SUCH
RIGHT TO ANY OF ITS SECURITY HOLDERS.


6.7       PIGGY-BACK REGISTRATIONS.  IF AT ANY TIME DURING THE EFFECTIVENESS
PERIOD THERE IS NOT AN EFFECTIVE REGISTRATION STATEMENT COVERING ALL OF THE
REGISTRABLE SECURITIES AND THE COMPANY SHALL DETERMINE TO PREPARE AND FILE WITH
THE COMMISSION A REGISTRATION STATEMENT RELATING TO AN OFFERING FOR ITS OWN
ACCOUNT OR THE ACCOUNT OF OTHERS UNDER THE SECURITIES ACT OF ANY OF ITS EQUITY
SECURITIES, OTHER THAN ON FORM S-4 OR FORM S-8 (EACH AS PROMULGATED UNDER THE
SECURITIES ACT) OR THEIR THEN EQUIVALENTS RELATING TO EQUITY SECURITIES TO BE
ISSUED SOLELY IN CONNECTION WITH ANY ACQUISITION OF ANY ENTITY OR BUSINESS OR
EQUITY SECURITIES ISSUABLE IN CONNECTION WITH STOCK OPTION OR OTHER EMPLOYEE
BENEFIT PLANS, THEN THE COMPANY SHALL SEND TO EACH PURCHASER WRITTEN NOTICE OF
SUCH DETERMINATION AND IF, WITHIN FIFTEEN DAYS AFTER RECEIPT OF SUCH NOTICE, ANY
SUCH PURCHASER SHALL SO REQUEST IN WRITING, THE COMPANY SHALL INCLUDE IN SUCH
REGISTRATION STATEMENT ALL OR ANY PART OF SUCH REGISTRABLE SECURITIES SUCH
PURCHASER REQUESTS TO BE REGISTERED; PROVIDED, HOWEVER, THAT, THE COMPANY SHALL
NOT BE REQUIRED TO REGISTER ANY REGISTRABLE SECURITIES PURSUANT TO THIS SECTION
6.7 THAT ARE ELIGIBLE FOR RESALE PURSUANT TO RULE 144(K) PROMULGATED UNDER THE
SECURITIES ACT.


ARTICLE VII.
MISCELLANEOUS


7.1       TERMINATION.  THIS AGREEMENT MAY BE TERMINATED BY THE COMPANY OR ANY
PURCHASER, BY WRITTEN NOTICE TO THE OTHER PARTIES, IF THE CLOSING HAS NOT BEEN
CONSUMMATED BY THE FIFTH TRADING DAY FOLLOWING THE DATE OF THIS AGREEMENT;
PROVIDED THAT NO SUCH TERMINATION WILL AFFECT THE RIGHT OF ANY PARTY TO SUE FOR
ANY BREACH BY THE OTHER PARTY (OR PARTIES).


7.2       FEES AND EXPENSES.  AT THE CLOSING, THE COMPANY SHALL PAY TO IROQUOIS
MASTER FUND, LTD. AN AGGREGATE OF $50,000 FOR THEIR LEGAL FEES AND EXPENSES
INCURRED IN CONNECTION WITH THE PREPARATION AND NEGOTIATION OF THIS AGREEMENT,
OF WHICH AMOUNT $20,000 HAS BEEN PREVIOUSLY PAID BY THE COMPANY.  IN LIEU OF THE
FOREGOING REMAINING PAYMENT, IROQUOIS MASTER FUND, LTD. MAY RETAIN SUCH AMOUNT
AT THE CLOSING.  EXCEPT AS EXPRESSLY SET FORTH IN THE TRANSACTION DOCUMENTS TO
THE CONTRARY, EACH PARTY SHALL PAY THE FEES AND EXPENSES OF ITS ADVISERS,
COUNSEL, ACCOUNTANTS AND OTHER EXPERTS, IF ANY, AND ALL OTHER EXPENSES INCURRED
BY SUCH PARTY INCIDENT TO THE NEGOTIATION, PREPARATION, EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AGREEMENT.  THE COMPANY SHALL PAY ALL TRANSFER AGENT FEES,
STAMP TAXES AND OTHER TAXES AND DUTIES LEVIED IN CONNECTION WITH THE ISSUANCE OF
ANY SECURITIES.

37


--------------------------------------------------------------------------------





 


7.3       ENTIRE AGREEMENT.  THE TRANSACTION DOCUMENTS, TOGETHER WITH THE
EXHIBITS AND SCHEDULES THERETO, CONTAIN THE ENTIRE UNDERSTANDING OF THE PARTIES
WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ALL PRIOR AGREEMENTS AND
UNDERSTANDINGS, ORAL OR WRITTEN, WITH RESPECT TO SUCH MATTERS, WHICH THE PARTIES
ACKNOWLEDGE HAVE BEEN MERGED INTO SUCH DOCUMENTS, EXHIBITS AND SCHEDULES.  AT OR
AFTER THE CLOSING, AND WITHOUT FURTHER CONSIDERATION, THE COMPANY WILL EXECUTE
AND DELIVER TO THE PURCHASERS SUCH FURTHER DOCUMENTS AS MAY BE REASONABLY
REQUESTED IN ORDER TO GIVE PRACTICAL EFFECT TO THE INTENTION OF THE PARTIES
UNDER THE TRANSACTION DOCUMENTS.


7.4       NOTICES.  ANY AND ALL NOTICES OR OTHER COMMUNICATIONS OR DELIVERIES
REQUIRED OR PERMITTED TO BE PROVIDED HEREUNDER SHALL BE IN WRITING AND SHALL BE
DEEMED GIVEN AND EFFECTIVE ON THE EARLIEST OF (I) THE DATE OF TRANSMISSION, IF
SUCH NOTICE OR COMMUNICATION IS DELIVERED VIA FACSIMILE AT THE FACSIMILE NUMBER
SPECIFIED IN THIS SECTION PRIOR TO 6:30 P.M. (NEW YORK CITY TIME) ON A TRADING
DAY, (II) THE TRADING DAY AFTER THE DATE OF TRANSMISSION, IF SUCH NOTICE OR
COMMUNICATION IS DELIVERED VIA FACSIMILE AT THE FACSIMILE NUMBER SPECIFIED IN
THIS AGREEMENT LATER THAN 6:30 P.M. (NEW YORK CITY TIME) ON ANY DATE AND EARLIER
THAN 11:59 P.M. (NEW YORK CITY TIME) ON SUCH DATE, (III) THE TRADING DAY
FOLLOWING THE DATE OF MAILING, IF SENT BY NATIONALLY RECOGNIZED OVERNIGHT
COURIER SERVICE, OR (IV) UPON ACTUAL RECEIPT BY THE PARTY TO WHOM SUCH NOTICE IS
REQUIRED TO BE GIVEN.  THE ADDRESS FOR SUCH NOTICES AND COMMUNICATIONS SHALL BE
AS FOLLOWS:

If to the Company:

 

SatCon Technology Corporation

 

 

27 Drydock Avenue

 

 

Boston, MA 02210

 

 

Attn: David B. Eisenhaure, CEO

 

 

Fax No.: (617) 897-2401

 

 

 

With a copy to:

 

With a copy to:

 

 

Greenberg Traurig, LLP

 

 

One International Place

 

 

Boston, MA 02110

 

 

Attn: Jonathan Bell

 

 

Fax No.: (617) 310-6001

 

 

 

If to the Purchasers:

 

To the address set forth under such Purchaser’s
name on the signature pages attached hereto.

 

 

 

 

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.


7.5       AMENDMENTS; WAIVERS.  NO PROVISION OF THIS AGREEMENT MAY BE WAIVED OR
AMENDED EXCEPT IN A WRITTEN INSTRUMENT SIGNED, IN THE CASE OF AN AMENDMENT, BY
THE COMPANY AND HOLDERS COLLECTIVELY HOLDING 66% OF THE AGGREGATE PRINCIPAL
AMOUNT OUTSTANDING UNDER THE NOTES OR, IN THE CASE OF A WAIVER, BY THE PARTY
AGAINST WHOM ENFORCEMENT OF ANY SUCH WAIVER IS SOUGHT.  NO WAIVER OF ANY DEFAULT
WITH RESPECT TO ANY PROVISION, CONDITION OR REQUIREMENT OF THIS AGREEMENT SHALL
BE DEEMED TO BE A CONTINUING WAIVER IN THE FUTURE OR A WAIVER OF ANY SUBSEQUENT
DEFAULT OR A WAIVER OF ANY OTHER PROVISION, CONDITION OR REQUIREMENT HEREOF, NOR
SHALL ANY DELAY OR OMISSION OF EITHER PARTY TO EXERCISE ANY RIGHT HEREUNDER IN
ANY MANNER IMPAIR THE EXERCISE OF ANY SUCH RIGHT.  NOTWITHSTANDING THE
FOREGOING, A WAIVER OR CONSENT TO DEPART FROM THE PROVISIONS HEREOF WITH RESPECT
TO A MATTER THAT RELATES EXCLUSIVELY TO THE RIGHTS OF PURCHASERS UNDER ARTICLE
VI AND THAT DOES NOT DIRECTLY OR INDIRECTLY AFFECT THE RIGHTS OF OTHER
PURCHASERS DIFFERENTLY MAY BE GIVEN BY PURCHASERS HOLDING AT LEAST A MAJORITY OF
THE REGISTRABLE SECURITIES TO WHICH SUCH WAIVER OR CONSENT RELATES.  NO
CONSIDERATION SHALL BE OFFERED OR PAID TO ANY HOLDER OF THE NOTES TO AMEND OR
CONSENT TO A WAIVER OR MODIFICATION OF ANY PROVISION OF THIS NOTE UNLESS THE
SAME CONSIDERATION IS ALSO OFFERED TO ALL THE HOLDERS OF THE NOTES.


7.6       CONSTRUCTION.  THE HEADINGS HEREIN ARE FOR CONVENIENCE ONLY, DO NOT
CONSTITUTE A PART OF THIS AGREEMENT AND SHALL NOT BE DEEMED TO LIMIT OR AFFECT
ANY OF THE PROVISIONS HEREOF.  THE LANGUAGE USED IN THIS AGREEMENT WILL BE
DEEMED TO BE THE LANGUAGE CHOSEN BY THE PARTIES TO EXPRESS THEIR MUTUAL INTENT,
AND NO RULES OF STRICT CONSTRUCTION WILL BE APPLIED AGAINST ANY PARTY.


7.7       SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BE BINDING UPON AND
INURE TO THE BENEFIT OF THE PARTIES AND THEIR SUCCESSORS AND PERMITTED ASSIGNS. 
THE COMPANY MAY NOT ASSIGN THIS AGREEMENT OR ANY RIGHTS OR OBLIGATIONS HEREUNDER
WITHOUT THE PRIOR WRITTEN CONSENT OF THE PURCHASERS. ANY PURCHASER MAY ASSIGN
ITS RIGHTS UNDER THIS AGREEMENT TO ANY PERSON TO WHOM SUCH PURCHASER ASSIGNS OR
TRANSFERS ANY SECURITIES, PROVIDED SUCH TRANSFEREE AGREES IN WRITING TO BE
BOUND, WITH RESPECT TO THE TRANSFERRED SECURITIES, BY THE PROVISIONS HEREOF THAT
APPLY TO THE “PURCHASERS.”  NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN,
SUBJECT TO THE TERMS OF THIS

38


--------------------------------------------------------------------------------




 

Agreement, Securities may be assigned to any Person in connection with a bona
fide margin account or other loan or financing arrangement secured by such
Securities.


7.8       NO THIRD-PARTY BENEFICIARIES.  THIS AGREEMENT IS INTENDED FOR THE
BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND PERMITTED
ASSIGNS AND IS NOT FOR THE BENEFIT OF, NOR MAY ANY PROVISION HEREOF BE ENFORCED
BY, ANY OTHER PERSON, EXCEPT THAT EACH RELATED PERSON IS AN INTENDED THIRD PARTY
BENEFICIARY OF SECTION 4.14 AND EACH INDEMNIFIED PARTY IS AN INTENDED THIRD
PARTY BENEFICIARY OF SECTION 6.4 AND (IN EACH CASE) MAY ENFORCE THE PROVISIONS
OF SUCH SECTIONS DIRECTLY AGAINST THE PARTIES WITH OBLIGATIONS THEREUNDER.


7.9       GOVERNING LAW; VENUE; WAIVER OF JURY TRIAL.  ALL QUESTIONS CONCERNING
THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL
LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF
LAW THEREOF.  EACH PARTY AGREES THAT ALL LEGAL PROCEEDINGS CONCERNING THE
INTERPRETATIONS, ENFORCEMENT AND DEFENSE OF THE TRANSACTIONS CONTEMPLATED BY ANY
OF THE TRANSACTION DOCUMENTS (WHETHER BROUGHT AGAINST A PARTY HERETO OR ITS
RESPECTIVE AFFILIATES, DIRECTORS, OFFICERS, SHAREHOLDERS, EMPLOYEES OR AGENTS)
SHALL BE COMMENCED EXCLUSIVELY IN THE STATE AND FEDERAL COURTS SITTING IN THE
CITY OF NEW YORK, BOROUGH OF MANHATTAN.  EACH PARTY HERETO HEREBY IRREVOCABLY
SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN
THE CITY OF NEW YORK, BOROUGH OF MANHATTAN FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY
OR DISCUSSED HEREIN (INCLUDING WITH RESPECT TO THE ENFORCEMENT OF ANY OF THIS
AGREEMENT), AND HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT,
ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE
JURISDICTION OF ANY SUCH COURT, THAT SUCH SUIT, ACTION OR PROCEEDING IS
IMPROPER.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF
PROCESS AND CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION OR
PROCEEDING BY MAILING A COPY THEREOF VIA REGISTERED OR CERTIFIED MAIL OR
OVERNIGHT DELIVERY (WITH EVIDENCE OF DELIVERY) TO SUCH PARTY AT THE ADDRESS IN
EFFECT FOR NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT SUCH SERVICE SHALL
CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF.  NOTHING
CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS
IN ANY MANNER PERMITTED BY LAW. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OF THE TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
IF EITHER PARTY SHALL COMMENCE AN ACTION OR PROCEEDING TO ENFORCE ANY PROVISIONS
OF THIS AGREEMENT OR ANY TRANSACTION DOCUMENT, THEN THE PREVAILING PARTY IN SUCH
ACTION OR PROCEEDING SHALL BE REIMBURSED BY THE OTHER PARTY FOR ITS REASONABLE
ATTORNEYS’ FEES AND OTHER REASONABLE COSTS AND EXPENSES INCURRED WITH THE
INVESTIGATION, PREPARATION AND PROSECUTION OF SUCH ACTION OR PROCEEDING.


7.10     SURVIVAL.  THE REPRESENTATIONS, WARRANTIES, AGREEMENTS AND COVENANTS
CONTAINED HEREIN SHALL SURVIVE THE CLOSING AND THE DELIVERY, EXERCISE AND/OR
CONVERSION OF THE SECURITIES, AS APPLICABLE FOR THE APPLICABLE STATUTE OF
LIMITATIONS.


7.11     EXECUTION.  THIS AGREEMENT MAY BE EXECUTED IN TWO OR MORE COUNTERPARTS,
ALL OF WHICH WHEN TAKEN TOGETHER SHALL BE CONSIDERED ONE AND THE SAME AGREEMENT
AND SHALL BECOME EFFECTIVE WHEN COUNTERPARTS HAVE BEEN SIGNED BY EACH PARTY AND
DELIVERED TO THE OTHER PARTY, IT BEING UNDERSTOOD THAT BOTH PARTIES NEED NOT
SIGN THE SAME COUNTERPART.  IN THE EVENT THAT ANY

39


--------------------------------------------------------------------------------


 

signature is delivered by facsimile transmission, such signature shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) the same with the same force and effect as if such
facsimile signature page were an original thereof.


7.12     SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT IS HELD TO BE INVALID
OR UNENFORCEABLE IN ANY RESPECT, THE VALIDITY AND ENFORCEABILITY OF THE
REMAINING TERMS AND PROVISIONS OF THIS AGREEMENT SHALL NOT IN ANY WAY BE
AFFECTED OR IMPAIRED THEREBY AND THE PARTIES WILL ATTEMPT TO AGREE UPON A VALID
AND ENFORCEABLE PROVISION THAT IS A REASONABLE SUBSTITUTE THEREFOR, AND UPON SO
AGREEING, SHALL INCORPORATE SUCH SUBSTITUTE PROVISION IN THIS AGREEMENT.


7.13     RESCISSION AND WITHDRAWAL RIGHT.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED IN (AND WITHOUT LIMITING ANY SIMILAR PROVISIONS OF) THE
TRANSACTION DOCUMENTS, WHENEVER ANY PURCHASER EXERCISES A RIGHT, ELECTION,
DEMAND OR OPTION UNDER A TRANSACTION DOCUMENT AND THE COMPANY DOES NOT TIMELY
PERFORM ITS RELATED OBLIGATIONS WITHIN THE PERIODS THEREIN PROVIDED, THEN SUCH
PURCHASER MAY RESCIND OR WITHDRAW, IN ITS SOLE DISCRETION FROM TIME TO TIME UPON
WRITTEN NOTICE TO THE COMPANY, ANY RELEVANT NOTICE, DEMAND OR ELECTION IN WHOLE
OR IN PART WITHOUT PREJUDICE TO ITS FUTURE ACTIONS AND RIGHTS.


7.14     REPLACEMENT OF SECURITIES.  IF ANY CERTIFICATE OR INSTRUMENT EVIDENCING
ANY SECURITIES IS MUTILATED, LOST, STOLEN OR DESTROYED, THE COMPANY SHALL ISSUE
OR CAUSE TO BE ISSUED IN EXCHANGE AND SUBSTITUTION FOR AND UPON CANCELLATION
THEREOF, OR IN LIEU OF AND SUBSTITUTION THEREFOR, A NEW CERTIFICATE OR
INSTRUMENT, BUT ONLY UPON RECEIPT OF EVIDENCE REASONABLY SATISFACTORY TO THE
COMPANY OF SUCH LOSS, THEFT OR DESTRUCTION AND CUSTOMARY AND REASONABLE
INDEMNITY, IF REQUESTED.  THE APPLICANTS FOR A NEW CERTIFICATE OR INSTRUMENT
UNDER SUCH CIRCUMSTANCES SHALL ALSO PAY ANY REASONABLE THIRD-PARTY COSTS
ASSOCIATED WITH THE ISSUANCE OF SUCH REPLACEMENT SECURITIES.


7.15     REMEDIES.  IN ADDITION TO BEING ENTITLED TO EXERCISE ALL RIGHTS
PROVIDED HEREIN OR GRANTED BY LAW, INCLUDING RECOVERY OF DAMAGES, EACH OF THE
PURCHASERS AND THE COMPANY WILL BE ENTITLED TO SPECIFIC PERFORMANCE UNDER THE
TRANSACTION DOCUMENTS.  THE PARTIES AGREE THAT MONETARY DAMAGES MAY NOT BE
ADEQUATE COMPENSATION FOR ANY LOSS INCURRED BY REASON OF ANY BREACH OF
OBLIGATIONS DESCRIBED IN THE FOREGOING SENTENCE AND HEREBY AGREES TO WAIVE IN
ANY ACTION FOR SPECIFIC PERFORMANCE OF ANY SUCH OBLIGATION THE DEFENSE THAT A
REMEDY AT LAW WOULD BE ADEQUATE.


7.16     PAYMENT SET ASIDE. TO THE EXTENT THAT THE COMPANY MAKES A PAYMENT OR
PAYMENTS TO ANY PURCHASER HEREUNDER OR PURSUANT TO THE NOTES OR WARRANTS OR ANY
PURCHASER ENFORCES OR EXERCISES ITS RIGHTS HEREUNDER OR THEREUNDER, AND SUCH
PAYMENT OR PAYMENTS OR THE PROCEEDS OF SUCH ENFORCEMENT OR EXERCISE OR ANY PART
THEREOF ARE SUBSEQUENTLY INVALIDATED, DECLARED TO BE FRAUDULENT OR PREFERENTIAL,
SET ASIDE, RECOVERED FROM, DISGORGED BY OR ARE REQUIRED TO BE REFUNDED, REPAID
OR OTHERWISE RESTORED TO THE COMPANY BY A TRUSTEE, RECEIVER OR ANY OTHER PERSON
UNDER ANY LAW (INCLUDING, WITHOUT LIMITATION, ANY BANKRUPTCY LAW, STATE OR
FEDERAL LAW, COMMON LAW OR EQUITABLE CAUSE OF ACTION), THEN TO THE EXTENT OF ANY
SUCH RESTORATION THE OBLIGATION OR PART THEREOF ORIGINALLY INTENDED TO BE
SATISFIED SHALL BE REVIVED AND CONTINUED IN FULL FORCE AND EFFECT AS IF SUCH
PAYMENT HAD NOT BEEN MADE OR SUCH ENFORCEMENT OR SETOFF HAD NOT OCCURRED.

40


--------------------------------------------------------------------------------




 


7.17     USURY.  TO THE EXTENT IT MAY LAWFULLY DO SO, THE COMPANY HEREBY AGREES
NOT TO INSIST UPON OR PLEAD OR IN ANY MANNER WHATSOEVER CLAIM, AND WILL RESIST
ANY AND ALL EFFORTS TO BE COMPELLED TO TAKE THE BENEFIT OR ADVANTAGE OF, USURY
LAWS WHEREVER ENACTED, NOW OR AT ANY TIME HEREAFTER IN FORCE, IN CONNECTION WITH
ANY CLAIM, ACTION OR PROCEEDING THAT MAY BE BROUGHT BY ANY PURCHASER IN ORDER TO
ENFORCE ANY RIGHT OR REMEDY UNDER ANY TRANSACTION DOCUMENT.  NOTWITHSTANDING ANY
PROVISION TO THE CONTRARY CONTAINED IN ANY TRANSACTION DOCUMENT, IT IS EXPRESSLY
AGREED AND PROVIDED THAT THE TOTAL LIABILITY OF THE COMPANY UNDER THE
TRANSACTION DOCUMENTS FOR PAYMENTS IN THE NATURE OF INTEREST SHALL NOT EXCEED
THE MAXIMUM LAWFUL RATE AUTHORIZED UNDER APPLICABLE LAW (THE “MAXIMUM RATE”),
AND, WITHOUT LIMITING THE FOREGOING, IN NO EVENT SHALL ANY RATE OF INTEREST OR
DEFAULT INTEREST, OR BOTH OF THEM, WHEN AGGREGATED WITH ANY OTHER SUMS IN THE
NATURE OF INTEREST THAT THE COMPANY MAY BE OBLIGATED TO PAY UNDER THE
TRANSACTION DOCUMENTS EXCEED SUCH MAXIMUM RATE.  IT IS AGREED THAT IF THE
MAXIMUM CONTRACT RATE OF INTEREST ALLOWED BY LAW AND APPLICABLE TO THE
TRANSACTION DOCUMENTS IS INCREASED OR DECREASED BY STATUTE OR ANY OFFICIAL
GOVERNMENTAL ACTION SUBSEQUENT TO THE DATE HEREOF, THE NEW MAXIMUM CONTRACT RATE
OF INTEREST ALLOWED BY LAW WILL BE THE MAXIMUM RATE OF INTEREST APPLICABLE TO
THE TRANSACTION DOCUMENTS FROM THE EFFECTIVE DATE FORWARD, UNLESS SUCH
APPLICATION IS PRECLUDED BY APPLICABLE LAW.  IF UNDER ANY CIRCUMSTANCES
WHATSOEVER, INTEREST IN EXCESS OF THE MAXIMUM RATE IS PAID BY THE COMPANY TO ANY
PURCHASER WITH RESPECT TO INDEBTEDNESS EVIDENCED BY THE TRANSACTION DOCUMENTS,
SUCH EXCESS SHALL BE APPLIED BY SUCH PURCHASER TO THE UNPAID PRINCIPAL BALANCE
OF ANY SUCH INDEBTEDNESS OR BE REFUNDED TO THE COMPANY, THE MANNER OF HANDLING
SUCH EXCESS TO BE AT SUCH PURCHASER’S ELECTION.


7.18     INDEPENDENT NATURE OF PURCHASERS’ OBLIGATIONS AND RIGHTS.  THE
OBLIGATIONS OF EACH PURCHASER UNDER ANY TRANSACTION DOCUMENT ARE SEVERAL AND NOT
JOINT WITH THE OBLIGATIONS OF ANY OTHER PURCHASER, AND NO PURCHASER SHALL BE
RESPONSIBLE IN ANY WAY FOR THE PERFORMANCE OF THE OBLIGATIONS OF ANY OTHER
PURCHASER UNDER ANY TRANSACTION DOCUMENT.  THE DECISION OF EACH PURCHASER TO
PURCHASE SECURITIES PURSUANT TO THIS AGREEMENT HAS BEEN MADE BY SUCH PURCHASER
INDEPENDENTLY OF ANY OTHER PURCHASER AND INDEPENDENTLY OF ANY INFORMATION,
MATERIALS, STATEMENTS OR OPINIONS AS TO THE BUSINESS, AFFAIRS, OPERATIONS,
ASSETS, PROPERTIES, LIABILITIES, RESULTS OF OPERATIONS, CONDITION (FINANCIAL OR
OTHERWISE) OR PROSPECTS OF THE COMPANY OR OF THE SUBSIDIARY WHICH MAY HAVE BEEN
MADE OR GIVEN BY ANY OTHER PURCHASER OR BY ANY AGENT OR EMPLOYEE OF ANY OTHER
PURCHASER, AND NO PURCHASER OR ANY OF ITS AGENTS OR EMPLOYEES SHALL HAVE ANY
LIABILITY TO ANY OTHER PURCHASER (OR ANY OTHER PERSON) RELATING TO OR ARISING
FROM ANY SUCH INFORMATION, MATERIALS, STATEMENTS OR OPINIONS.  NOTHING CONTAINED
HEREIN OR IN ANY TRANSACTION DOCUMENT, AND NO ACTION TAKEN BY ANY PURCHASER
PURSUANT THERETO, SHALL BE DEEMED TO CONSTITUTE THE PURCHASERS AS A PARTNERSHIP,
AN ASSOCIATION, A JOINT VENTURE OR ANY OTHER KIND OF ENTITY, OR CREATE A
PRESUMPTION THAT THE PURCHASERS ARE IN ANY WAY ACTING IN CONCERT OR AS A GROUP
WITH RESPECT TO SUCH OBLIGATIONS OR THE TRANSACTIONS CONTEMPLATED BY THE
TRANSACTION DOCUMENT. THE COMPANY HEREBY CONFIRMS THAT IT UNDERSTANDS AND AGREES
THAT THE PURCHASERS ARE NOT ACTING AS A “GROUP” AS THAT TERM IS USED IN SECTION
13(D) OF THE EXCHANGE ACT. EACH PURCHASER ACKNOWLEDGES THAT NO OTHER PURCHASER
HAS ACTED AS AGENT FOR SUCH PURCHASER IN CONNECTION WITH MAKING ITS INVESTMENT
HEREUNDER AND THAT NO OTHER PURCHASER WILL BE ACTING AS AGENT OF SUCH PURCHASER
IN CONNECTION WITH MONITORING ITS INVESTMENT HEREUNDER.  EACH PURCHASER SHALL BE
ENTITLED TO INDEPENDENTLY PROTECT AND ENFORCE ITS RIGHTS, INCLUDING WITHOUT
LIMITATION THE RIGHTS ARISING OUT OF THIS AGREEMENT OR OUT OF THE OTHER
TRANSACTION DOCUMENTS, AND IT SHALL NOT BE NECESSARY FOR ANY OTHER PURCHASER TO
BE JOINED AS AN ADDITIONAL PARTY IN ANY PROCEEDING FOR SUCH PURPOSE. EACH
PURCHASER REPRESENTS THAT IT HAS BEEN REPRESENTED BY ITS OWN SEPARATE LEGAL
COUNSEL IN ITS REVIEW

41


--------------------------------------------------------------------------------




 

and negotiations of this Agreement and the Transaction Documents and each party
represents and confirms that Malhotra & Associates LLP represents only Iroquois
Master Fund, Ltd. in connection with this Agreement and the other Transaction
Documents.


7.19     ADJUSTMENTS IN SHARE NUMBERS AND PRICES.  IN THE EVENT OF ANY STOCK
SPLIT, SUBDIVISION, DIVIDEND OR DISTRIBUTION PAYABLE IN SHARES OF COMMON STOCK
(OR OTHER SECURITIES OR RIGHTS CONVERTIBLE INTO, OR ENTITLING THE HOLDER THEREOF
TO RECEIVE DIRECTLY OR INDIRECTLY SHARES OF COMMON STOCK), COMBINATION OR OTHER
SIMILAR RECAPITALIZATION OR EVENT OCCURRING AFTER THE DATE HEREOF, EACH
REFERENCE IN THIS AGREEMENT TO A NUMBER OF SHARES OR A PRICE PER SHARE SHALL BE
AMENDED TO APPROPRIATELY ACCOUNT FOR SUCH EVENT.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES FOLLOW]

42


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

SATCON TECHNOLOGY
CORPORATION

By:

 

/s/ David B. Eisenhaure

 

 

 

Name: David B. Eisenhaure

 

 

 

Title: Chief Executive Officer

 

 

 

 

By:

 

/s/ David E. O’Neil

 

 

 

Name: David E. O’Neil

 

 

Title: Vice President of Finance and
Treasurer

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES OF PURCHASERS FOLLOW.]

43


--------------------------------------------------------------------------------




 

IROQUOIS MASTER FUND, LTD.   

 

By:

/s/ Joshua Silverman

Name:

Joshua Silverman

Title:

Authorized Signatory

 

Note Principal Amount: $2,500,000

 

Address for Notice:

 

Iroquois Master Fund Ltd.

641 Lexington Avenue, 28th Floor

New York, NY 10022

Facsimile No.: (212) 207-3452

Telephone No.: (212) 974-3070

Attn: Joshua Silverman

 

 

With a copy to:

 

Malhotra & Associates LLP

11 Penn Plaza, 5th Floor

New York, New York 10001

Facsimile No.: (212) 504-0863

Telephone No.: (212) 593-2284

Attn: Gary Malhotra, Esq.

 

 

44


--------------------------------------------------------------------------------




 

ROCKMORE INVESTMENT MASTER
FUND LTD

 

By:

/s/ Bruce Bernstein

Name:

Bruce Bernstein

Title:

Managing Member

 

Note Principal Amount: $1,500,000

 

Address for Notice:

650 Fifth Avenue, 24th Floor

New York, NY 10019

Facsimile No.: (212) 258-2315

Telephone No.: (212) 258-2303

Attn: Anya Sigalow

 

 

HIGHBRIDGE INTERNATIONAL LLC

 

By: Highbridge Capital Management, LLC

 

By:

/s/ Adam J. Chill

Name:

Adam J. Chill

Title:

Managing Director

 

Note Principal Amount: $1,000,000

 

Address for Notice:

 

c/o Highbridge Capital Management, LLC

9 West 57th Street, 27th Floor

New York, NY 10019

Facsimile No.: (212) 751-0755

Telephone No.: (212) 287-4720

Attn: Ari J. Storch/ Adam J. Chill

 

45


--------------------------------------------------------------------------------




 

NITE CAPITAL LP

 

By:

/s/ Keith A. Goodman

Name:

Keith A. Goodman

Title:

Manager of the General Partner

 

Note Principal Amount: $600,000

 

Address for Notice:

 

Nite Capital LP

100 East Cook Avenue, Ste 201

Libertyville, IL 60048

Facsimile No.: (847) 968-2648

Telephone No.: (847) 968-2655

Attn: Keith Goodman

 

RHP MASTER FUND, LTD

 

By:

Rock Hill Investment Management, L.P

By:

RHP General Partner, LLC

 

By:

/s/ Wayne Bloch

Name:

Wayne Bloch

Title:

Managing Partner

 

Note Principal Amount: $1,000,000

 

Address for Notice:

 

Rock Hill Investment Management, L.P.

c/o Three Bala Plaza, East Suite 585

Bala Aynwyd, PA 19004

Facsimile No.: (610) 949-9600

Telephone No.: (610) 949-9700

Attn: Keith S. Marlowe

 

46


--------------------------------------------------------------------------------




 

BRISTOL INVESTMENT FUND, LTD.   

 

By:

/s/ Paul Kessler

Name:

Paul Kessler

Title:

Director

 

Note Principal Amount: $650,000

 

Address for Notice:

 

c/o Bristol Capital Advisors, LLC

10990 Wilshire Boulevard, Suite 1410

Los Angeles, California 90024

Facsimile No.: (310) 696-0334

Telephone No.: (310) 696-0333

Attn: Amy Wang, Esq.

 

HUDSON BAY FUND, LP   

 

By:

/s/ Yoav Roth

Name:

Yoav Roth

Title:

Principal/ Portfolio Manager

 

Note Principal Amount: $800,000

 

Address for Notice:

 

Hudson Bay Fund, LP

120 Broadway, 40th Floor

New York, NY 10271

Facsimile No.: (212) 571-1279

Telephone No.: (212) 571-1244

Attn: Yoav Roth

yroth@hudsonbaycapital.com

 

47


--------------------------------------------------------------------------------




 

HUDSON BAY OVERSEAS FUND, LTD   

 

By:

/s/ Yoav Roth

Name:

Yoav Roth

Title:

Principal/Portfolio Manager

 

Note Principal Amount: $200,000

 

Address for Notice:

 

Hudson Bay Overseas Fund, Ltd

120 Broadway, 40th Floor

New York, NY 10271

Facsimile No.: (212) 571-1279

Telephone No.: (212) 571-1244

Attn: Yoav Roth

yroth@hudsonbaycapital.com

 

CAPITAL VENTURES INTERNATIONAL    

 

By: Heights Capital Management, Inc., its authorized agent

 

By:

/s/ Martin Kobinger

Name:

Martin Kobinger

Title:

Investment Manager

 

Note Principal Amount: $2,100,000

 

Address for Notice:

 

c/o Heights Capital Management

101 California Street, Suite 3250

San Francisco, CA 94111

Facsimile No.: (415) 403-6525

Telephone No.: (415) 403-6500

Attn: Sam Winer or Martin Kobinger

 

48


--------------------------------------------------------------------------------




 

ENABLE GROWTH PARTNERS LP   

 

By:

/s/ Brendan O’Neil

Name:

Brendan O’Neil

Title:

Principal and Portfolio Manager

 

Note Principal Amount: $750,000

 

Address for Notice:

 

One Ferry Building Suite 255

San Francisco, CA 94111

Facsimile No.: (415) 677-1580

Telephone No.: (415) 677-1578

Attn: Brendan O’Neil

 

ENABLE OPPORTUNITY PARTNERS LP   

 

By:

/s/ Brendan O’Neil

Name:

Brendan O’Neil

Title:

Principal and Portfolio Manager

 

Note Principal Amount: $150,000

 

Address for Notice:

 

One Ferry Building Suite 255

San Francisco, CA 94111

Facsimile No.: (415) 677-1580

Telephone No.: (415) 677-1578

Attn: Brendan O’Neil

 

49


--------------------------------------------------------------------------------




 

PIERCE DIVERSIFIED STRATEGY
MASTER FUND LLC, ENA

 

By:

/s/ Brendan O’Neil

Name:

Brendan O’Neil

Title:

Principal and Portfolio Manager

 

Note Principal Amount: $100,000

 

Address for Notice:

 

One Ferry Building Suite 255

San Francisco, CA 94111

Facsimile No.: (415) 677-1580

Telephone No.: (415) 677-1578

Attn: Brendan O’Neil

 

ALPHA CAPITAL ANSTALT

 

By:

/s/ Konrad Ackermann

Name:

Konrad Ackermann

Title:

Director

 

Note Principal Amount: $650,000

 

Address for Notice:

 

Alpha Capital

c/o LH Financia1

160 Central Park South, Suite 2701

New York, NY 10019

Facsimile No.: (212) 586-8244

Telephone No.: (212) 586-8224

Attn: Joe Hammer

 

50


--------------------------------------------------------------------------------




 

Schedule A

PURCHASERS

 

 

 

NOTE
PRINCIPAL
AMOUNT

 

WARRANT A
SHARES

 

WARRANT B
SHARES

 

MAXIMUM
ADDITIONAL
WARRANT
SHARES(1)

 

PURCHASE
PRICE

 

Iroquois Master Fund, Ltd.

 

$

2,500,000

 

757,576

 

757,576

 

378,788

 

$

2,500,000

 

Rockmore Investment Master Fund Ltd.

 

$

1,500,000

 

454,546

 

454,546

 

227,273

 

$

1,500,000

 

RHP Master Fund, Ltd.

 

$

1,000,000

 

303,031

 

303,031

 

151,516

 

$

1,000,000

 

Highbridge International LLC

 

$

1,000,000

 

303,031

 

303,031

 

151,516

 

$

1,000,000

 

Capital Ventures International

 

$

2,100,000

 

636,364

 

636,364

 

318,182

 

$

2,100,000

 

Enable Growth Partners LP

 

$

750,000

 

227,273

 

227,273

 

113,637

 

$

750,000

 

Enable Opportunity Partners LP

 

$

150,000

 

45,455

 

45,455

 

22,728

 

$

150,000

 

Pierce Diversified Strategy Master Fund LLC, Ena

 

$

100,000

 

30,303

 

30,303

 

15,152

 

$

100,000

 

Hudson Bay Fund, LP

 

$

800,000

 

242,425

 

242,425

 

121,213

 

$

800,000

 

Hudson Bay Overseas Fund, Ltd.

 

$

200,000

 

60,606

 

60,606

 

30,303

 

$

200,000

 

Bristol Investment Fund, Ltd.

 

$

650,000

 

196,970

 

196,970

 

98,485

 

$

650,000

 

Nite Capital LP

 

$

600,000

 

181,818

 

181,818

 

90,909

 

$

600,000

 

Alpha Capital Anstalt

 

$

650,000

 

196,970

 

196,970

 

98,485

 

$

650,000

 

--------------------------------------------------------------------------------

(1)             Actual number of Additional Warrant Shares will be equal to 50%
of the actual number of Warrant B Shares purchased upon exercise of Warrant B.

 

51


--------------------------------------------------------------------------------